Exhibit 10.10

MPL SITE MASTER LEASE AGREEMENT

BY AND AMONG

THE VERIZON COLLOCATORS NAMED HEREIN,

ATC SEQUOIA LLC

AND VERIZON COMMUNICATIONS INC.

Dated as of March 27, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1.   

Certain Defined Terms

     1    Section 2.   

Grant; Documents; Operating Principles

     19    Section 3.   

Term and Termination Rights

     23    Section 4.   

Rent

     25    Section 5.   

Ground Leases

     28    Section 6.   

Condition of the Sites

     35    Section 7.   

Tower Operator Requirements for Modifications; Title to Modifications; Work on
the Site

     41    Section 8.   

Verizon Collocators’ and Tower Operator’s Obligations With Respect to Tower
Subtenants; Interference

     43    Section 9.   

Verizon Collocation Space

     45    Section 10.   

Right of Substitution

     57    Section 11.   

Additional Ground Space; Required Consents

     58    Section 12.   

Limitations on Liens

     60    Section 13.   

Tower Operator Indemnity; Verizon Collocator Indemnity; Procedure For All
Indemnity Claims

     61    Section 14.   

Waiver of Subrogation; Insurance

     66    Section 15.   

Estoppel Certificate

     68    Section 16.   

Assignment and Transfer Rights

     68    Section 17.   

Environmental Covenants

     71    Section 18.   

Tax Matters

     73    Section 19.   

Use of Easements and Utilities; Backhaul Services

     73    Section 20.   

Compliance with Law; Governmental Permits

     76    Section 21.   

Compliance with Specific FCC Regulations

     79    Section 22.   

Holding Over

     81    Section 23.   

Rights of Entry and Inspection

     81    Section 24.   

Right to Act for Tower Operator

     82    Section 25.   

Defaults and Remedies

     82    Section 26.   

Quiet Enjoyment

     89    Section 27.   

No Merger

     89   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 28.

Broker and Commission

  89    Section 29.

Recording of Memorandum of Site Lease Agreement

  90    Section 30.

Damage to the Site, Tower or the Improvements

  90    Section 31.

Condemnation

  92    Section 32.

Temporary Coverage Solution

  93    Section 33.

General Provisions

  94    Section 34.

Verizon Guarantor Guarantee

  96   

 

EXHIBITS Exhibit A List of Sites Exhibit B List of Lease Sites Exhibit C-1 Form
of Site Lease Agreement Exhibit C-2 Form of Amendment to Site Lease Agreement
Exhibit D Form of Memorandum of Site Lease Agreement Exhibit E Hypothetical
Equipment Configuration Exhibit F Form of Agreement and Consent Exhibit G
Additional Equipment and Additional Ground Space Pricing Schedule Exhibit H
Certain Verizon Restricted Parties Exhibit I Authorized Representatives Exhibit
J Notice Protocol Exhibit K Verizon Banned Vendors Exhibit L Service Agreement
Exhibit M Application and Amendment Fees Exhibit N Records Retention Periods
Exhibit O Tower Operator Banned Vendors



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES Schedule 1-A 19 Year Lease Sites Schedule 1-B 20 Year Lease Sites
Schedule 1-C 21 Year Lease Sites Schedule 1-D 22 Year Lease Sites Schedule 1-E
23 Year Lease Sites Schedule 1-F 24 Year Lease Sites Schedule 1-G 25 Year Lease
Sites Schedule 1-H 26 Year Lease Sites Schedule 1-I 27 Year Lease Sites Schedule
1-J 28 Year Lease Sites Schedule 1-K 29 Year Lease Sites Schedule 1-L 30 Year
Lease Sites Schedule 1-M 31 Year Lease Sites Schedule 1-N 32 Year Lease Sites
Schedule 2 Verizon Collocators Schedule 33(e) Notice



--------------------------------------------------------------------------------

MPL SITE MASTER LEASE AGREEMENT

This MPL SITE MASTER LEASE AGREEMENT (this “Agreement”) is entered into as of
March 27, 2015 (the “Effective Date”), by and among ATC Sequoia LLC, a Delaware
limited liability company, as Tower Operator, Verizon Communications Inc., a
Delaware corporation, as Verizon Guarantor, and each Verizon Collocator (as
defined below). Each Verizon Collocator, Verizon Guarantor and Tower Operator
are sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties”.

RECITALS:

A. The Verizon Collocators operate the Sites, which include Towers and related
equipment and the Verizon Collocators, or their Affiliates either own, ground
lease or otherwise have an interest in the land on which such Towers are
located.

B. Tower Operator, as lessee, leases the Sites pursuant to the Master Prepaid
Lease dated the Effective Date, among Verizon Lessors and Tower Operator (the
“MPL”).

C. Tower Operator desires to lease to each Verizon Collocator the right to use
and operate on a portion of each of the Sites pursuant to the terms and
conditions of this Agreement.

D. Verizon Guarantor is an Affiliate of the Verizon Collocators and is
guarantying certain of their obligations under this Agreement.

NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

Section 1. Certain Defined Terms.

(a) In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following respective meanings when used in this Agreement
with initial capital letters.

“Acceptable Affiliate” means any Verizon Collocator or any Affiliate of the
Verizon Collocators that is directly or indirectly wholly owned by Verizon
Parent.

“Active” when applied to any antennas, transmission lines, amplifiers, filters
or other Tower mounted equipment means that such equipment (i) was active or
operational on the Effective Date, (ii) was active or operational within 12
months before the Effective Date, (iii) was not active or operating on the
Effective Date because such equipment or related equipment required testing,
maintenance or repair and which Verizon Collocator intends to return to active
or operational condition within 12 months after the Effective Date and such
equipment is returned to active or operational condition within such 12 month
period, (iv) was not active or operating on the Effective Date, but which
Verizon Collocator intends to replace with active or operational equipment
within 12 months after the Effective Date and such equipment is replaced with
active or operational equipment within such 12 month period, or (v) was not
active or operating on the Effective Date because such equipment is designed or



--------------------------------------------------------------------------------

intended for intermittent, periodic, seasonal, emergency, reserve, back-up,
as-needed, on-demand, overflow, peak period or similar use.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person. As used in this definition, “control” means the beneficial ownership (as
such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of
1934, as amended) of 50% or more of the voting interests of the Person.

“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.

“Applicable Standard of Care” means, with respect to any obligation or
performance requirement, the then-current general standard of care in the
telecommunications industry applicable to such obligation or performance
requirement.

“Assumption Requirements” means, with respect to any assignment by Tower
Operator, that (i) the applicable assignee has creditworthiness, or a guarantor
with creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment, (ii) the applicable
assignee is not a Verizon Restricted Party or an affiliate of a Verizon
Restricted Party, (iii) the applicable assignee is of good reputation and is one
of the top four managers of tower assets in the United States of America, as
ranked by numbers of communications towers under management and (iv) the
assignee assumes and agrees to perform all of the obligations of the assigning
party hereunder.

“Authorized Representative” means any of the individuals listed on Exhibit I,
together with their successors holding equivalent corporate titles.

“Available Space” means, as to any Site, the portion of the Tower and Land
(i) not constituting Verizon Collocation Space, or (ii) licensed or leased to a
Tower Subtenant, and that is available for lease to or collocation by any Tower
Subtenant and all rights appurtenant to such portion, space or area. For the
avoidance of doubt, any portion of the Tower or Land subject to a pending
application with Verizon Collocator or an existing or prospective Tower
Subtenant shall not be considered Available Space.

“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.

“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, including any successor legislation thereto.

 

- 2 -



--------------------------------------------------------------------------------

“Bankruptcy Event” means, as to any Person, a proceeding, whether voluntary or
involuntary, under the federal bankruptcy Laws, an assignment for the benefit of
creditors, trusteeship, conservatorship or other proceeding or transaction
arising out of the insolvency of a Person or any of its Affiliates or involving
the complete or partial exercise of a creditor’s rights or remedies in respect
of payment upon a breach or default in respect of any obligation, or any similar
proceeding under foreign or state Law.

“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or any other day on which banks in New York City are authorized or obligated by
Law to close.

“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling, remote electrical tilt antenna controller cabling,
connector, adaptor, or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.

“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, court costs, liabilities, losses, adjustments,
costs and expenses (including reasonable fees and expenses of attorneys and
other appropriate professional advisers).

“Collateral Agreements” means the following documents entered into as of the
Effective Date: (i) the Management Agreement, (ii) the Tower Operator General
Assignment and Assumption Agreement and (iii) the Transition Services Agreement.

“Collocation Agreement” means an agreement between or among a Verizon Group
Member (prior to the Effective Date) or Tower Operator (on or after the
Effective Date), on the one hand, and a third party (other than any agreement
between a Verizon Group Member and a third party that is an Affiliate of the
Verizon Group Member on the Effective Date), on the other hand, pursuant to
which such Verizon Group Member or Tower Operator, as applicable, rents or
licenses to such third party space at any Site (including space on a Tower),
including all amendments, modifications, supplements, assignments and guaranties
related thereto (it being understood that in the case of each Site subject to a
master collocation agreement, the Collocation Agreement will be comprised of the
applicable master collocation agreement and the applicable site lease agreement
with respect to such Site (including any rights, interests and provisions
incorporated therein)). For clarity: (i) utility and power-sharing agreements
between a Verizon Group Member and a third party are not Collocation Agreements,
but (ii) agreements between a Verizon Group Member and a governmental entity or
other third party providing for the any Person’s use of any Site on a no-cost,
in-kind or below market basis are Collocation Agreements.

“Communications Equipment” means, as to any Site, all equipment installed at
(i) the Verizon Collocation Space by or with respect to any Verizon Collocator
or any Acceptable Affiliate and (ii) any other portion of the Site with respect
to a Tower Subtenant, for the provision of current or future voice, video,
internet and other data services, and any other services permitted under
Section 9(b), which equipment shall include, among other things, switches,
antennas, including microwave antennas, panels, conduits, flexible transmission
lines, Cables, radios, amplifiers, filters, interconnect transmission equipment,
associated mounting equipment and all associated software and hardware
(including but not limited to Smart Bias

 

- 3 -



--------------------------------------------------------------------------------

Tees), and will include any modifications, replacements and upgrades to such
equipment (regardless of frequency or technology), as well as replacement or
alternative equipment used by the Verizon Collocators or any Acceptable
Affiliate in providing voice, video, internet and other data services or any
other services permitted under Section 9(b), whether at the Effective Date or in
the future.

“Communications Facility” means, as to any Site, (i) the Verizon Collocation
Space, together with all Verizon Communications Equipment and Verizon
Improvements at such Site (with respect to the Verizon Collocators) or (ii) any
other portion of the Site leased to or used or occupied by a Tower Subtenant,
together with all of such Tower Subtenant Communications Equipment and such
Tower Subtenant Improvements at such Site (with respect to such Tower
Subtenant).

“Emergency” means any event that causes, has caused or is reasonably likely to
imminently cause (i) any bodily injury, personal injury or material property
damage, (ii) the suspension, revocation, termination or any other material
adverse effect as to any Governmental Approvals reasonably necessary for the use
or operation of Communications Equipment or a Site, (iii) any material adverse
effect on the ability of any Verizon Collocator, or any Tower Subtenant, to
operate Communications Equipment at any Site, (iv) any failure of any Site to
comply in any material respect with applicable FCC or FAA regulations or other
licensing requirements or (v) the termination of a Ground Lease.

“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as the same may be amended
or replaced from time to time, and all regulations promulgated under or in
connection therewith: the Superfund Amendments and Reauthorization Act of 1986;
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act
of 1976; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act; the Hazardous Materials Transportation Act; and the
Occupational Safety and Health Act of 1970.

“Excluded Equipment” means (i) any Verizon Communications Equipment or Verizon
Improvements and (ii) any Tower Subtenant Communications Equipment or Tower
Subtenant Improvements.

“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.

“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.

“Force Majeure” means strike, riot, act of God (including, but not limited to,
wind, lightning, rain, ice, earthquake, floods, or rising water), nationwide
shortages of labor or materials, war, civil disturbance, act of the public
enemy, explosion, aircraft or vehicle damage to a Site, natural disaster,
governmental Laws, regulations, orders or restrictions.

 

- 4 -



--------------------------------------------------------------------------------

“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications, determinations and other authorizations to, from or with any
Governmental Authority.

“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.

“Ground Lease” means, as to any Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which a Verizon
Lessor or a Verizon Ground Lease Party holds a leasehold or subleasehold
interest, leasehold or subleasehold estate, easement, license, sublicense or
other interest in such Site, together with any extensions of the term thereof
(whether by exercise of any right or option contained therein or by execution of
a new ground lease or other instrument providing for the use of such Site), and
including all amendments, modifications, supplements, assignments and guarantees
related thereto.

“Ground Lessor” means, as to any Site, the “lessor,” “sublessor,” “landlord,”
“licensor,” “sublicensor” or similar Person under the related Ground Lease.

“Hazardous Materials” means and includes petroleum products, flammable
explosives, radioactive materials, asbestos or any material containing asbestos,
polychlorinated biphenyls or any hazardous, toxic or dangerous waste, substance
or material, in each case, defined as such (or any similar term) or regulated
by, in or for the purposes of Environmental Laws, including Section 101(14) of
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980.

“Horizontal Zone” means the space that is perpendicular to a Verizon
Collocator’s vertical space on a Tower equal to 15 feet from the exterior face
of the Tower in all directions; provided that such space shall not include any
space beyond the outer boundaries of the Site.

“Improvements” means, as to each Site, the Tower Operator Improvements, the
Tower Subtenant Improvements (if any), and the Verizon Improvements.

“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the applicable interest in any Ground Lease), (ii) the
Tower located on such Site (including the Verizon Collocation Space) and
(iii) the Tower Operator Improvements and the Tower Related Assets with respect
to such Site; but excluding, in each case of (i), (ii) and (iii), any Excluded
Asset and all Tower Subtenant Communications Equipment.

“Indemnified Party” means a Verizon Indemnitee or a Tower Operator Indemnitee,
as the case may be.

“Initial Lease Sites” means the Sites set forth on Exhibit B.

 

- 5 -



--------------------------------------------------------------------------------

“Investment Grade” means that the corporate credit rating for an entity
satisfies at least two of the following:

(1) with respect to Moody’s Investors Service, Inc. (or any successor company
acquiring all or substantially all of its assets), a rating of Baa3 (or its
equivalent under any successor rating category of Moody’s) or better;

(2) with respect to Standard & Poor’s Ratings Group (or any successor company
acquiring all or substantially all of its assets), a rating of BBB- (or its
equivalent under any successor rating category of S&P) or better; and

(3) with respect to Fitch Inc., a subsidiary of Fimalac, S.A. (or any successor
company acquiring all or substantially all of its assets), a rating of BBB- (or
its equivalent under any successor rating category of Fitch) or better.

“Land” means, with respect to each Site, the tracts, pieces or parcels of land
constituting such Site, together with all easements, rights of way and other
rights appurtenant thereto.

“Law” means any federal, state or local law, statute, common law, rule, code,
regulation, ordinance or order of, or issued by, any Governmental Authority,
including without limitation any standards (including but not limited to
engineering standards or wind speed requirements) which are applied to a Site
according to any such applicable law, statute, common law, rule, code,
regulation, ordinance or order.

“Lease Site” means the (i) Initial Lease Sites and (ii) any Managed Site subject
to this Agreement which is converted to a Lease Site pursuant to a Subsequent
Closing.

“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.

“Managed Site” means, for purposes of this Agreement and until any such Site is
converted to a Lease Site as provided herein, each Site that is identified on
Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore
subject to this Agreement as a Managed Site as of the Effective Date, until such
Site is converted to a Lease Site as provided herein. Managed Sites include all
Non-Compliant Sites and all Pre-Lease Sites which have not yet been converted to
Lease Sites.

“Master Agreement” means the Master Agreement, dated as of February 5, 2015, by
and among American Tower Corporation, a Delaware corporation, Verizon Parent,
Tower Operator, the Verizon Lessors and the Sale Site Subsidiaries.

“Memorandum of Site Lease Agreement” means as to any Site, a recordable
memorandum of a Site Lease Agreement supplement to this Agreement, in
substantially the form of Exhibit D attached to this Agreement.

“MLA Ground Space” means, with respect to any Site, 432 square feet of Land,
plus reasonable amounts of additional space for necessary stoops, overhang for
GPS equipment and room for doors on any structure located on the MLA Ground
Space to open and close.

 

- 6 -



--------------------------------------------------------------------------------

“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to any Improvement on any Site after the
Effective Date, whether Severable or Non-Severable.

“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within four months (or if not capable of being commenced (and a building
permit issued) within such four-month period, then within a reasonable period of
time not to exceed one year, provided that the Tower Operator is actively and
diligently pursuing Restoration) after the casualty, would not be possible or
would require either (A) obtaining a change in the zoning classification of the
Site under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit
or other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator.

“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.

“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority.

“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.

“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to the Verizon Collocators and Tower Operator as being
the prime rate on corporate loans from larger U.S. money center banks shall be
used.

“Proceeds” means all insurance moneys recovered or recoverable by any Verizon
Lessor, Verizon Ground Lease Party, Verizon Collocator or Tower Operator as
compensation for casualty damage to any Site (including the Tower and
Improvements of such Site).

“Reserved Property” means the Land beneath any mobile telephone switching office
and other permanent structures (for the avoidance of doubt, other than a Tower)
and any fuel tanks associated with any such office, in each case on the Sites
set forth on Exhibit L to the MPL, and any replacement thereof or substitution
therefor with a similar structure (which for the avoidance of doubt shall mean a
structure with similar or smaller dimensions in the aggregate than the structure
being replaced and that the placement, size and configuration of the new
structure

 

- 7 -



--------------------------------------------------------------------------------

cannot have the effect of materially decreasing the available ground space
within such Site) for so long as any Verizon Group Member maintains (without
regard to any demolition in connection with the planned replacement thereof or
substitution therefor and any period of construction or restoration thereof)
such structures or any replacement thereof or substitution therefor with a
similar structure.

“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any Verizon Communications Equipment or
Verizon Improvements, the restoration of which shall be the cost and expense of
the relevant Verizon Collocator (provided that such exclusion will not affect
any right that a Verizon Indemnitee or a Verizon Group Member has to pursue
remedies or obtain indemnification from Tower Operator or any other person), and
excluding any Tower Subtenant Communications Equipment or Tower Subtenant
Improvements, the restoration of which shall be the cost and expense of Tower
Operator or such Tower Subtenant) to a condition that is at least as good as the
condition that existed immediately prior to such damage or Taking (as
applicable), and such other changes or alterations as may be reasonably
acceptable to the relevant Verizon Collocator and Tower Operator or required by
Law.

“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from, or an incremental payment triggered
by, a sublease, license or other occupancy agreement at the Site subject to such
Ground Lease.

“Right of Substitution” means the right of a Verizon Collocator to remove the
Verizon Communications Equipment from the Verizon Primary Tower Space or Verizon
Primary Ground Space at a Site and move same to Available Space on such Site by
relocation of the portion of its Communications Facility in such space to a
portion of such Available Space, such that the resulting space occupied by such
Verizon Collocator and the Verizon Communications Equipment is not larger than
the Verizon Primary Tower Space or Verizon Primary Ground Space, as applicable,
in accordance with and subject to the limitations contained in Section 10.

“Sale Site MLA” means the Sale Site Master Lease Agreement dated of even date
herewith, among the Sale Site Subsidiaries, the Verizon Collocators and Verizon
Guarantor.

“Secured Tower Operator Loan” means any loans, bonds, notes or debt instruments
secured by all or any portion of Tower Operator’s interest in this Agreement,
including a collateral assignment of any rights of Tower Operator under this
Agreement, under any Transaction Document or under any related agreements or
secured by the pledge of equity interests in Tower Operator.

“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect or without diminishing or impairing the value, utility,
useful life or condition that the Site or portion of such Site would have had if
such Modification had not been made (assuming the Site or portion of such Site
would have been in compliance with this Agreement without such

 

- 8 -



--------------------------------------------------------------------------------

Modification). For purposes of this Agreement, the addition or removal of
generators or similar systems used to provide power or back-up power at a Site
shall be considered a Severable Modification.

“Shelter” means a walk-in ground shelter for purposes of housing Communications
Equipment, heating, ventilation and air conditioning units, generators and other
equipment related to the use and operation of Communications Equipment. For the
avoidance of doubt, “Shelters” do not include outside equipment cabinets.

“Site” means each parcel of Land subject to this Agreement from time to time,
all of which are identified on Exhibit A hereto, as such exhibit may be amended
or supplemented as provided in this Agreement and the Master Agreement, and the
Tower and Tower Operator Improvements located thereon. As used in this
Agreement, reference to a Site includes Non-Severable Modifications, but shall
not include Severable Modifications, any Verizon Improvements, Verizon
Communications Equipment, any Tower Subtenant Improvements or Tower Subtenant
Communications Equipment.

“Site Expiration Date” means, as to any Site, the sooner to occur of (A) if
arrangements have not been entered into to secure the tenure of the relevant
Ground Lease pursuant to an extension, new Ground Lease or otherwise, one day
prior to the expiration of the relevant Ground Lease (as the same may be
amended, extended or renewed pursuant to the terms of this Agreement) provided
that if Tower Operator is engaged in good faith discussions with the Ground
Lessor for the negotiation of a Ground Lease extension, the Site Expiration Date
for such Site shall be extended until the earliest of (i) the termination of
such negotiations, (ii) 12 months after the expiration of the Ground Lease, and
(iii) Ground Lessor’s issuance to a Verizon Group Member or Tower Operator of a
notice of eviction, or (B) the applicable Site Expiration Outside Date.

“Site Expiration Outside Date” means, (i) as to the 19 Year Lease Sites, the
19th anniversary of the Effective Date (or if such day is not a Business Day,
then the next Business Day), (ii) as to the 20 Year Lease Sites, the 20th
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (iii) as to the 21 Year Lease Sites, the 21st
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (iv) as to the 22 Year Lease Sites, the 22nd anniversary
of the Effective Date (or if such day is not a Business Day, then the next
Business Day), (v) as to the 23 Year Lease Sites, the 23rd anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day), (vi) as to the 24 Year Lease Sites, the 24th anniversary of the Effective
Date (or if such day is not a Business Day, then the next Business Day),
(vii) as to the 25 Year Lease Sites, the 25th anniversary of the Effective Date
(or if such day is not a Business Day, then the next Business Day), (viii) as to
the 26 Year Lease Sites, the 26th anniversary of the Effective Date (or if such
day is not a Business Day, then the next Business Day), (ix) as to the 27 Year
Lease Sites, the 27th anniversary of the Effective Date (or if such day is not a
Business Day, then the next Business Day), (x) as to the 28 Year Lease Sites,
the 28th anniversary of the Effective Date (or if such day is not a Business
Day, then the next Business Day), (xi) as to the 29 Year Lease Sites, the 29th
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (xii) as to the 30 Year Lease Sites, the 30th
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (xiii) as to the 31 Year

 

- 9 -



--------------------------------------------------------------------------------

Lease Sites, the 31st anniversary of the Effective Date (or if such day is not a
Business Day, then the next Business Day), and (xiv) as to the 32 Year Lease
Sites, the 32nd anniversary of the Effective Date (or if such day is not a
Business Day, then the next Business Day).

“Site Lease Agreement” means, as to any Site, a supplement to this Agreement, in
substantially the form of Exhibit C-1 attached to this Agreement.

“Subsequent Closing” means the conversion of (i) a Non-Compliant Site to a
Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the
Effective Date.

“Subsequent Closing Date” means, with respect to each Subsequent Closing, the
date on which such Subsequent Closing is deemed to have occurred.

“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) that
(i) when subject to a Taking, leaves the untaken portion unsuitable (after
application of the proceeds of any Taking, any available insurance proceeds and
such funds of Tower Operator as are reasonable under the circumstances) for the
continued feasible and economic operation of such Site for owning, operating,
managing, maintaining and leasing towers and other wireless infrastructure, or
(ii) when damaged as a result of a casualty, cannot reasonably be repaired with
insurance proceeds and such additional funds of Tower Operator as are reasonable
under the circumstances in order to continue the feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.

“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.

“Temporary Coverage Solution” means a mobile tower or a temporary power
solution, a temporary transport solution, a temporary relocation of Verizon’s
equipment to a tower or other appropriate structure (whether at a Site or
another site owned by Tower Operator or one of its Affiliates) or other interim
cell siting arrangement (or, with respect to a casualty or a partial Taking, a
suitable undamaged or retained portion of such affected Site) under which the
Verizon Collocators and their Acceptable Affiliates can continue to offer
communications services to its subscribers at a level at least equal to the
level of services that were being provided prior to such relocation in the
approximate coverage area of a Site.

“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 3; and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.

“Tower” means the communications towers or other support structures on the Sites
from time to time.

“Tower Operator” means ATC Sequoia LLC, a Delaware limited liability company,
and its permitted successors and assignees hereunder, to the extent the same are
permitted to succeed to Tower Operator’s rights hereunder.

 

- 10 -



--------------------------------------------------------------------------------

“Tower Operator Competitor” means any Person (including such Person’s
Affiliates) principally in the business of owning or otherwise controlling
wireless communications sites (or the land thereunder) for the purpose of
leasing or licensing the right to locate wireless communications equipment on
such sites to third party operators of wireless communications systems, but
excluding any Verizon Restricted Party and any Verizon Group Member.

“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment) located at the applicable
Site on or in, or attached to, the Land, Tower Operator Improvements or Towers
that are leased to, owned by or operated by Tower Operator pursuant to this
Agreement.

“Tower Operator Improvements” means, as to each Site, all (a) Towers,
foundations, concrete pads, piers, equipment pads or raised platforms capable of
accommodating exterior cabinets or equipment shelters, huts or buildings,
electrical service and access for the placement and servicing of Improvements;
(b) buildings, huts, Shelters or exterior cabinets; (c) batteries, generators
and associated fuel tanks or any other substances, products, materials or
equipment used to provide backup power; (d) grounding system (including, without
limitation, all buss bars, leads, home-run, buried grounding rings and rods)
serving any Tower; (e) fencing; (f) signage; (g) connections for utility
service; (h) access road improvements; (i) all marking/lighting systems and
light monitoring devices; (j) power transformers serving the Site; and (k) all
other improvements or fixtures on or attached to any Site, including any
alterations, replacements, modifications or additions thereto. Notwithstanding
the foregoing, Tower Operator Improvements do not include any Communications
Equipment, any Verizon Improvements, any Tower Subtenant Improvements, or the
Reserved Property.

“Tower Operator Indemnitee” means Tower Operator and its Affiliates and their
respective directors, officers, employees, agents and representatives.

“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement, the MPL, the Sale Site MLA or any other
agreement (including with a Tower Subtenant) that is in excess of the Revenue
Sharing payment obligation (if any) in effect prior to Tower Operator’s entry
into such amendment, renewal or extension after the Effective Date for such Site
with respect to the revenue derived from the rent paid under this Agreement, the
MPL, the Sale Site MLA or any other agreement (including with a Tower
Subtenant); provided that “Tower Operator Negotiated Increased Revenue Sharing
Payments” shall not include any such requirement or obligation (i) existing as
of the Effective Date or (ii) arising under the terms of the applicable Ground
Lease (as in effect as of the Effective Date) or under any amendment, renewal or
extension the terms of which had been negotiated or agreed upon prior to the
Effective Date.

“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that in the case of this clause (ii), (A) the term of
such new Ground Lease commences no later than 12 months after the termination or
expiration of the previously existing Ground Lease, (B) the

 

- 11 -



--------------------------------------------------------------------------------

new Ground Lease continues to remain in the name of a Verizon Lessor or Verizon
Ground Lease Party as the “ground lessee” under such new Ground Lease and
(C) the new Ground Lease is otherwise executed in accordance with this
Agreement.

“Tower Subtenant” means, as to any Site, any Person (other than the Verizon
Collocators) that (i) is a “sublessee”, “licensee” or “sublicensee” under any
Collocation Agreement affecting the right to use Available Space at such Site
(prior to the Effective Date); or (ii) subleases, licenses, sublicenses or
otherwise acquires from Tower Operator the right to use Available Space at such
Site (from and after the Effective Date).

“Tower Subtenant Communications Equipment” means any Communications Equipment
owned or leased by a Tower Subtenant.

“Tower Subtenant Improvements” means, with respect to a Tower Subtenant, all
improvements or fixtures on or attached to any Site, including any alterations,
replacements, modifications or additions thereto, that are the property of any
present or future Tower Subtenant. All utility connections that provide service
to Tower Subtenant Communications Equipment, other than those owned by a Verizon
Group Member or any Person other than a Tower Subtenant, shall be deemed Tower
Subtenant Improvements. Notwithstanding the foregoing, Tower Subtenant
Improvements do not include any Communications Equipment or any Verizon
Improvements.

“Tower Subtenant Related Party” means Tower Subtenant and its Affiliates, and
its and their respective directors, officers, employees, agents and
representatives.

“Transaction Documents” means this Agreement, the Master Agreement, the MPL, the
Sale Site MLA, the Collateral Agreements and all other documents to be executed
by the Parties in connection with the consummation of transactions contemplated
by the Master Agreement, the MPL, the Sale Site MLA and this Agreement.

“Verizon” means Verizon Parent and Affiliates thereof that are parties to the
Master Agreement.

“Verizon Collocator” means, with respect to each Site, the Person identified as
the “Verizon Collocator” opposite such Site on Exhibit B and, if applicable,
Exhibit A hereto, and which shall be the “Lessee” under the Site Lease Agreement
for such Site, in each case together with its permitted successors and assignees
hereunder, to the extent the same are permitted to succeed to such Verizon
Collocator’s rights under this Agreement.

“Verizon Communications Equipment” means any Communications Equipment at a Site
owned or leased and used (subject to Section 9(b)) by one or more of the Verizon
Collocators and any Acceptable Affiliate.

“Verizon Ground Lease Party” means each Verizon Group Member that, at any
applicable time during the Term of this Agreement, has not yet contributed its
right, title and interest in the Included Property of a Managed Site to the
applicable Verizon Lessor pursuant to the Master Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Verizon Group” means, collectively, Verizon Parent and its Affiliates
(including each Verizon Lessor, each Verizon Ground Lease Party and each Verizon
Collocator whose names are set forth in the signature pages of this Agreement,
the MPL, the Sale Site MLA, any Site Lease Agreement or the Master Agreement and
any Affiliate of Verizon Parent that at any time becomes a “sublessee” under
this Agreement or the Sale Site MLA in accordance with the provisions of this
Agreement or the Sale Site MLA or a sublessor under the MPL in accordance with
the provisions of such agreement).

“Verizon Group Member” means each member of the Verizon Group.

“Verizon Guarantor” means Verizon Communications Inc., a Delaware corporation,
and its permitted successors and assigns (to the extent permitted or required
hereunder).

“Verizon Improvements” means, as to each Site, (a) precast concrete pads, piers,
equipment pads or raised platforms, in each case, used in connection with
Verizon Communications Equipment or Verizon Improvements; (b) buildings, huts,
Shelters or exterior cabinets used to house Verizon Communications Equipment,
regardless of whether housing any Tower Subtenant’s Communications Equipment or
any property of Tower Operator, any Tower Subtenant or any other person (but in
the case of Tower Subtenants, only with respect to Communications Equipment or
property existing in such buildings, huts, Shelters or exterior cabinets as of
the Effective Date, or replacements of such Communications Equipment or
property); (c) batteries, rectifiers, generators and associated fuel tanks owned
by any Verizon Collocator and supporting Verizon Communications Equipment or
Verizon Improvements or any other substances, products, materials or equipment
used to provide backup power to Verizon Communications Equipment or Verizon
Improvements; (d) grounding system (including, without limitation, all buss
bars, leads, home-run, buried grounding rings and rods) serving Verizon
Communications Equipment or Verizon Improvements, regardless of whether also
serving any Communications Equipment or Improvements of any Tower Subtenant or
of Tower Operator; (e) signage for Verizon Communications Equipment or Verizon
Improvements; (f) connections for utility service from Verizon Communications
Equipment to the meter (or if meters have not been installed, then connections
from Verizon Communications Equipment to the utility service hookup); (g) steel
platforms used to support radios or carrier deployed site components and
mounting platforms, antenna mounts and platforms, ice bridges, t-arms mounts,
boom gate mounts, ring mounts, hoisting grip equipment and other hardware
constituting a tower platform or other mounting device to hold Verizon
Communications Equipment; (h) all marking/lighting systems and light monitoring
devices: (1) contained in or exclusively serving the buildings, huts, Shelters
or exterior cabinets described in clause (b), above, (2) installed to support
base transmission system (BTS), night maintenance with respect to those systems
protecting BTS of any Verizon Collocator and related equipment, or (3) relating
to the tower light monitoring system and alarm data communications equipment
serving the Site and located in the buildings, huts, shelters or exterior
cabinets described in clause (b), above; (i) wave guide entries; (j) stoops;
(k) GPS equipment; and (l) such other equipment, alterations, replacements,
modifications, additions, and improvements as may be installed at the Site
solely in connection with Verizon Communications Equipment and/or Verizon
Improvements and any other items (Y) that are paid for exclusively by any
Verizon Collocator, or (Z) as to which title thereto is expressly vested in any
Verizon Collocator pursuant to the terms of this Agreement. All utility
connections that provide service to Verizon Communications Equipment, including
those

 

- 13 -



--------------------------------------------------------------------------------

providing access and backhaul services, and all Improvements or other assets
used in connection with any switching or wireline business of any Verizon Group
Member (including any mobile telephone switching office and the switching and
related equipment located at a Site), or any other Improvements owned by any
Verizon Collocator or any Acceptable Affiliate and not used in connection with
the Collocation Operations, are deemed Verizon Improvements. For avoidance of
doubt (and regardless of whether expressly so stated above), Verizon
Improvements do not include any Communications Equipment, any Land or any
Towers.

“Verizon Indemnitee” means each Verizon Lessor, each Verizon Ground Lease Party
and each Verizon Collocator and each of their respective Affiliates, together
with their respective directors, members, managers, officers, employees, agents
and representatives (except Tower Operator and its Affiliates and any agents of
Tower Operator or its Affiliates).

“Verizon Lessor” means, as to any Site, the lessor under the MPL for such Site.

“Verizon Parent” means Verizon Communications Inc., a Delaware corporation.

“Verizon Primary Tower Space RAD Center” means, in respect of each Tower, the
RAD center on such Tower with the largest portion of the Verizon Communications
Equipment attached, which RAD center shall be identified in the applicable Site
Lease Agreement for each Site.

“Verizon Restricted Party” means any Person principally in the business of
providing wireline local exchange carrier or wireless services or voice
communications services, multimedia and video sessions and other data services
over internet protocol networks (including, without limitation, each of the
Persons listed on Exhibit H) and any of such Person’s Affiliates.

“Wind Load Surface Area” means with respect to each antenna, remote radio unit
or other tower mounted equipment, the area in square inches determined by
multiplying the two largest dimensions of the length, width and depth of such
antenna, remote radio unit or other tower mounted equipment; provided that all
mounts and Cables are deemed to have zero Wind Load Surface Area.

“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.

“19 Year Lease Sites” means the Sites set forth on Schedule 1-A hereto.

“20 Year Lease Sites” means the Sites set forth on Schedule 1-B hereto.

“21 Year Lease Sites” means the Sites set forth on Schedule 1-C hereto.

“22 Year Lease Sites” means the Sites set forth on Schedule 1-D hereto.

“23 Year Lease Sites” means the Sites set forth on Schedule 1-E hereto.

 

- 14 -



--------------------------------------------------------------------------------

“24 Year Lease Sites” means the Sites set forth on Schedule 1-F hereto.

“25 Year Lease Sites” means the Sites set forth on Schedule 1-G hereto.

“26 Year Lease Sites” means the Sites set forth on Schedule 1-H hereto.

“27 Year Lease Sites” means the Sites set forth on Schedule 1-I hereto.

“28 Year Lease Sites” means the Sites set forth on Schedule 1-J hereto.

“29 Year Lease Sites” means the Sites set forth on Schedule 1-K hereto.

“30 Year Lease Sites” means the Sites set forth on Schedule 1-L hereto.

“31 Year Lease Sites” means the Sites set forth on Schedule 1-M hereto.

“32 Year Lease Sites” means the Sites set forth on Schedule 1-N hereto.

(b) Terms Defined Elsewhere in this Agreement. In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:

 

Defined Term

  

Section

Abandonment Fee    Section 3(d) Additional Equipment    Section 9(d) Additional
Ground Space    Section 11(a) Annual Escalator    Section 4(a) Approval Work   
Section 9(e)(ii) Approved Monitoring Systems    Section 20(a)(ii) ASR    Section
6(a)(iii) Casualty Notice    Section 30(a) Chosen Courts    Section 33(b)
Effective Date    Preamble Effective Date Ground Space    Section 9(a)(i)
Effective Date Tower Space    Section 9(a)(ii) Financial Advisors    Section
28(a)

 

- 15 -



--------------------------------------------------------------------------------

Defined Term

  

Section

Indemnifying Party    Section 13(c)(i) Initial Period    Section 4(b) MPL   
Recitals NOTAM    Section 20(h)(i) Party or Parties    Preamble Per-Site Rent
Amount    Section 4(a) Qualifying Transferee    Section 16(b)(ii) Reserved
Verizon Loading Capacity    Section 6(a)(ii) Rent Payment Detail    Section 4(a)
Rental Documentation    Section 4(f) Restorable Site    Section 30(a) Site
Engineering Application    Section 9(e)(i) Subsequent Use    Section 8(a) TCS
Trigger    Section 32(a) Telecom Affiliate    Section 19(a) Termination Date   
Section 3(b) Termination Notice    Section 3(c) Third Party Claim    Section
13(c)(i) Third Party Communications Equipment    Section 6(a)(iv) Tower Operator
Extension or Relocation Notice    Section 5(d)(iii) Tower Operator Work   
Section 7(c) Unused Existing Effective Date Capacity    Section 6(a)(ii) Verizon
Assignee    Section 16(b)(i) Verizon Collocation Space    Section 9(a) Verizon
Collocator Obligations    Section 34(a)

 

- 16 -



--------------------------------------------------------------------------------

Defined Term

  

Section

Verizon Lessor Extension Notice    Section 5(d)(iv) Verizon Primary Ground Space
   Section 9(a)(i) Verizon Primary Tower Space    Section 9(a)(ii) Verizon Rent
Amount    Section 4(a) Verizon Reserved Amount of Tower Equipment    Section
9(c)(i) Verizon Termination Right    Section 3(b) Verizon Transfer    Section
16(b)(i)

(c) Terms Defined in the Master Agreement. The following defined terms in the
Master Agreement are used in this Agreement as defined in the Sections or parts
of the Master Agreement listed below:

 

Defined Term

  

Section

Collateral Agreements    Section 1.1 Collocation Operations    Section 1.1
Excluded Assets    Section 1.1 Material Site Non-Compliance Issue    Section 1.1
Material Site Title Issue    Section 1.1 NEPA    Section 1.1 Non-Compliant Site
   Section 1.1 Permitted Liens    Section 1.1 Post-Closing Liabilities   
Section 1.1 Pre-Lease Site    Section 1.1 Sale Site Subsidiary    Section 1.1
Sale Sites    Section 1.1 Tax    Section 1.1 Tower Operator Property Tax Charge
   Section 2.10(c)(iv) Tower Operator’s Share of Transaction Revenue Sharing
Payments    Section 1.1

 

- 17 -



--------------------------------------------------------------------------------

Defined Term

  

Section

Tower Related Assets    Section 1.1 Transition Services Agreement    Recitals
Verizon’s Share of Transaction Revenue Sharing Payments    Section 1.1

(d) Terms Defined in the MPL. The following defined terms in the MPL are used in
this Agreement as defined in the Sections or parts of the MPL listed below:

 

Defined Term

  

Section

Ground Rent    Section 1(a) Purchase Option    Section 20(a) Purchase Option
Closing Date    Section 20(a) Secured Tower Operator Loan    Section 1(a) Tower
Operator Lender    Section 1(a) Transaction Documents    Section 1(a)

(e) Construction. Unless the express context otherwise requires:

(i) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(ii) the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa;

(iii) any references herein to “$” are to United States Dollars;

(iv) any references herein to a specific Section, Schedule or Exhibit shall
refer, respectively, to Sections, Schedules or Exhibits of this Agreement;

(v) any references to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof;

(vi) any use of the words “or”, “either” or “any” shall not be exclusive;

(vii) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(viii) references herein to any gender include each other gender;

 

- 18 -



--------------------------------------------------------------------------------

(ix) any provision requiring a Party to act at its “cost” or “cost and expense”
shall mean the sole cost and expense of such Party;

(x) the table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof; and

(xi) the Parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
then this Agreement shall be construed as if drafted jointly by the Parties, and
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provision of this Agreement.

Section 2. Grant; Documents; Operating Principles.

(a) Grant. Subject to the terms and conditions of this Agreement, as of the
Effective Date as to the Initial Lease Sites, and thereafter as of the
applicable Subsequent Closing Date as to each Managed Site converted to a Lease
Site hereunder pursuant to a Subsequent Closing, Tower Operator hereby leases to
the Verizon Collocators, and the Verizon Collocators hereby lease from Tower
Operator, the Verizon Collocation Space of all of the Lease Sites. Subject to
the terms and conditions of this Agreement, as of the Effective Date as to each
Managed Site, until the applicable Subsequent Closing Date with respect to such
Site (if any), Tower Operator hereby reserves and makes the Verizon Collocation
Space available for the exclusive use and possession of the Verizon Collocators,
except as otherwise expressly provided herein, whether or not such Verizon
Collocation Space is now or hereafter occupied. Notwithstanding anything to the
contrary herein, no leasehold, subleasehold or other real property interest is
granted pursuant to this Agreement in the Verizon Collocation Space at any
Managed Site until the Subsequent Closing at which such Managed Site is
converted to a Lease Site. Tower Operator and the Verizon Collocators
acknowledge and agree that for bankruptcy-law purposes this single Agreement is
indivisible, intended to cover all of the Sites and for such purposes is not a
separate lease and sublease or agreement with respect to individual Sites, and
for bankruptcy-law purposes (and without impairing the express rights of any
Party hereunder), all Parties intend that this Agreement be treated as a single
indivisible Agreement.

(b) Site Lease Agreements. The Site Lease Agreements shall be entered into by
Tower Operator and the Verizon Collocators in accordance with the terms of this
Agreement and the Master Agreement.

(i) Following the Effective Date, (w) a Verizon Collocator may prepare a Site
Lease Agreement for a Site and deliver it to Tower Operator for its approval,
not to be unreasonably withheld, delayed or conditioned, (x) after the 180th day
after the Effective Date, Tower Operator may prepare a Site Lease Agreement for
a Site and deliver it to the relevant Verizon Collocator for its approval, not
to be unreasonably withheld, delayed or conditioned, (y) Tower Operator shall
prepare a Site Lease Agreement for a Site, and shall deliver the same to the
relevant Verizon Collocator for its approval, not to be unreasonably withheld,
delayed or conditioned, no later than 180 days after the first time Tower
Operator performs a structural analysis or other work requiring an inventory of

 

- 19 -



--------------------------------------------------------------------------------

such Site for Tower Operator, Verizon Collocator or a Tower Subtenant, and
(z) Tower Operator shall prepare any amendments to Site Lease Agreements for all
Sites, and shall deliver the same to the relevant Verizon Collocator for its
approval, not to be unreasonably withheld, delayed or conditioned; provided,
however, that:

(A) if a Site Lease Agreement is not entered into with respect to a Site, the
Parties shall still have all of the rights and obligations with respect to such
Site as provided in this Agreement;

(B) if a Verizon Collocator or an Acceptable Affiliate seeks to install any new
Verizon Communications Equipment, or modify any existing Verizon Communications
Equipment, at any Site at any time after the Effective Date, then Verizon shall
draft a Site Lease Agreement for such Site and provide it to Tower Operator
prior to the installation or modification of such Verizon Communications
Equipment; provided further that (1) Tower Operator may not object to any Site
Lease Agreement based on the type of Verizon Communications Equipment being
placed at a Site, it being understood that there are no limitations on the types
of Communications Equipment that Verizon Collocator may place at a Site, or at
its discretion may place no Verizon Communications Equipment at a Site, and
(2) Tower Operator may modify a Site Lease Agreement provided by Verizon to
correct factual matters, but Tower Operator may not reject a Site Lease
Agreement provided by a Verizon Collocator unless the Verizon Collocator is
required to pay the costs of Modifications under Sections 6(a)(ii)(B) or
6(a)(iii) and the Verizon Collocator does not agree to pay such costs and
provided further that if Tower Operator rejects a Site Lease Agreement, the
parties shall work together in good faith to resolve and finalize the rejected
Site Lease Agreement within 30 days after the date of rejection; and

(C) if Tower Operator seeks to allow a Tower Subtenant to locate at any Site at
any time after the Effective Date, until the Site Lease Agreement is entered
into with respect to a Site, Tower Operator may collocate Tower Subtenants
anywhere on such Site (i) outside of the Effective Date Ground Space as long as
such Tower Subtenants’ ground equipment and Tower Subtenant Improvements are
located in a manner that will permit the MLA Ground Space to be contiguous with
the Effective Date Ground Space, will not cause the Verizon Primary Ground Space
to be smaller than it otherwise would have been under Section 9(a)(i)(A) and do
not impair the utility of the MLA Ground Space, and (ii) outside of the
Effective Date Tower Space as long as such Tower Subtenant’s Tower Subtenant
Communications Equipment and Tower Subtenant Improvements are located in a
manner that will permit the Verizon Primary Tower Space to be contiguous with
the Effective Date Tower Space, will not cause the Verizon Primary Tower Space
to be smaller than it otherwise would have been under Section 9(a)(ii)(B) and
will not cause interference with Verizon Communications Equipment or

 

- 20 -



--------------------------------------------------------------------------------

Verizon Improvements as provided in Section 8, Section 6(a)(iv) or Section 9(k).

(ii) The form of each Site Lease Agreement shall be substantially in the form of
Exhibit C-1 hereto and the form of each amendment to a Site Lease Agreement
shall be substantially in the form of Exhibit C-2 hereto, which forms may not be
changed without the mutual agreement of Tower Operator and the relevant Verizon
Collocator. The terms and conditions of this Agreement shall govern and control
in the event of a discrepancy or inconsistency with the terms and conditions of
any Site Lease Agreement, except to the extent otherwise expressly provided in
such Site Lease Agreement that has been duly executed and delivered by an
Authorized Representative of a Verizon Collocator and by Tower Operator.
Notwithstanding the foregoing, any specific requirements relating to the design
or construction of the Verizon Communications Equipment or Verizon Improvements
imposed by a Governmental Authority shall control over any terms in this
Agreement that directly conflict with such specific requirements.

(c) Documents. This Agreement consists of the following documents, as amended
from time to time as provided in this Agreement:

(i) This Agreement;

(ii) the Exhibits attached to this Agreement, which are incorporated into this
Agreement by this reference:

(iii) Schedules to the Exhibits, which are incorporated into this Agreement by
reference, and all Schedules to this Agreement, which are incorporated herein by
reference; and

(iv) such additional documents as are incorporated into this Agreement by
reference.

(d) Priority of Documents. If any of the documents referenced in Section 2(c)
are inconsistent, this Agreement shall prevail over the Exhibits, the Schedules
and additional incorporated documents.

(e) Survival of Terms and Provisions. All terms defined in this Agreement and
all provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement, the MPL or any other Transaction
Document shall survive after the termination or expiration of this Agreement and
shall remain in full force and effect until the expiration or termination of
such applicable agreement.

(f) Operating Principles.

(i) During the Term of a Site, Tower Operator shall manage, operate and maintain
such Site (including with respect to the entry into, modification, amendment,
extension, expiration, termination, structuring and administration of Ground
Leases and Collocation Agreements related thereto) (A) in the ordinary course of
business, (B) in compliance with applicable Law in all material respects, (C) in
a manner consistent in all

 

- 21 -



--------------------------------------------------------------------------------

material respects with the manner in which Tower Operator manages, operates and
maintains its portfolio of telecommunications tower sites, (D) in a manner that
shall not be less than the Applicable Standard of Care, (E) in compliance with
the terms and conditions of all Ground Leases and Tower Subtenant agreements
applicable to such Site and (F) in compliance with the provisions of this
Agreement. To the extent that the standard described in one of the foregoing
clauses is higher than the standard described in one of the other clauses, Tower
Operator will perform to the highest of the standards. In addition, Tower
Operator must (x) be owned or managed by Persons who have a good reputation and
at least five years’ experience in the management and operation of
communications towers in the United States, (y) have creditworthiness, or a
guarantor with creditworthiness, reasonably sufficient to perform its
obligations hereunder and (z) not be a Verizon Restricted Party.

(ii) Without limiting the generality of Section 2(f)(i), during the Term of a
Site, except as expressly permitted by the terms of this Agreement, Tower
Operator shall not without the prior written consent of the relevant Verizon
Collocator (A) take or omit to take any action in the management, operation or
maintenance of such Site in a manner that would (x) based on Tower Operator’s
reasonable expectations immediately before and immediately after the time that
Tower Operator takes such action or omits to take such action (as the case may
be), diminish the expected residual value of a Site (as of the expiration of the
Term for such Site) in any material respect or shorten the expected remaining
economic life of such Site (as of the expiration of the Term for such Site), or
(y) result in such Site having no “potential lessees or buyers” at the end of
the Term of such Site, other than Tower Operator or its affiliates (except, in
the case of this clause (y), as required by applicable Law or any Governmental
Authority), it being understood the term “potential lessees or buyers” shall
mean lessees or buyers whose use of the Site at the end of the Term of such Site
would be commercially feasible; provided, however, that Tower Operator may take
or omit to take any actions otherwise consistent with its rights, privileges and
obligations under, and that are not otherwise prohibited by, the Master
Agreement or any Collateral Agreement as defined in the Master Agreement (and
for purposes of applying this proviso, so as to avoid any circular references,
the limitations and provisos contained in Section 2(g) of Schedule 6 of the
Master Agreement and Section 2(d)(ii)(A) of the MPL shall not apply),
(B) structure any related Ground Lease in a manner such that the amounts payable
thereunder are above fair market value during any period following or upon the
expiration of the Term of such Site (without regard to any amounts payable prior
to the expiration of the Term of such Site) or (C) structure any related
Collocation Agreement in a manner such that the amounts payable thereunder are
structured on an initial lump-sum basis (if such amounts payable are not capital
contributions or other upfront payments for capital improvements to a Site
related to the use of such Site by a Tower Subtenant under such Collocation
Agreement and Tower Operator does not agree to pay the remaining prorated
portion of such lump-sum amount to the relevant Verizon Collocator following the
expiration of the Term of such Site) or are otherwise less than fair market
value during any period following or upon expiration of the Term of such Site
(without regard to any amounts payable prior to the expiration of the Term of
such Site), or which requires the collocation lessee’s consent to, or otherwise
restricts, the assignment of Tower Operator’s rights and obligations under such
Collocation Agreement to Verizon Lessor or its affiliates, in each case unless
otherwise

 

- 22 -



--------------------------------------------------------------------------------

expressly authorized by the terms and conditions of this Agreement and the
Transaction Documents.

(iii) During the Term of a Site, the relevant Verizon Collocator shall manage,
operate and maintain the Verizon Collocation Space at such Site (A) in the
ordinary course of business, (B) in compliance with applicable Law in all
material respects, (C) in a manner consistent in all material respects with the
manner in which the Verizon Collocator manages, operates and maintains its other
collocation spaces and (D) in a manner that shall not be less than Applicable
Standard of Care. The foregoing shall not limit the Verizon Collocators’ rights
to vacate any Verizon Collocation Space or discontinue operation of any Verizon
Communications Facility without adversely affecting the Verizon Collocators’
rights to any Site under this Agreement.

(iv) The Vice President – Network Operations Support for the Verizon Collocators
and the Senior Vice President – US Tower, Operations for Tower Operator shall
meet quarterly to discuss overall service level, improvement of services and
operating issues under this Agreement and the MPL, adherence to the operating
principles described in this Section 2(f) and any questions or disputes
regarding the relative rights and obligations of the Parties under this
Agreement.

Section 3. Term and Termination Rights.

(a) Term; Conversion to Site Lease Agreement under Sale Site MLA. The initial
term of this Agreement as to each Site shall be for a 10-year period from the
Effective Date, and the term of this Agreement as to each Site shall, at the
option of the relevant Verizon Collocator, be extended for up to eight
additional five-year renewal terms, in each case unless it is terminated earlier
pursuant to Section 3, Section 5(d)(iv), Section 8, Section 25, Section 30 or
Section 31 with respect to a Site. A Verizon Collocator shall be deemed to have
exercised its option to extend this Agreement for each five-year renewal term,
unless the Verizon Collocator provides written notice to Tower Operator of its
decision not to exercise any such option for a Site at least 90 days prior to
the expiration of the initial 10-year period or any such renewal term, as
applicable. Notwithstanding the foregoing, (i) in all cases with respect to all
Sites for which the Tower Operator does not exercise a Purchase Option prior to
the applicable Site Expiration Date, the term of this Agreement as to any such
Site shall automatically expire on such Site Expiration Date and Tower
Operator’s interest in and to such Site, including the Verizon Collocation
Space, will revert to the applicable Verizon Lessor or Verizon Ground Lease
Party; and (ii) in all cases with respect to all Sites for which the Tower
Operator exercises its Purchase Options, the term of this Agreement as to any
such Site shall automatically expire on the Purchase Option Closing Date for
such Site and such Site shall automatically become subject to and a “Site” under
and governed by the Sale Site MLA (and the Parties shall enter into appropriate
documentation to evidence the same) provided, however, that the initial term of
the Sale Site MLA with respect to such Sites will be the balance of the then
current term of such Sites under the MPL.

(b) Verizon Collocator Termination Right. Notwithstanding anything to the
contrary contained herein, a Verizon Collocator shall have the right to
terminate its lease or other right to occupy the Verizon Collocation Space at
any Site (i) on the tenth anniversary of the Effective Date and on the last day
of each successive five-year period thereafter; (ii) at any time in

 

- 23 -



--------------------------------------------------------------------------------

accordance with Section 3(e) or Section 8(a); (iii) at any time if any Law or
Order hereinafter enacted or ordered prohibits or materially interferes with any
use of the Verizon Collocation Space at such Site that is permitted under
Section 9(b), so long as at least one other wireless carrier at the Site cannot
(or, if the Verizon Collocator is the sole subtenant at the Site, another
wireless carrier could not) legally use the Tower at such Site for wireless
operations without material interference by no fault of such other carrier’s;
(iv) if in connection with such termination, the Verizon Collocator enters into
a new lease of tower space at a different site owned by Tower Operator as of the
Effective Date and provided (A) such new lease is for at least the same amount
of rent as the Site for which the related lease is being terminated, (B) such
new lease shall allow for equipment entitlements consistent with those set forth
in that certain Master Lease Agreement dated June 11, 1999, as amended, between
American Tower, L.P. and Cellco Partnership, a Delaware general partnership, dba
Bell Atlantic Mobile, (C) any such termination right pursuant to this clause
(iv) may only be exercised on or after the fourth anniversary of the Effective
Date, and (D) Verizon Collocator may not exercise more than 25 terminations
(less the number of Sites with respect to which the Sale Site MLA is terminated
pursuant to Section 3(b) of the Sale Site MLA during such 12 month period, it
being acknowledged and agreed that the 25 Site limitation in any such 12 month
period contained herein and therein is a single aggregated limitation with
respect to each such 12 month period) pursuant to this clause (iv) in any
12-month period; or (v) at any time after the tenth anniversary of the Effective
Date upon the inability of the Verizon Collocator (after using commercially
reasonable efforts) to obtain or maintain any Governmental Approval necessary
for the operation of Verizon’s Communications Facility at such Site; provided,
however, that the Verizon Collocator may not assert the termination right in
clause (v) if the Verizon Collocator (x) cannot maintain or obtain or otherwise
forfeits a Governmental Approval as a result of the violation of any Laws by the
Verizon Collocator or its Affiliates or any enforcement action or proceeding
brought by any Governmental Authority against the Verizon Collocator or its
Affiliates because of any alleged wrongdoing by the Verizon Collocator or its
Affiliates, or (y) does not have such Governmental Approval on the Effective
Date and such Governmental Approval was required on the Effective Date (each
such date, a “Termination Date” and such rights, collectively, the “Verizon
Termination Right”).

(c) Exercise by a Verizon Collocator. To exercise a Verizon Termination Right
with respect to any Site, a Verizon Collocator shall give Tower Operator written
notice of such exercise (the “Termination Notice”), not less than 90 days prior
to any Termination Date (or such lesser period as may be prescribed by another
provision of this Agreement). If a Verizon Collocator exercises a Verizon
Termination Right as to a Site, then the Verizon Collocator shall not be
required to pay the Per-Site Rent Amount, or any other amounts with respect to
such Site for the period occurring after the Termination Date specified in the
applicable Termination Notice and, as of such Termination Date, the Site Lease
Agreement for such Site shall be terminated and the rights, duties and
obligations of the Verizon Collocator (and any of its Affiliates with rights
hereunder) and Tower Operator in this Agreement with respect to such Site shall
terminate as of the Termination Date for such Site except the rights, duties and
obligations set forth in Section 3(d) and such other rights, duties and
obligations with respect to such Site that expressly survive the termination of
this Agreement with respect to such Site.

(d) Obligations Following Verizon Collocator Termination. Upon the Termination
Date of any Site, Verizon Collocator shall, within 30 days after such
Termination Date, vacate

 

- 24 -



--------------------------------------------------------------------------------

the Verizon Collocation Space of such Site and either (i) remove the Verizon
Communications Equipment or (ii) abandon the Verizon Communications Equipment
and pay Tower Operator a one-time abandonment fee (the “Abandonment Fee”) of
$10,000, and the rights and title to, and interests in, such Verizon
Communications Equipment shall pass to Tower Operator (on an as-is, where-is
basis, without any representation or warranty by Verizon Collocator).
Notwithstanding the foregoing, or any provision herein to the contrary, Verizon
Collocator shall not abandon any ground-based electronics, batteries, fuel tanks
and Hazardous Materials that Verizon Collocator brought to or used at the Site,
all of which shall be removed by Verizon Collocator from each Site by or before
the applicable Termination Date of such Site. Verizon Collocator’s right to
occupy and use the Verizon Collocation Space of a Site pursuant to this
Agreement shall be terminated as of the Termination Date of such Site. At the
request of either a Verizon Collocator or Tower Operator, the appropriate
Parties shall enter into documentation, in form and substance reasonably
satisfactory to such Parties, evidencing any termination of a Verizon
Collocator’s rights at any Site pursuant to this Agreement.

(e) Decommissioning. Any Verizon Collocator may terminate this Agreement at any
time with respect to any Site if the Verizon Collocator elects to decommission
its use of the Verizon Collocation Space at such Site, upon 30 days’ prior
written notice to Tower Operator; provided, however, that (i) upon any
termination pursuant to this Section 3(e), the Verizon Collocator shall pay
Tower Operator a sum equal to the net present value of the remaining Verizon
Rent Amount for such Site until the end of the initial term or the then-current
renewal term, as applicable, calculated using an 8% discount rate, which amount
shall be due and payable on or before the effective date of the termination of
this Agreement with respect to such Site, and (ii) during the 24 month period
beginning on the Effective Date and during each successive 24 month period
thereafter, the Verizon Collocators may terminate this Agreement pursuant to
this Section 3(e) with respect to no more than 150 Sites (less the number of
Sites with respect to which the Sale Site MLA is terminated pursuant to
Section 3(e) of the Sale Site MLA during such 24 month period, it being
acknowledged and agreed that the 150 Site limitation in any such 24 month period
contained herein and therein is a single aggregated limitation with respect to
each such 24 month period).

(f) Verizon Rent Amount. For the avoidance of doubt, subject to
Section 25(b)(ii) and Section 25(l), upon the termination of this Agreement as
to any Site, such Site will not be included in any subsequent calculation of the
Verizon Rent Amount, and the Verizon Rent Amount for the month of termination
will be prorated as provided in Section 4(b).

(g) Termination. If this Agreement terminates with respect to any Site, all of
the rights and duties of this Agreement with respect to such Site shall
terminate at such time, unless otherwise expressly provided herein.

Section 4. Rent.

(a) Rent. On the first day of each calendar month during the Term, as to all
Sites that are subject to this Agreement as of the first day of such calendar
month, the Verizon Collocators shall pay Tower Operator the Verizon Rent Amount.
“Verizon Rent Amount” means an amount per month that is equal to (i) the number
of Sites then subject to this Agreement and as to which the Verizon Collocators’
rent obligation has not terminated as provided by Section 4(d),

 

- 25 -



--------------------------------------------------------------------------------

multiplied by the Per-Site Rent Amount plus (ii) any amounts payable with
respect to Additional Equipment in accordance with Section 9(d) or Additional
Ground Space in accordance with Section 11(a). The “Per-Site Rent Amount” means
$1,900, and together with any amounts payable for Additional Equipment and
Additional Ground Space, subject to an increase of 2% in the Per-Site Rent
Amount applicable immediately prior to such anniversary (the “Annual Escalator”)
on an annual basis during the Term of this Agreement on the first day of the
calendar month following the one year anniversary of the Effective Date and each
one-year anniversary thereafter (unless the Effective Date is on the first day
of a month in which event the Annual Escalator shall be applied on each
anniversary of the Effective Date). The Verizon Collocators may, but are not
required to, deliver a statement to the Tower Operator allocating the payment of
the Verizon Rent Amount on a Site by Site basis (which may, but is not required
to, include, among other things, the application of set off or any other
adjustments that the Verizon Collocators are entitled to make pursuant to this
Agreement) (the “Rent Payment Detail”). Tower Operator must apply the payment in
the manner designated in the Rent Payment Detail (without prejudice to its
rights to contest the amount of such payment if it believes that the amount paid
is less than the Verizon Rent Amount due).

(b) Prorated Rent Payments. If the Effective Date is a day other than the first
day of a calendar month, (i) the Verizon Rent Amount for the period from the
Effective Date through the end of the calendar month during which the Effective
Date occurs (the “Initial Period”) shall be prorated on a daily basis, and shall
be included in the calculation of and payable with the Verizon Rent Amount for
the first full calendar month of the Term, and (ii) the Verizon Collocators
shall timely pay, to the extent they have not already paid, to each Ground
Lessor directly, the rents, fees and other charges due and payable under the
respective Ground Lease for the Initial Period (provided, that the foregoing
shall not alter the apportionment of liability for such rents, fees and other
charges between Verizon Parent and Tower Operator pursuant to the Master
Agreement). If the date of the expiration of the Term as to any Site is a day
other than the last day of a calendar month, the Verizon Rent Amount for such
calendar month shall be prorated on a daily basis (and if such proration results
in an overpayment of the Verizon Rent Amount for such calendar month, the
Verizon Collocators shall be entitled to deduct the excess from the following
month’s payment of the Verizon Rent Amount, or if such excess is greater than
the following month’s payment of the Verizon Rent Amount, Tower Operator shall
repay such excess to the Verizon Collocators within 30 days after the end of
such following month).

(c) Revenue Sharing Payments. The Verizon Collocators shall pay to Tower
Operator (or to the applicable Ground Lessor (i) if required to be paid directly
to such Ground Lessor by the terms of the applicable Ground Lease or (ii) if so
instructed by Tower Operator (which instruction may be a single, continuing
instruction to make periodic payments as and when due)), as and when due and
payable under any Ground Lease, Verizon’s Share of Transaction Revenue Sharing
Payments that are required to be made with respect to the Verizon Rent Amount
for any Site, but excluding Tower Operator Negotiated Increased Revenue Sharing
Payments. The relevant Verizon Collocator and Tower Operator shall agree, from
time to time, on a mutually acceptable procedure to facilitate the
identification of the Site in respect of which each payment of Transaction
Revenue Sharing Payments by the Verizon Collocator is being made. Tower Operator
shall pay, as and when due and payable, Tower Operator’s Share of Transaction
Revenue Sharing Payments that are required to be made with respect to the
Verizon Rent Amount for any Site.

 

- 26 -



--------------------------------------------------------------------------------

(d) Termination of Rent Obligation. Notwithstanding anything to the contrary
contained herein, if a Verizon Collocator is not able to use or occupy the
Verizon Collocation Space at a Site for the current or future business
activities that it conducts at such Site because of the termination of the
underlying Ground Lease, or the failure of Tower Operator to comply with the
terms and conditions of this Agreement or the MPL following applicable notice
and cure periods, or, subject to Section 25(b)(ii) and Section 25(l), if this
Agreement otherwise terminates with respect to any Site pursuant to the terms
hereof, the Verizon Collocator shall have no further obligation to pay the
Verizon Rent Amount applicable to such Site. The foregoing shall not limit any
other rights or remedies of the Verizon Collocator hereunder.

(e) Set Off Right. The Verizon Collocators shall be entitled to set off against
the Verizon Rent Amount or any other amounts that may become due from the
Verizon Collocators and payable to Tower Operator under this Agreement from time
to time, the amount of (i) any Tower Operator Property Tax Charge due and
payable and which remains unpaid 15 Business Days after written notice to Tower
Operator of the same, (ii) any Lien discharged by a Verizon Lessor or Verizon
Ground Lease Party pursuant to Section 14 of the MPL, (iii) any amounts expended
by a Verizon Lessor or a Verizon Ground Lease Party pursuant to Section 5(c) of
the MPL which have not been reimbursed within the period provided for in such
section, and (iv) amounts expended by any Verizon Collocator to cure a default
with respect to Tower Operator’s marking and lighting obligations under
Section 20(h)(ii) of this Agreement or Section 24(h)(ii) of the MPL.

(f) Rental Documentation. Tower Operator hereby agrees to provide to Verizon
Collocators certain documentation (the “Rental Documentation”) evidencing Tower
Operator’s interest in, and right to receive payments under, this Agreement,
including without limitation: (i) a complete and fully executed Internal Revenue
Service Form W-9, or equivalent, and applicable state or local withholding
forms, in a form acceptable to the relevant Verizon Collocator, for any party to
whom rental payments are to be made pursuant to this Agreement; and (ii) other
documentation requested by a Verizon Collocator in the Verizon Collocator’s
reasonable discretion. From time to time during the Term of this Agreement and
within 30 days of a written request from a Verizon Collocator, Tower Operator
agrees to provide updated Rental Documentation in a form reasonably acceptable
to the Verizon Collocator. The Rental Documentation shall be provided to the
Verizon Collocators in accordance with the provisions of and at the address
given in Section 33(e). If (x) the Verizon Collocator has requested and Tower
Operator has not provided updated Rental Documentation, (y) because the Verizon
Collocators are not in possession of updated Rental Documentation making a
payment to Tower Operator would be in violation of Law or would subject any
Verizon Collocator to pay fees or suffer other penalties, and (z) any Verizon
Collocator would be subject to fees or other penalties (other than fees or
penalties that can be fully redressed by Tower Operator’s performance of the
indemnification obligations provided under this Agreement and for which Tower
Operator agrees to be responsible), then the Verizon Collocators will have no
obligation to make any affected rental payment to Tower Operator until such
Rental Documentation is provided to the Verizon Collocators (in which case the
rent previously due but withheld under this Section 4(f) will be paid to Tower
Operator). Notwithstanding the preceding sentence, with respect to any Tower
Operator affiliate to whom Verizon has been paying rent, Verizon may continue to
pay rent to such Person until it receives both (I) written instructions from
Tower Operator to pay such

 

- 27 -



--------------------------------------------------------------------------------

rent to a different Person and (II) a complete and fully executed Internal
Revenue Service Form W-9 for such Person.

(g) Successors to Provide Rental Documentation. Within 15 days of obtaining an
interest in this Agreement or any revenues arising out of this Agreement or any
equity interest in Tower Operator, any Tower Operator Lender and any
assignee(s), transferee(s) or other successor(s) in interest of Tower Operator
shall provide Rental Documentation to the Verizon Collocators in the manner set
forth in Section 4(f). From time to time during the Term of this Agreement and
within 30 days of a written request from a Verizon Collocator, any Tower
Operator Lender and any assignee(s) or transferee(s) of Tower Operator agrees to
provide updated Rental Documentation in a form reasonably acceptable to the
Verizon Collocator. If (x) the Verizon Collocator has requested and such Persons
have not provided updated Rental Documentation, (y) because the Verizon
Collocators are not in possession of updated Rental Documentation making a
payment to such Persons would be in violation of Law or would subject any
Verizon Collocator to pay fees or suffer other penalties, and (z) any Verizon
Collocator incurs any fees or suffers other penalties (other than fees or
penalties that can be fully redressed by such Persons’ performance of the
indemnification obligations provided under this Agreement and for which any such
Person agrees to be responsible), then the Verizon Collocators will have no
obligation to make any affected rental payment to such Persons until such Rental
Documentation is provided to the Verizon Collocators (in which case the rent
previously due but withheld under this Section 4(g) will be paid to Tower
Operator). Notwithstanding the preceding sentence, with respect to any Person to
whom Verizon has been paying rent, Verizon may continue to pay rent to such
Person until it receives both (I) written instructions from Tower Operator to
pay such rent to a different Person and (II) a complete and fully executed
Internal Revenue Service Form W-9 for such Person.

Section 5. Ground Leases.

(a) Compliance With Ground Leases. From and after the Effective Date, Tower
Operator shall promptly pay all rents, fees and other charges under each Ground
Lease for each Site during the Term of this Agreement when such payments become
due and payable and, if Tower Operator fails to pay Ground Rent under any Ground
Lease on a timely basis as required hereby, Tower Operator shall be responsible
for any applicable late charges, fees or interest payable to the Ground Lessor
arising after the Effective Date. Tower Operator shall comply with and perform
all other applicable terms, covenants, conditions and provisions of each Ground
Lease (including terms, covenants, conditions and provisions relating to
maintenance, insurance and alterations) as if Tower Operator were the “ground
lessee” under the applicable Ground Lease and, to the extent evidence of such
performance must be provided to a Ground Lessor, Tower Operator shall provide
such evidence to such Ground Lessor (in each case unless such performance
obligation is such that it requires performance by the Verizon Collocators of
such obligations pursuant to the applicable Ground Lease or this Agreement).

(i) To the extent that any Ground Lease imposes or requires the performance by
the “ground lessee” thereunder of any duty or obligation that is more stringent
than or in conflict with any term, covenant, condition or provision of this
Agreement, the applicable term, covenant, condition or provision of such Ground
Lease shall control and shall constitute the duties and obligations of Tower
Operator under this Agreement as to

 

- 28 -



--------------------------------------------------------------------------------

the subject matter of such term, covenant, condition or provision. Tower
Operator shall be responsible for any breaches of, or defaults under, any Ground
Lease that are caused by Tower Operator or its agents and employees. Tower
Operator shall not engage in, and shall use commercially reasonable efforts to
prevent any Tower Subtenant from engaging in (and shall indemnify the Verizon
Collocators and their Affiliates for any losses, costs or other damages they may
incur as a result of Tower Operator, its agents and employees engaging in), any
conduct that would (A) constitute a breach of or default under any Ground Lease
or (B) result in the Ground Lessor being entitled to terminate the applicable
Ground Lease or to terminate the applicable Verizon Lessor’s or Verizon Ground
Lease Party’s right as ground lessee under such Ground Lease, or to exercise any
other rights or remedies to which Ground Lessor may be entitled for a default or
breach under the applicable Ground Lease. Any new agreement entered into by
Tower Operator with Tower Subtenant shall include full compliance with the
applicable Ground Lease as a covenant of Tower Subtenant under any such new
agreement.

(ii) Without the approval of the relevant Verizon Collocator, Tower Operator
shall not amend or modify any Ground Lease in any manner that would shorten the
term thereof, cause any renewal or extension right or option thereunder to be
terminated, waived or relinquished or expire (after exercise of all available
extension options) earlier than the Site Expiration Date of such Site (assuming
the exercise of all renewal terms under this Agreement).

(iii) In no event shall Tower Operator have any liability to any Verizon Group
Member for any breach of, or default under, a Ground Lease to the extent caused
by an act of, or failure to perform a duty required to be performed by, any
Verizon Collocator, any Verizon Lessor, any Verizon Ground Lease Party or any
Verizon Group Member or a breach of this Agreement or the MPL by any Verizon
Collocator or any Verizon Lessor.

(b) Tower Operator Rights Under Ground Leases. Tower Operator shall be entitled,
subject to the standards set forth in Section 2(f), to review, negotiate and
execute any Tower Operator Negotiated Renewal, waiver, amendment, extension,
renewal, sequential lease, adjacent lease, non-disturbance agreement and other
similar documentation relating to Ground Leases that (i) Tower Operator
determines in good faith is on commercially reasonable terms, (ii) is of a
nature and on terms to which Tower Operator would agree (in light of the
circumstances and conditions that exist at such time) in the normal course of
business if it were the direct lessee under the related Ground Lease rather than
a sublessee thereof pursuant to the MPL, (iii) does not reduce any Verizon
Collocator’s rights with respect to the Site or its use of the Site or impose
additional obligations on any Verizon Collocator, and (iv) otherwise satisfies
all the requirements set forth in this Section 5. The Verizon Collocators agree
to execute and deliver, as promptly as reasonably practicable and in any event
within 15 Business Days following request therefor by Tower Operator, any lease
document, any collocation agreement and any other document contemplated and
permitted by this Agreement or necessary to give effect to the intent of this
Agreement and the other Transaction Documents; provided that any such document
or the execution of such document will not act as a waiver of any rights of any
Verizon Collocator or any of its Affiliates under this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

(c) Exercise of Existing Ground Lease Extensions. During the term (including any
renewal terms) of any Ground Lease relating to any Site, Tower Operator agrees
to timely exercise prior to the expiration of the applicable Ground Lease and in
accordance with the provisions of the applicable Ground Lease, any and all
extension options existing as of the Effective Date, in accordance with
Section 5(d). Tower Operator shall send to Verizon copies of all such notices of
extension or renewal. Each Verizon Collocator agrees that it will not take any
action with respect to any Ground Lease that is reasonably likely to cause such
Ground Lease to be prematurely terminated without the prior written approval of
Tower Operator, in Tower Operator’s reasonable and good faith determination;
provided, however, that neither the exercise by any Verizon Group Member of its
rights under this Agreement or the MPL, nor the failure of any Verizon Group
Member to exercise its rights under this Agreement or the MPL shall constitute a
breach of this Section 4(c). Notwithstanding anything to the contrary, the
Verizon Collocator (or another Verizon Group Member) shall do all things
reasonably necessary to facilitate the exercise of any renewal right by Tower
Operator.

(i) Notwithstanding the foregoing, Tower Operator shall not be required to
exercise any Ground Lease extension option (A) if the relevant Verizon
Collocator at the Site covered by such Ground Lease is in default of its
obligations under this Agreement as to the Site beyond applicable notice and
cure periods provided herein, (B) if the then remaining term of such Ground
Lease (determined without regard to such extension option) shall extend beyond
the term of this Agreement as to such Site taking into account all renewal
options that may be exercised by the relevant Verizon Collocator under this
Agreement or (C) if as to such Site, the relevant Verizon Collocator has given a
Termination Notice.

(ii) Notwithstanding the foregoing, without the consent of Verizon Lessor and
Verizon Ground Lease Party under Section 4(c)(ii) of the MPL, Tower Operator
shall not exercise any Ground Lease extension option if the term of such Ground
Lease (after exercising such extension option) would extend beyond the term of
the MPL any longer than is reasonably necessary to ensure retention of the
applicable Site. For the avoidance of doubt, in no event will this
Section 5(c)(ii) restrict Tower Operator’s ability to enter into any pre-paid
ground lease or perpetual easement which does not include (A) the payment of
additional amounts beyond the term of the MPL, and (B) atypical non-monetary
performance requirements that would be required to be performed beyond the term
of the MPL.

(d) Negotiation of Additional Ground Lease Extensions.

(i) Tower Operator shall use commercially reasonable efforts, consistent with
its normal course of business for ground leased tower sites where Tower Operator
or its Affiliate are the direct lessees under the ground lease, to negotiate and
obtain, in accordance with the standards set forth in Section 2(f), the further
extension of the term of all Ground Leases subject to the provisions of
Section 5(b) and this Section 5(d).

(A) A Verizon Collocator, if requested by Tower Operator, shall use commercially
reasonable efforts to assist Tower Operator (and not interfere with Tower
Operator) in obtaining such further extensions;

 

- 30 -



--------------------------------------------------------------------------------

provided, however, that the Verizon Collocator shall not be required to expend
any funds in connection therewith or accept any liability, unless this Agreement
provides that the Verizon Collocator is expressly responsible for such payment
or liability.

(B) Beginning on the date that is seven years prior to such expiration, Tower
Operator will reasonably apprise the relevant Verizon Collocator, on the Verizon
Collocator’s request from time to time (but no more frequently than two times
per year), of the progress of Tower Operator’s negotiations with the applicable
Ground Lessor. Tower Operator shall be fully responsible for any Tower Operator
Negotiated Increased Revenue Sharing Payments and any other increased costs of
any Ground Lease arising out of a Tower Operator Negotiated Renewal and shall
remain liable for such costs notwithstanding any termination of the MPL with
respect to any affected Site. Tower Operator shall have the exclusive right to
negotiate with Ground Lessors and obtain the further extension of the term of
all Ground Leases at all times until the date that is two years before the
expiration date of the applicable Ground Lease (or until the date that is six
months prior to the expiration date of the applicable Ground Lease in the case
of a Ground Lease the Ground Lessor in respect of which is a Governmental
Authority). Notwithstanding anything to the contrary contained herein, in no
event shall the Verizon Collocator rights to assume negotiations apply to any
Site for which the Ground Lease is set to expire within three years after the
Effective Date, but instead with respect to any such Site, from and after the
expiration date of the Ground Lease to the date upon which a renewal becomes
effective, the Verizon Collocator will have the right to collaborate with the
Tower Operator in order to obtain an extension of the term of the Ground Lease.

(C) If the applicable Ground Lease contains a right of first offer, right of
first refusal or similar provision in favor of the lessee thereunder, Tower
Operator shall have the exclusive right to exercise the rights under such
provision; provided, however, that if Tower Operator fails to exercise its
rights under such provision and provide evidence of such exercise to the
relevant Verizon Collocator and Verizon Lessor at least 30 days before such
right is to expire, then the applicable Verizon Lessor or its Affiliate shall be
entitled to exercise the lessee’s rights thereunder and Tower Operator shall do
all things reasonably necessary to facilitate such exercise.

(D) In furtherance of the foregoing obligations under this Section 5(d)(i), the
applicable Verizon Lessor shall do all things reasonably necessary to facilitate
the exercise of any right of first offer, right of first refusal or similar
provision by Tower Operator at Tower Operator’s cost and expense, and Tower
Operator shall use commercially reasonable efforts to coordinate its exercise or
non-exercise of any right of first offer, right of first refusal or similar
provision with the applicable Verizon

 

- 31 -



--------------------------------------------------------------------------------

Lessor or its Affiliate so as to permit such Verizon Lessor or Affiliate to
timely exercise any such right in the event Tower Operator declines to do so.

(ii) Tower Operator shall provide the Verizon Collocators with a quarterly
summary of all Tower Operator Negotiated Renewals entered into for such given
quarter.

(iii) Tower Operator shall provide the relevant Verizon Collocator with notice
(a “Tower Operator Extension or Relocation Notice”) no later than three years
before the expiration of any Ground Lease which does not include provisions of
renewal beyond the scheduled expiration date (other than with respect to any
such Ground Lease that is scheduled to expire within four years following the
Effective Date). The Tower Operator Extension or Relocation Notice shall set
forth (A) Tower Operator’s intent to negotiate an extension or renewal of such
Ground Lease (in which case Tower Operator shall provide subsequent notification
of the progress of such negotiations, including the successful completion of the
negotiations) or (B) Tower Operator’s intent to pursue an alternative site that
is in all material respects suitable for the relevant Verizon Collocator’s use
at no additional cost to the Verizon Collocator (in which case such notice shall
also describe Tower Operator’s plans to relocate Verizon Communications
Equipment in a manner that shall result in no costs to the Verizon Collocator
and no interruption of the Verizon Collocator’s business). If the relevant
Verizon Collocator approves the alternative site and the leasing and relocation
arrangements, such alternative site will replace the prior Site as a leased Site
under this Agreement. Upon any termination of a Ground Lease with respect to a
Site, if Tower Operator failed to perform the foregoing obligations set forth in
this Section 5(d)(iii) or the obligations set forth in Section 5(d)(i) with
respect to that Site, such failure will then automatically be an event of
default by Tower Operator under this Agreement with respect to such Site,
regardless of whether any Tower Operator Extension or Relocation Notice was
sent. In the event Tower Operator elects to pursue an alternative site, such
alternative site must be at least as favorable to the relevant Verizon
Collocator as the old Site in terms of the amount of ground space, the size and
height of the Horizontal Zone, and operability as part of the Verizon
Collocator’s communications network, and such alternative site must be
satisfactory to the Verizon Collocator in its good faith and reasonable
discretion. If acceptable to the Verizon Collocator, the Verizon Collocator
shall enter into a lease or sublease agreement with Tower Operator with respect
to such alternative site, on substantially the same terms as set forth in this
Agreement, and the Verizon Communications Equipment shall be relocated to such
alternative site, at Tower Operator’s cost and expense.

(iv) If Tower Operator fails to timely deliver a Tower Operator Extension or
Relocation Notice or a Verizon Collocator, in its reasonable discretion,
determines that Tower Operator’s plans for an alternative site are not
acceptable, the applicable Verizon Lessor or its Affiliate shall have the right,
but not the obligation, to commence negotiations with the applicable Ground
Lessor under the expiring Ground Lease.

(A) Such Verizon Lessor (and its Affiliates) may not commence such negotiations
under this Section 5(d)(iv) until the date that is two years before the
expiration date of the applicable Ground Lease (or until the date

 

- 32 -



--------------------------------------------------------------------------------

that is six months prior to the expiration date of the applicable Ground Lease
in the case of a Ground Lease the Ground Lessor in respect of which is a
Governmental Authority) and shall act in good faith to not purposely adversely
affect Tower Operator’s economic interests in the applicable Site at any time.
Notwithstanding anything to the contrary contained herein, in no event shall the
Verizon Collocator rights to assume negotiations apply to any Site for which the
Ground Lease is set to expire within three years after the Effective Date, but
instead with respect to any such Site, from and after the expiration date of the
Ground Lease to the date upon which a renewal becomes effective, the Verizon
Collocator will have the right to collaborate with the Tower Operator in order
to obtain an extension of the term of the Ground Lease.

(B) Upon notice from the applicable Verizon Lessor that it intends to commence
such negotiations, Tower Operator shall cease all efforts to negotiate an
extension or renewal of the applicable Ground Lease and such Verizon Lessor or
its Affiliate may negotiate an extension or renewal of the applicable Ground
Lease. Such Verizon Lessor or its Affiliate must use commercially reasonable
efforts to negotiate any extension on commercially reasonable terms.

(C) If the applicable Verizon Lessor or its Affiliate completes the foregoing
negotiations for, and executes, such Ground Lease extension or renewal, then
such Verizon Lessor shall provide notice to Tower Operator of same (the “Verizon
Lessor Extension Notice”) and Tower Operator shall have 30 days from receipt of
the Verizon Lessor Extension Notice to provide notice whether, for the period
subsequent to the Ground Lease expiration date in effect prior to the renewal
completed by Verizon Lessor or its Affiliate, Tower Operator will continue its
obligations under the MPL, the applicable Site Lease Agreement and Section 5(a)
to comply with all terms, covenants, conditions and provisions of such Ground
Lease as if Tower Operator were the “ground lessee” under such Ground Lease. In
the event Tower Operator elects not to accept the terms of the renewal completed
by Verizon Lessor or its Affiliate, the MPL shall terminate as to the applicable
Site as of the day immediately preceding the commencement of such Ground Lease
extension or renewal and shall have no further force and effect except for the
obligations accruing prior to or as of the termination date for such Site.

(D) If Tower Operator elects to continue its obligations under the MPL and
Section 5(a), then (x) Tower Operator shall reimburse the applicable Verizon
Lessor or its Affiliate for all reasonable costs incurred in connection with the
extension or renewal of such Ground Lease and shall be responsible for all
incremental costs (such as increased rent, revenue sharing requirements or
otherwise) or additional obligations relating to such Ground Lease going
forward, (y) Tower Operator shall accept and comply with the terms of such
Ground Lease as negotiated by such

 

- 33 -



--------------------------------------------------------------------------------

Verizon Lessor or its Affiliate and (z) the MPL shall continue in full force and
effect with respect to such Site as if such extension or renewal was a Tower
Operator Negotiated Renewal.

(E) If the Verizon Collocator determines it will not commence negotiations with
the Ground Lessor, then it shall notify Tower Operator in writing and the lease
of such Site under this Agreement will be terminated as of the later of (i) one
day before the expiration date of the Ground Lease, or (ii) the date set forth
in Verizon Collocator’s notice (or, if there is no such date in Verizon
Collocator’s notice, then the date on which Tower Operator receives Verizon
Collocator’s notice) and as of such date this Agreement will have no further
force and effect as to such Site except for the obligations accruing prior to or
as of the expiration date that are then unperformed (including, without
limitation, in Section 3) and any rights, obligations or remedies the Parties
may have under Sections 13 or 25.

(v) The failure of Tower Operator to timely provide a Tower Operator Extension
or Relocation Notice shall not constitute an event of default or allow the
Verizon Collocators to exercise remedies under this Agreement if the expiring
Ground Lease is nevertheless extended or renewed, or a new Ground Lease or
similar arrangement is entered into, prior to the Ground Lease’s expiration.

(vi) If (x) a Ground Lease expires before the MPL, (y) the Verizon Collocator is
not forced to vacate such Site, and (z) Tower Operator exercised its right to
continue to negotiate the renewal of the Ground Lease in its Tower Operator
Extension or Relocation Notice, then Tower Operator may continue to negotiate
for the extension of the Ground Lease with the Ground Lessor. At any time after
the expiration of the Ground Lease, the Verizon Collocator may terminate the
lease of such Site under this Agreement, the Verizon Collocator will not be
required to pay the Abandonment Fee and this Agreement will have no further
force and effect as to such Site except for the obligations accruing prior to or
as of the expiration date that are then unperformed (including, without
limitation, in Section 3) and any rights, obligations or remedies the Parties
may have under Sections 13 or 25.

(vii) If (y) a Ground Lease expires before the MPL and (z) the Verizon
Collocator is forced to vacate such Site, then this Agreement shall expire as to
the Site to which such Ground Lease applies (but not with respect to any other
Site) as of the later of (A) the day before the expiration date of the
applicable Ground Lease, or (B) the date upon which Tower Operator and Verizon
Collocator vacate such Site. As of such date, Tower Operator will be required to
provide a Temporary Coverage Solution to the extent set forth in Section 32(b),
the Verizon Collocator will not be required to pay the Abandonment Fee and this
Agreement shall have no further force and effect as to such Site except for the
obligations accruing prior to or as of the expiration date that are then
unperformed (including, without limitation, in Section 3) and any rights,
obligations or remedies the Parties may have under Sections 13 or 25.

 

- 34 -



--------------------------------------------------------------------------------

(viii) Upon the expiration or termination of this Agreement with respect to any
Site, this Agreement will have no further force and effect as to such Site
except for the obligations accruing prior to or as of the expiration date or
termination date that are then unperformed (including, without limitation, in
Section 3) and any rights, obligations or remedies the Parties may have under
Sections 13 or 25.

(e) Acquisition of Ground Lease Site by Tower Operator Affiliate or Verizon
Affiliate. If Tower Operator or its Affiliate acquires an interest in fee
simple, an easement, or any other interest superior to that held by a Verizon
Group Member at such Site, in the Land of any Site that is subject to a Ground
Lease as of the Effective Date, Tower Operator or such Affiliate shall execute
and deliver such documentation as is necessary to create a ground lease with
respect to such Site with the applicable Verizon Lessor for such Site (which
ground lease shall be subject to the terms of the MPL as the Ground Lease
thereunder) for a term (which may be broken up into an initial term and
successive renewal terms) of no less than 50 years from the date of such
acquisition (or, if earlier, the length of the applicable easement) and on other
terms (including rent payment terms) substantially the same as the terms of the
applicable Ground Lease in effect as of the Effective Date. In the event that a
Verizon Collocator or its Affiliate acquires an interest in fee simple or an
easement in the Land of any Site that is subject to a Ground Lease as of the
Effective Date, the applicable Verizon Collocator or such Affiliate shall
execute and deliver such documentation as is necessary to create a ground lease
with respect to such Site with the applicable Verizon Collocator for such Site
(which ground lease shall be subject to the terms of this Agreement as the
Ground Lease hereunder) for a term of no less than 50 years from the date of
such acquisition (or, if earlier, the length of the applicable easement) and on
other terms (including rent payment terms) substantially the same as the terms
of the applicable Ground Lease in effect as of the Effective Date (other than an
acquisition in the name of Verizon Collocator or its Affiliate pursuant to Tower
Operator’s exercise of the Power Attorney as provided in the MPL, in which case
Tower Operator will not be required to pay any Ground Rent to such Verizon
Collocator or such Affiliate).

Section 6. Condition of the Sites.

(a) Repair and Maintenance of Tower; Tower Modifications.

(i) Repair and Maintenance Obligations of Tower Operator. Tower Operator has the
obligation, right and responsibility to repair and maintain each Site in
compliance with Laws, the applicable Ground Lease, and in accordance with
Applicable Standard of Care, including an obligation to maintain the structural
integrity of all of the Towers and to ensure that all of the Towers have at all
times the structural loading capacity to hold and support all Communications
Equipment then mounted on the Tower. Tower Operator shall maintain and conduct,
annually and on a rolling basis, a regularly scheduled tower inspection program
that meets or exceeds the Applicable Standard of Care, and Tower Operator shall
provide a Verizon Collocator, upon Verizon Collocator’s request from time to
time, but not to be more frequently than on a quarterly basis, with a summary of
the results of such inspection (which summary may be provided in electronic
form). Subject to the other provisions contained in this Agreement, Tower
Operator, at its cost and expense, shall monitor (including tower
marking/lighting systems and alarms, if required), maintain, reinforce and
repair each Site such that the relevant Verizon

 

- 35 -



--------------------------------------------------------------------------------

Collocator and Tower Subtenants may utilize such Site to the extent permitted in
this Agreement. Tower Operator shall not use any of the vendors listed on the
attached Exhibit K to perform any Modifications. A Verizon Collocator may modify
Exhibit K from time to time by sending notice to Tower Operator containing
revisions to Exhibit K. A Verizon Collocator may place a vendor on Exhibit K
only due to safety concerns (including but not limited to the vendor’s failure
to carry adequate insurance).

(ii) Reserved Verizon Loading Capacity, Modification Cost Allocation. Tower
Operator shall make structural modifications to any Tower when and to the extent
necessary to provide sufficient structural loading capacity to enable a Verizon
Collocator to install the Verizon Reserved Amount of Tower Equipment in the
Verizon Primary Tower Space on such Tower (the “Reserved Verizon Loading
Capacity”), subject to obtaining all necessary Governmental Approvals and other
approvals and further subject to the following:

(A) Tower Operator shall be responsible only for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:

(1) to enable Tower Operator to permit any Person other than the Verizon
Collocator to install Communications Equipment; and

(2) to provide the Verizon Collocator with the portion of the Reserved Verizon
Loading Capacity that (x) existed on such Tower but was not being used by the
Verizon Collocator as of the Effective Date (“Unused Existing Effective Date
Capacity”) but (y) is unavailable at the time that the Verizon Collocator wishes
to install the Verizon Reserved Amount of Equipment due to the prior
installation (from and after the Effective Date) of Communications Equipment by
any Tower Subtenant or Tower Operator (including following a change in
applicable Law that became effective after the Effective Date). Notwithstanding
the preceding provisions of this Section 6(a)(ii)(A)(2): (y) Tower Operator will
not be required to pay the cost of such structural modifications required to
enable the Verizon Collocator to use its Unused Existing Effective Date Capacity
that was reduced due to a change in Law, if between the Effective Date and the
date Verizon Collocator submits an application to Tower Operator for adding
additional equipment to the Tower, no new or additional Communications Equipment
has been installed on the Tower by any new or existing Tower Subtenant (unless
such existing Tower Subtenant was permitted to install such equipment pursuant
to the terms of a Collocation Agreement executed prior to the Effective Date),
and (z) Tower Operator’s obligations under this Section 6(a)(ii)(A)(2) with
respect to any Site shall terminate upon any assignment or transfer of the
Verizon Collocator’s rights, duties or obligations to such

 

- 36 -



--------------------------------------------------------------------------------

Site or the Verizon Collocation Space at such Site (other than any such
assignment or transfer to any Affiliate of the Verizon Collocator permitted by
Section 16(b)(i)).

(B) Tower Operator shall not be responsible for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:

(1) to provide a Verizon Collocator with any portion of the Reserved Verizon
Loading Capacity in excess of the Unused Existing Effective Date Capacity;

(2) except as provided in Section 6(a)(ii)(A)(2) above, to provide a Verizon
Collocator with any portion of the Reserved Verizon Loading Capacity that is
unavailable at the time the Verizon Collocator installs the Verizon Reserved
Amount of Equipment due to a change in applicable Law that became effective
after the Effective Date; or

(3) as provided by Section 6(a)(iii).

(iii) Tower and Site Modifications, Insufficient Capacity as of Effective Date.

(A) With respect to any Site for which the structural capacity of the Tower is
not sufficient as of the Effective Date to support the Verizon Reserved Amount
of Tower Equipment or any Additional Equipment, Tower Operator shall, to the
extent possible and if permitted by applicable Law, upon request by a Verizon
Collocator and at the Verizon Collocator’s cost and expense (as a Verizon
Collocator capital expenditure, without any increase in the Verizon Rent Amount
or payment of any fee or charge to Tower Operator), make any Modifications
(which shall include costs relating to structural analysis, Tower modification
drawings or similar costs relating to such Modification) to a Tower reasonably
necessary to increase the structural capacity of such Tower to support the
Verizon Reserved Amount of Tower Equipment; provided, however, that:

(1) the price of such Modifications shall be as mutually agreed to by the
Parties acting in good faith and shall be consistent with prevailing market
rates for similar Modifications charged by tower operators (including Tower
Operator) at the relevant time, and

(2) Tower Operator shall provide the Verizon Collocator with reasonably detailed
supporting documentation regarding both the determination of structural capacity
of the Tower and the cost of any such Modifications.

 

- 37 -



--------------------------------------------------------------------------------

(B) The structural loading capacity of a Tower and the structural loading
thereon shall be determined based on a structural report obtained by Tower
Operator at the Verizon Collocator’s cost.

(C) If Tower Operator increasing the height of a Tower at the request of a
Verizon Collocator results in a requirement for FAA mandated lighting of such
Tower, the Verizon Collocator shall pay the cost of installing such lighting,
the cost of obtaining or amending the FCC Antenna Structure Registration (“ASR”)
for the Tower, including any environmental studies, and the cost of
industry-standard lighting equipment for Tower Operator to monitor the lighting
of such Tower, similar to the monitoring equipment at other lighted Sites and
the reasonable and customary ongoing electrical expense and other operating
expenses associated with maintaining such Tower lighting.

(D) If the increase in Tower height at the request of a Verizon Collocator
results in a requirement to detune the Tower, the Verizon Collocator shall pay
the cost of the related detuning equipment and its installation.

(E) If a Verizon Collocator desires to replace or reinforce a Tower, the Verizon
Collocator shall provide notice thereof to Tower Operator, and Tower Operator
shall or shall cause such work to be performed, and the Verizon Collocator shall
pay the actual and reasonable one-time cost of such work (as a Verizon
Collocator capital expenditure, without any increase in the Verizon Rent Amount
or payment of any fee or charge to Tower Operator), together with all actual and
reasonable costs incident thereto, within 30 days after Tower Operator delivers
to the Verizon Collocator a written invoice and reasonable supporting
documentation for the cost of such work. Such work shall be performed pursuant
to an agreement in the form of the attached Exhibit L.

(iv) Tower Operator Right to Install Equipment.

(A) Tower Operator shall have the right to install its own Communications
Equipment or Tower Subtenant Communications Equipment (collectively, “Third
Party Communications Equipment”) outside of the Verizon Collocation Space at any
time subject to the provisions of Section 6(a)(ii). If any such installation
causes RF interference with Verizon’s Communications Equipment, it will be
subject to the terms of Section 8. Tower Operator shall ensure that no such
installation causes any non-RF interference with any Verizon Collocator’s
operations or cause a cessation of any Verizon Collocator’s services.

(1) If any such non-RF interference interferes with or creates an imminent risk
to the performance of a Verizon Collocator’s permitted, lawfully installed and
properly operated FCC licensed

 

- 38 -



--------------------------------------------------------------------------------

transmissions or reception, then (i) the Verizon Collocator shall notify Tower
Operator in writing of such interference and (ii) Tower Operator shall use
commercially reasonable efforts, including the enforcement of any applicable
provisions in such party’s Collocation Agreement, to cause the party who caused
the interference to immediately take necessary steps to determine the cause of
and eliminate such interference. If such interference continues for a period in
excess of 48 hours after Tower Operator’s receipt of notice from the Verizon
Collocator, then Tower Operator shall remove or adjust or cause the relevant
Tower Subtenant to remove or adjust the installation in order to end the
interference. If such interference described above continues for 72 hours after
Tower Operator’s receipt of notice from Verizon Collocator alleging that Tower
Operator has failed to cure such interference within the aforementioned 48
hours, then (y) the Verizon Collocator shall have no obligation to pay the
Verizon Rent Amount with respect to the affected Site until the cure of such
interference, and (z) the Verizon Collocator may, in addition to any other
rights it may have with respect to Tower Operator’s breach of this Agreement,
(I) obtain an injunction against Tower Operator and the relevant Tower
Subtenant, or (II) terminate this Agreement as to the affected Site and Tower
Operator shall provide a Temporary Coverage Solution to the Verizon Collocator
at Tower Operator’s cost in accordance with Section 32(a).

(2) If any such non-RF interference does not rise to the level of interfering
with Verizon Collocator’s permitted, lawfully installed and properly operated
FCC licensed transmissions or reception but does materially interfere with any
Verizon Collocator’s operations or cause a cessation of any Verizon Collocator’s
services or constitutes an obstruction under Section 9(k), then (i) the Verizon
Collocator shall notify Tower Operator in writing of such interference and
(ii) Tower Operator shall use commercially reasonable efforts, including the
enforcement of any applicable provisions in such party’s Collocation Agreement,
to cause the party who caused the interference to immediately take necessary
steps to determine the cause of and eliminate such interference. If such
interference continues for a period in excess of 10 days after Tower Operator’s
receipt of notice from the Verizon Collocator, then Tower Operator shall remove
or adjust or cause the relevant Tower Subtenant to remove or adjust the
installation in order to end the interference. If such interference described
above continues for 14 days after Tower Operator’s receipt of notice from
Verizon Collocator alleging that Tower Operator has failed to cure such
interference within the aforementioned 10 days, then (y) the Verizon Collocator
shall have no obligation to pay the Verizon Rent Amount with respect to the
affected Site until the cure of such

 

- 39 -



--------------------------------------------------------------------------------

interference, and (z) the Verizon Collocator may, in addition to any other
rights it may have with respect to Tower Operator’s breach of this Agreement,
(I) obtain an injunction against Tower Operator and the relevant Tower
Subtenant, or (II) terminate this Agreement as to the affected Site and Tower
Operator shall provide a Temporary Coverage Solution to the Verizon Collocator
at Tower Operator’s cost in accordance with Section 32(a).

(B) If an application to install Third Party Communications Equipment is made
after Tower Operator has received an application from Verizon Collocator to
install any of the Verizon Reserved Amount of Tower Equipment, Tower Operator
shall allocate the currently available loading capacity first to the subject
Verizon Reserved Amount of Tower Equipment and then to the subject Third Party
Communications Equipment, but only if (x) Verizon Collocator’s application to
install the Verizon Reserved Amount of Tower Equipment set forth in its
application is approved and (y) the installation of the Verizon Reserved Amount
of Tower Equipment occurs not later than one year after completion of structural
review.

(C) Notwithstanding the exclusivity of the Verizon Primary Tower Space, Tower
Operator and Tower Subtenants and their employees, contractors and agents shall
have the right to enter the Verizon Primary Tower Space at any time, without
notice to the Verizon Collocators, to access other portions of the Tower and to
install, operate, inspect, repair, maintain and replace Cables together with
related mounting hardware and incidental equipment and to install, operate,
inspect, repair, maintain, make improvements to and perform work on the Tower,
tower-related components and equipment within the Verizon Primary Tower Space.

(b) Compliance with Laws. Tower Operator’s installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with or superior to the Applicable Standard of
Care. Tower Operator assumes all responsibilities, as to each Site, for any
fines, levies or other penalties that are imposed as a result of non-compliance,
commencing from and after the Effective Date with requirements of the applicable
Governmental Authorities; provided, that the Verizon Collocators shall be
responsible for the portions of all such fines, levies or other penalties that
are imposed for, or relating to, periods prior to the Effective Date and relate
to non-compliance that existed prior to or on the Effective Date (but solely for
such period). As to each Site, the relevant Verizon Collocator assumes all
responsibilities for any fines, levies or other penalties imposed as a result of
the Verizon Collocator’s non-compliance from and after the Effective Date with
such requirements of the applicable Governmental Authorities, unless due to
Tower Operator’s failure to perform its obligations under this Agreement or the
MPL. Without limiting the foregoing, Tower Operator, at its cost and expense,
shall make (or cause to be made) all Modifications to the Sites as may be
required from time to time to meet in all material respects the requirements of
applicable Laws.

 

- 40 -



--------------------------------------------------------------------------------

(c) Access. Tower Operator agrees to maintain access roads to the Sites in good
order and repair and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site; provided, in each case as to a Ground Lease or
Collocation Agreement, only if such Ground Lease or Collocation Agreement was
entered into prior to the Effective Date) that would materially diminish or
impair any means of access to any Site existing as of the Effective Date. In the
event that a Verizon Collocator requires access to a Site but snow or some other
obstruction on or in the access area is preventing or materially hindering
access to the Site, and provided the Ground Lessor is not obligated to maintain
access to such Site, Tower Operator shall use commercially reasonable efforts to
arrange, at its cost and expense, to have such snow or other obstruction removed
within 24 hours of telephone notice therefrom from the Verizon Collocator. In
the event that access to any Site is controlled by a Ground Lessor or other
third party, Tower Operator will use commercially reasonable efforts to
coordinate with such Ground Lessor or other third party to cause the Verizon
Collocator to have access consistent with this Section 6(c).

Section 7. Tower Operator Requirements for Modifications; Title to
Modifications; Work on the Site.

(a) Modifications. Subject to the requirements of this Section 7, Tower Operator
may from time to time remove or add additional land to a Site or make such
Modifications as Tower Operator elects, including the construction, modification
or addition to the Tower or other Tower Operator Improvements or any other
structure or the reconstruction, replacement or alteration thereof; provided
that Tower Operator shall provide not less than 10 Business Days’ notice (unless
Tower Operator will be replacing a Tower, in which case Tower Operator shall
provide 150 days’ notice) to the relevant Verizon Collocator if such
Modification could reasonably be expected to adversely affect such Verizon
Collocator. Notwithstanding anything to the contrary contained herein, in no
event may Tower Operator make any Modification to, or adversely affect, any
Verizon Improvement or modify or replace any Verizon Communications Equipment
except in the event of an Emergency as to which Tower Operator is not the cause
or source (and, in such an Emergency, Tower Operator shall make reasonable
efforts to notify the relevant Verizon Collocator prior to taking such actions
and shall reimburse the Verizon Collocator for any damage caused by Tower
Operator or its agents). If any one or more of (i) Verizon Lessor, a Verizon
Collocator or any other Verizon Group Member or (ii) any Verizon Communications
Equipment or Verizon Improvements are determined to be the cause or source of an
Emergency, then the relevant Verizon Collocator shall be responsible and shall
reimburse Tower Operator for all costs and expenses related to such Emergency.
If any one or more of (i) Tower Operator, any Tower Operator Indemnitee, any
Tower Subtenant, any Tower Subtenant Group Member, any third party or any Force
Majeure Event or (ii) Tower Operator Equipment, Tower Operator Improvements,
Tower Subtenant Communications Equipment or Tower Subtenant Improvements are
determined to be the cause or source of an Emergency, then Tower Operator shall
be responsible and shall reimburse the Verizon Group Members for all costs and
expenses related to such Emergency. If there are multiple causes or sources of
an Emergency such that there is at least one cause or source under each of the
preceding sentence and the second preceding sentence, then Tower Operator shall
be responsible for the costs and expenses of that portion of the Emergency
relating to the preceding sentence and the relevant Verizon Collocator shall be
responsible for that portion of the Emergency relating to the second preceding
sentence.

 

- 41 -



--------------------------------------------------------------------------------

Title to each Modification shall without further act or instrument vest in the
applicable Verizon Lessor or Verizon Ground Lease Party and be deemed to
constitute a part of the Site and be subject to this Agreement if, but only if,
such Modification is a Severable Modification made with respect to Verizon
Improvements. Title to all other Modifications shall vest in Tower Operator.

(b) Replacement of Tower. If Tower Operator replaces a Tower, then Tower
Operator shall provide the relevant Verizon Collocator with suitable space at
the Site during the construction period to permit the continued operation of the
Verizon Communications Equipment in the Verizon Primary Tower Space or other
space acceptable to the Verizon Collocator in its reasonable discretion and in
good faith or Tower Operator shall provide a Temporary Coverage Solution to the
Verizon Collocator at Tower Operator’s cost in accordance with Section 32(a).
Tower Operator shall be responsible for the cost and expense associated with
removing and re-installing the Verizon Communications Equipment on the
replacement Tower as quickly as reasonably possible so as to permit continuous
operation; provided that, at the Verizon Collocator’s option, the Verizon
Collocator may perform the work required to remove and re-install the Verizon
Communications Equipment at Tower Operator’s cost.

(i) Notwithstanding the foregoing, if Tower Operator replaces a Tower because of
an Emergency for which a Verizon Collocator is responsible under Section 7(a)
(but, for clarity, not in the event of a scheduled replacement in the ordinary
course of business or to increase the available structural capacity of the
Tower), then Tower Operator shall not be required to provide such space, unless
suitable space is available within the Site. As to each Site, the relevant
Verizon Collocator assumes all responsibilities for any costs or expenses
incurred as a result of the Verizon Collocator’s damage or harm to Towers from
and after the Effective Date, unless due to Tower Operator’s failure to perform
its obligations under this Agreement or the MPL.

(ii) If Tower Operator Work adversely affects the continued operations of
Verizon Communications Equipment on such Site, the relevant Verizon Collocator
shall have the right to deploy a Temporary Coverage Solution at any Site, at
Tower Operator’s cost and expense (without any increase in the Verizon Rent
Amount) to host the Verizon Communications Equipment during the period of any
Tower Operator Work or during an Emergency that inhibits the Verizon
Collocator’s use of the Verizon Collocation Space.

(iii) Additionally, the relevant Verizon Collocator may fully abate the Verizon
Rent Amount related to a Site during any period of construction of a Tower or
Modification thereto, if the Verizon Collocator is not reasonably capable of
continuing to operate the Verizon Communications Equipment from the applicable
Site or a temporary location at the Site in accordance with the terms and
conditions of this Agreement with reasonably similar quality of service and
without additional cost or expense to the Verizon Collocator.

(c) Tower Operator Work. Whenever Tower Operator or any Tower Operator
Indemnitee makes Modifications to any Site or installs, maintains, replaces or
repairs any Tower Operator Equipment or Tower Operator Improvements, or permits
Tower Subtenants (or any Tower Subtenant Related Party) to install, maintain,
replace or repair any Tower Subtenant

 

- 42 -



--------------------------------------------------------------------------------

Communications Equipment or Tower Subtenant Improvement (collectively, the
“Tower Operator Work”), the following provisions shall apply:

(i) No Tower Operator Work shall be commenced until Tower Operator has obtained
all Governmental Approvals necessary for such Tower Operator Work, from all
Governmental Authorities having jurisdiction with respect to any Site or such
Tower Operator Work. The relevant Verizon Collocator shall reasonably cooperate
with Tower Operator, at Tower Operator’s cost and expense, as is reasonably
necessary for Tower Operator or a Tower Subtenant to obtain such Governmental
Approvals.

(ii) No Tower Operator Work may be performed in violation of Section 7(a) or
Section 7(b).

(iii) Tower Operator shall (or shall require Tower Subtenant to) commence and
perform the Tower Operator Work in accordance with the Applicable Standard of
Care.

(iv) Tower Operator shall require the Tower Operator Work to be done and
completed in compliance in all material respects with all Laws and with the
terms of the applicable Ground Lease.

(v) Except as otherwise expressly provided herein, all Tower Operator Work shall
be performed at Tower Operator’s or the subject Tower Subtenant’s cost and
expense and Tower Operator or the subject Tower Subtenant shall be responsible
for payment of same. Tower Operator or the subject Tower Subtenant shall provide
and pay for all labor, materials, goods, supplies, equipment, appliances, tools,
construction equipment and machinery and other facilities and services necessary
for the proper execution and completion of the Tower Operator Work. Tower
Operator or the subject Tower Subtenant shall promptly pay when due all costs
and expenses incurred in connection with the Tower Operator Work. Tower Operator
or the subject Tower Subtenant shall pay, or cause to be paid, all fees required
by Law in connection with the Tower Operator Work. Tower Operator may pass on
any of the foregoing costs and expenses in whole or in part to a Tower
Subtenant.

Section 8. Verizon Collocators’ and Tower Operator’s Obligations With Respect to
Tower Subtenants; Interference.

(a) Interference to Verizon Collocator’s Operations. Tower Operator agrees that
it will not install or operate any equipment and will not permit any Tower
Subtenant whose Communications Equipment is installed or modified (including
modifying the frequency at which such equipment is operated) subsequently to
Verizon Communications Equipment (a “Subsequent Use”) to interfere with a
Verizon Collocator’s permitted, lawfully installed and properly operated FCC
licensed transmissions or reception (except for intermittent testing). In the
event that a Verizon Collocator experiences harmful RF interference caused by
such Subsequent Use, then (i) the Verizon Collocator shall notify Tower Operator
in writing of such harmful RF interference and (ii) Tower Operator shall use
commercially reasonable efforts, including the enforcement of any applicable
provisions in such party’s Collocation Agreement, to cause the party whose
Subsequent Use is causing such RF interference to immediately take

 

- 43 -



--------------------------------------------------------------------------------

necessary steps to determine the cause of and eliminate such RF interference. If
such interference continues for a period in excess of 48 hours after Tower
Operator’s receipt of notice from the Verizon Collocator, then Tower Operator
shall request that Tower Subtenant reduce power or cease operations (except for
intermittent testing) until such time as Tower Subtenant can make repairs to or
modify the interfering equipment. In the event that such Tower Subtenant fails
to promptly reduce power or cease operations as requested, then Tower Operator
shall terminate the operation of the Communications Equipment causing such RF
interference at Tower Operator’s (or such Tower Subtenant’s) cost if and to the
extent permitted by the terms of any applicable Collocation Agreements that are
in effect as of the Effective Date. Notwithstanding the foregoing, if such
interference described above continues for 72 hours after Tower Operator’s
receipt of notice from Verizon Collocator alleging that Tower Operator has
failed to cure such interference within the aforementioned 48 hours, then
(y) the Verizon Collocator shall have no obligation to pay the Verizon Rent
Amount with respect to the affected Site until the cure of such interference,
and (z) the Verizon Collocator may, in addition to any other rights it may have
with respect to Tower Operator’s breach of this Agreement, (1) obtain an
injunction against Tower Operator and the relevant Tower Subtenant, or
(2) terminate this Agreement as to the affected Site. Tower Operator also agrees
that it shall not, and shall not permit any Tower Subtenant to, install or
modify any Tower Subtenant Communications Equipment or other equipment such that
it is not authorized by, or violates, any applicable Laws or is not installed in
accordance with generally accepted engineering practices. Except to the extent
that interference arises due to the failure to maintain equipment, hardware or
lighting systems, for the avoidance of doubt, the Parties acknowledge and agree
that any equipment, hardware or lighting systems installed on a Tower as of the
Effective Date shall not be deemed a Subsequent Use unless such equipment,
hardware or lighting systems are subsequently modified by Tower Operator or a
Tower Subtenant and such modification gives rise to the subject interference
asserted by Verizon Collocator.

(b) Interference by Verizon Collocators. Notwithstanding any prior approval by
Tower Operator of Verizon Communications Equipment, the Verizon Collocators
agree that they shall not allow Verizon Communications Equipment installed or
modified subsequently to any Tower Operator or Tower Subtenant’s Communications
Equipment to cause harmful RF interference to Tower Operator’s or any Tower
Subtenant’s permitted, lawfully installed and properly operated FCC licensed
transmissions or reception. If a Verizon Collocator is notified in writing that
its operations are causing harmful RF interference, the Verizon Collocator shall
immediately take all commercially reasonable efforts and necessary steps to
determine the cause of and eliminate such RF interference. If the interference
continues for a period in excess of 48 hours following such notification, Tower
Operator shall have the right to require the Verizon Collocator to reduce power
or cease operation of the interfering equipment (except for intermittent
testing) until such time as the Verizon Collocator can make repairs to the
interfering Communications Equipment. If the Verizon Collocator fails to
promptly take such action as agreed by the Verizon Collocator and Tower Operator
within 72 hours after Verizon Collocator receives notice from Tower Operator
that Verizon Collocator failed to reduce power or cease operation of the
interfering equipment (except for intermittent testing) within the
aforementioned 48 hours, then Tower Operator shall have the right to terminate
the operation of the Communications Equipment causing such RF interference, at
the Verizon Collocator’s cost, and notwithstanding anything to the contrary
contained herein without liability to Tower Operator for any inconvenience,
disturbance, loss of business or other damage to the Verizon Collocator as

 

- 44 -



--------------------------------------------------------------------------------

the result of such actions. The Verizon Collocators also agree that they shall
neither install Verizon Communications Equipment nor subsequently modify it such
that it is not authorized by, or violates, any applicable Laws or is not made or
installed in accordance with generally accepted engineering practices.

(c) Rights of Tower Subtenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Subtenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law in existence as of the
Effective Date prohibits Tower Operator from performing the obligations of Tower
Operator hereunder, then, for so long as such limitation is applicable, Tower
Operator shall be required to perform such obligations only to the extent not so
prohibited and shall have no liability with respect thereto to the Verizon
Collocators.

Section 9. Verizon Collocation Space.

(a) Collocation Space. As used herein, “Verizon Collocation Space,” as to each
Site, includes all of the following spaces described in the following clauses
(i) – (iv).

(i) The portions of the Land comprising such Site on which any portion of the
Verizon Improvements or Verizon Communications Equipment is located, operated or
maintained as of the Effective Date, including the air space above such portion
of the Land, to the extent such air space is not occupied by a Tower or
Communications Equipment or otherwise by third party on the Effective Date (the
“Effective Date Ground Space”).

(A) If the Effective Date Ground Space is smaller than the MLA Ground Space at
such Site, then subject to the requirements of Section 9(e), the relevant
Verizon Collocator will have the exclusive right to occupy an area up to the MLA
Ground Space of contiguous and usable ground space, in such configuration as set
forth in the applicable Site Lease Agreement (subject to safety and engineering
considerations at the Site), and the air space above such ground space, to the
extent such air space is not occupied by a Tower or Communications Equipment on
such Tower or otherwise by a third party on the Effective Date and such space
will be part of the Verizon Collocation Space (such space, together with the
Effective Date Ground Space, the “Verizon Primary Ground Space”), all subject to
compliance with Law, applicable terms in Ground Leases and in Collocation
Agreements entered into prior to the Effective Date. The Verizon Primary Ground
Space at any Site will be documented in the Site Lease Agreement for such Site.

(B) If on the Effective Date, at any Site there is less than the MLA Ground
Space available for the relevant Verizon Collocator’s exclusive use within such
Site, then the Verizon Primary Ground Space at such Site will be the ground
space within such Site occupied by the Verizon

 

- 45 -



--------------------------------------------------------------------------------

Collocator on the Effective Date and any additional available ground space
within such Site on the Effective Date, and the Verizon Primary Ground Space
(including all dimensions thereof) will be documented in the Site Lease
Agreement for such Site.

(ii) The portion(s) of the Tower on such Site on or within which any portion of
Verizon Communications Equipment is located, operated or maintained (including
portions of the Tower on which any Active antennas, transmission lines,
amplifiers, filters and other Tower mounted equipment are located) as of the
Effective Date, together with the Horizontal Zone with respect to such Verizon
Communications Equipment (the “Effective Date Tower Space”).

(A) For clarity, (1) the Effective Date Tower Space need not be contiguous, and
(2) the Horizontal Zone covers the Verizon Primary Tower Space RAD Center as
well as all other vertical areas occupied by a Verizon Collocator on any Tower.

(B) If a Verizon Collocator occupies more than 10 contiguous vertical feet of
space on a Tower containing the Verizon Primary Tower Space RAD Center, then
such Verizon Collocator’s exclusive reserved Space on such Tower (and the
Horizontal Space on such Tower) shall include all such contiguous vertical feet
of space. If a Verizon Collocator occupies less than 10 contiguous vertical feet
of space on such Tower, then such Verizon Collocator’s exclusive reserved space
on such Tower shall also include any additional and unoccupied vertical space
adjacent to the space occupied by the Verizon Collocator as is necessary to
provide the Verizon Collocator with such 10 vertical feet of space on such Tower
on the Effective Date which shall be (x) five contiguous feet of vertical space
on each Tower above and below the Verizon Primary Tower Space RAD Center on such
Tower, (y) if a portion of such space is occupied by a Tower Subtenant, any 10
contiguous vertical feet of space that contains, but is not centered on, the
Verizon Primary Tower Space RAD Center on such Tower (in each case, 10 feet of
vertical space in total at the Verizon Primary Tower Space RAD Center), together
with the Horizontal Zone with respect to such space (the greater of such space
and the Effective Date Tower Space, the “Verizon Primary Tower Space”). If such
additional space is occupied by a Tower Subtenant on the Effective Date or such
configuration is prohibited by Law, Tower Operator shall be required to provide
only such additional space as is available or allowed by Law, as applicable.;

(C) Notwithstanding the exclusivity of the Verizon Primary Tower Space, Tower
Operator and Tower Subtenants and their employees, contractors and agents shall
have the right to enter the Verizon Primary Tower Space at any time, without
notice to the Verizon Collocators, to access other portions of the Tower and to
install, operate, inspect, repair, maintain and replace Cables together with
related mounting hardware and

 

- 46 -



--------------------------------------------------------------------------------

incidental equipment and to install, operate, inspect, repair, maintain, make
improvements to and perform work on the Tower, tower-related components and
equipment within the Verizon Primary Tower Space.

(D) Nothing in this Agreement prohibits a Verizon Collocator from operating
multiple RAD centers at any Tower, regardless of the number of RAD centers
operated by the Verizon Collocator at the Tower on the Effective Date, provided
that any RAD center added after the Effective Date and not located in the
Verizon Primary Tower Space shall be subject to payment of additional rent
pursuant to Section 9(d)(ii).

(iii) Any Additional Ground Space.

(iv) Any and all rights pursuant to Section 9(c), Section 9(d), Section 9(f) and
Section 10 and all appurtenant rights reasonably inferable to permit a Verizon
Collocator’s full use and enjoyment of the Verizon Collocation Space including
the rights specifically described in this Section 9, all in accordance with this
Section 9.

(b) Verizon Collocator Permitted Use. The Verizon Collocators shall use the
Verizon Collocation Space at each Site for the ownership, installation,
modification, use, operation, maintenance, repair and replacement of Verizon
Collocator’s Communications Facility, including the generation of radio
frequency signal, provision of voice, video, internet, network or roaming
services and other data services and communications services, and any similar,
related, complementary or ancillary use or use that constitutes a reasonable
extension or expansion of the foregoing, and any other use that does not
interfere with the operation of Communications Facilities by Tower Subtenants
(if any) at the Site. A Verizon Collocator may choose not to operate at any
Site. A Verizon Collocator shall not use the Verizon Collocation Space at any
Site in a manner that would reasonably be expected to materially impair Tower
Operator’s rights or interest in such Site or in a manner that would reasonably
make possible a Claim or Claims of adverse possession by the public, as such, or
any other Person (other than the Verizon Collocator), or of implied dedication
of such Verizon Collocation Space. The Verizon Collocation Space shall be solely
for the use of the Verizon Collocators and Acceptable Affiliates, and except as
specifically permitted under this Agreement (including but not limited to
Section 19(d)): the Verizon Collocators (and Acceptable Affiliates) shall have
no right to use or occupy any space at any Site other than the Verizon
Collocation Space that they occupy from time to time in accordance with the
terms of this Agreement nor to share the use of their Verizon Collocation Space
with any Person other than Acceptable Affiliates and any Telecom Affiliates as
specifically permitted in Section 19(d). The Verizon Collocators and Acceptable
Affiliates shall not use the Verizon Collocation Space or any Communication
Equipment to derive revenue or other benefits from Collocation Operations or to
engage in network hosting without entering into a collocation agreement with
Tower Operator that permits such use (which collocation agreement must be
reasonably satisfactory to Tower Operator and provide additional compensation to
Tower Operator). The Verizon Collocators shall cause any Acceptable Affiliate
that uses the Verizon Collocation Space, but is not itself a Verizon Collocator
party to this Agreement, to comply with the terms and conditions of this
Agreement and shall be responsible for such Acceptable Affiliate’s use as if
such use were a Verizon Collocator’s use of the Verizon Collocation Space.

 

- 47 -



--------------------------------------------------------------------------------

(c) Reserved Amount of Tower Equipment in Verizon Collocation Space.

(i) As to each Site, a Verizon Collocator shall have the right, at any time, to
install, maintain, modify, replace and operate anywhere within the Verizon
Primary Tower Space on the Tower any Communications Equipment consisting of the
greater of (A) antennas (including microwave antennas and dishes), remote radio
units and other tower mounted equipment having an aggregate Wind Load Surface
Area of 30,000 square inches, plus an area with a horizontal cross-section of 34
square inches running from the ground to Verizon Communications Equipment for
Cables, not more than an aggregate weight load of 14 pounds per linear foot (or,
if conduit is used in connection with such Cables, not more than an aggregate
weight load of 15 pounds per linear foot); provided Tower Operator has the right
to approve in its reasonable discretion the placement and configuration of the
Cables; or (B) antennas (including microwave antennas and dishes), remote radio
units and associated tower mounted equipment having an aggregate Wind Load
Surface Area that is not in excess of the aggregate Wind Load Surface Area of
the antennas (including microwave antennas and dishes), remote radio units and
other tower mounted equipment located on the applicable Tower as of the
Effective Date, plus any Cables existing as of the Effective Date (plus all
related mounts and Cables from time to time, the “Verizon Reserved Amount of
Tower Equipment”).

(ii) Exhibit E attached hereto contains sample calculations of the Wind Load
Surface Area for hypothetical configurations of Communications Equipment;
provided, however, that the calculations set forth in Exhibit E are intended as
examples only and not as a limitation or prescription on the configurations of
the actual Verizon Communications Equipment.

(iii) The foregoing provisions of this Section 9(c) shall not limit a Verizon
Collocator’s rights to place in the Verizon Collocation Space on a Tower,
antennas, panel antennas, microwave antennas and dishes, remote radio units,
mounts, Cables, any other Communications Equipment and any other equipment,
whether or not of different size, gauge, technology, structural loading
characteristics, shape, transmission frequency or any other characteristics than
that which exists on such Tower on the Effective Date, without any increase
in the Verizon Rent Amount, except as required by Section 9(d); provided,
however, that (A) the Verizon Collocator shall comply with the application and
amendment process set forth in Section 9(e), (B) such antennas and other
equipment do not exceed the permitted Wind Load Surface Area of the Verizon
Reserved Amount of Tower Equipment, and (C) such rights do not excuse the
Verizon Collocators from performance of their obligations under Section 8(b).

(A) Each Verizon Collocator shall provide written notice to Tower Operator
(which notice may be contained in an application to install equipment, a Site
Lease Agreement or another writing provided to Tower Operator) of any
frequencies that the Verizon Collocator uses at any Site.

(B) Each Verizon Collocator may change the frequencies that it uses at any Site
from time to time and shall provide written notice to Tower Operator (which
notice may be contained in an application to install

 

- 48 -



--------------------------------------------------------------------------------

equipment, a Site Lease Agreement or another writing provided to Tower Operator)
of the changed frequencies.

(C) Notwithstanding the Verizon Collocators’ rights with respect to frequencies
under this Section 9(c) and their obligations to provide notice of use of
frequencies to Tower Operator under this Section 9(c), Tower Operator will have
no rights to approve or consent to Verizon Collocator’s broadcast, receipt or
other use of any frequencies that it is licensed to use by the FCC. No
broadcast, receipt or other use of any frequencies by any Verizon Collocator nor
any change of frequencies that any Verizon Collocator broadcasts, receives or
uses at any Site will result in any increased rent or additional fee under this
Agreement or the MPL.

(iv) Subject to the foregoing limitations of this Section 9(c), as to each Site,
the relevant Verizon Collocator shall have the right from time to time to
install, maintain, modify, replace and operate, without any increase in the
Verizon Rent Amount, (A) any Communications Equipment and Improvements that it
deems necessary in the Verizon Primary Ground Space and (B) any Communications
Equipment in the Verizon Primary Tower Space that constitutes Verizon Reserved
Amount of Tower Equipment but that does not constitute Additional Equipment
pursuant to Section 9(d). Notwithstanding the above, the wind loading of
Communications Equipment on a Tower for structural capacity and other purposes
shall be determined in accordance with Exhibit E.

(d) Additional Verizon Communications Equipment. A Verizon Collocator may apply
(pursuant to Section 9(e)) to Tower Operator to install, maintain, modify,
replace and operate Communications Equipment (including but not limited to any
RAD center) on any Tower in excess of the Verizon Reserved Amount of Tower
Equipment (collectively “Additional Equipment”) if (y) there is sufficient
structural load capacity available on the Tower at the time the Verizon
Collocator applies to install such Additional Equipment, and (z) if the
Additional Equipment will not be located in the then-current Verizon Collocation
Space, there is sufficient available space on the Tower that is not occupied by
Tower Subtenants.

(i) A Verizon Collocator may add such Additional Equipment regardless of whether
such Additional Equipment includes an additional RAD center to be located on the
Tower. At its option, the Verizon Collocator may include, as Additional
Equipment, any replacement of its Communications Equipment such that the Verizon
Collocator operates both its original and the replacement Communications
Equipment at the same time. Once the Verizon Collocator removes either set of
Communications Equipment and provides 30 days’ notice thereof to Tower Operator,
the remaining Communications Equipment will not be deemed to be Additional
Equipment, except to the extent that the aggregate Verizon Collocator’s
Communications Equipment on the Tower then exceeds the Verizon Reserved Amount
of Tower Equipment. During such time as any Additional Equipment described in
this Section 9(d)(i) is on the Tower, the Verizon Collocator shall pay an
increase to the Verizon Rent Amount as described in Section 9(d)(ii).

(ii) The application shall be processed and approved and an amendment to the
subject Site Lease Agreement shall be prepared by Tower Operator executed by the

 

- 49 -



--------------------------------------------------------------------------------

Parties to document any Additional Equipment or any changes to existing
equipment and any subsequent Additional Equipment or changes to any such
subsequent Additional Equipment in accordance with Section 9(e), as well as any
change in the Verizon Collocation Space. Subject to the following paragraphs
9(d)(ii)(A)-(C), the amended Site Lease Agreement will provide that the Verizon
Collocator will pay additional rent for such Additional Equipment as set forth
on Exhibit G as an increase to the Verizon Rent Amount, except that if such
Additional Equipment is subsequently removed, the Verizon Collocator’s
obligation to pay such additional rent will terminate when the Additional
Equipment is removed. Notwithstanding anything in this Agreement to the
contrary, Tower Operator may not bill in arrears (i.e., “back bill”) any Verizon
Collocator for any previously undocumented Additional Equipment or other charges
directly related to the undocumented Additional Equipment for more than 12
months prior to the date of discovery of such undocumented Additional Equipment
or other charges by Tower Operator.

(A) Additional Equipment located partially outside Verizon’s Primary Tower
Space.

(1) If any Additional Equipment is partially located in Verizon’s Primary Tower
Space and partially located outside Verizon’s Primary Tower Space, with such
Additional Equipment extending outside Verizon’s Primary Tower Space by no more
than three vertical feet, then Verizon will pay additional rent in an amount
equal to the additional rent calculated under Exhibit G with respect to such
Additional Equipment multiplied by a fraction, the numerator of which is the
Wind Load Surface Area of that portion of such Additional Equipment that is
outside the Verizon Primary Tower Space and the denominator of which is the
total Wind Load Surface Area of such Additional Equipment, multiplied by the
additional rent set forth in Exhibit G for such Additional Equipment.

(2) To the extent that any Additional Equipment is (y) partially located in
Verizon’s Primary Tower Space and partially located outside Verizon’s Primary
Tower Space, with such Additional Equipment extending outside Verizon’s Primary
Tower Space by more than three vertical feet, or (z) located entirely outside of
Verizon’s Primary Tower Space, then Verizon will pay additional rent as set
forth in Exhibit G for an additional RAD center. Subject to available space,
each such additional RAD center will be allocated (i) 10 vertical feet of space,
(ii) an allowance of 15,000 square inches of Wind Load Surface Area for
Communications Equipment placed inside such additional RAD center, and (iii) an
area with a horizontal cross-section of 28 square inches running from the ground
to the Verizon Communications Equipment in such additional RAD center for
Cables, not more than an aggregate weight load of 14 pounds per linear foot (or,
if conduit is used in

 

- 50 -



--------------------------------------------------------------------------------

connection with such Cables, not more than an aggregate weight load of 15 pounds
per linear foot).

(B) Additional Equipment causes Verizon Collocator to exceed its permitted Wind
Load Surface Area allowance.

(1) Primary Tower Space. To the extent that any piece of Additional Equipment
causes the Aggregate Wind Load Surface Area of all Verizon Communications
Equipment in Verizon’s Primary Tower Space to exceed the number of square inches
permitted to Verizon Collocator in connection with Verizon’s Reserved Amount of
Tower Equipment, Verizon Collocator shall pay additional rent in an amount equal
to the additional rent calculated under Exhibit G for such Additional Equipment.

(2) Additional RAD centers located outside Verizon’s Primary Tower Space. To the
extent that any piece of Additional Equipment causes the Aggregate Wind Load
Surface Area of all Verizon Communications Equipment in a RAD center that is not
located in Verizon’s Primary Tower Space to exceed the number of square inches
permitted to Verizon Collocator with respect to such RAD center under
Section 9(d)(ii)(A)(2), Verizon Collocator shall pay additional rent in an
amount equal to the additional rent calculated under Exhibit G for such
Additional Equipment.

(C) No double counting.

(1) If both Section 9(d)(ii)(A) and Section 9(d)(ii)(B) would require a Verizon
Collocator to pay additional rent for any one piece or collection (such as a RAD
center) of Additional Equipment, then Verizon Collocator need only pay the
additional rent that is the larger of the amounts required under such
subsections. If a Verizon Collocator is required to pay additional rent under
Section 9(d)(ii)(A) or (B) for any piece or collection of Additional Equipment.
then the Verizon Collocator will not be required to pay Rent or additional rent
for such Additional Equipment under any other provision of this Agreement.

(2) If a Verizon Collocator is paying additional rent for any Additional
Equipment that is located in space that later becomes part of a new RAD center
under Section 9(d)(ii)(A)(2), then Verizon Collocator as of the creation of such
new RAD center, Verizon Collocator will no longer pay the additional rent for
that Additional Equipment, but that Additional Equipment will be deemed to be
part of the new RAD center and will count against the 15,000 square inch Wind
Load Surface Area allocation for that RAD center.

 

- 51 -



--------------------------------------------------------------------------------

(D) Removal. Any additional rent payable by a Verizon Collocator under this
Section 9(d)(ii) will terminate if such Additional Equipment is removed in
accordance with Section 9(d)(i).

(e) Application and Amendment Process; Installation.

(i) A Verizon Collocator’s rights to install and operate any Verizon
Communications Equipment at a Site in addition to or in replacement of the
Verizon Communications Equipment existing at the Site as of the Effective Date
shall not become effective until the following conditions are satisfied:

(A) Tower Operator has received any written consent required under the Ground
Lease to allow Tower Operator to permit such installation or modification;

(B) The Verizon Collocator has submitted to Tower Operator and Tower Operator
has approved the Verizon Collocator’s application for such installation or
modification (such approval not to be unreasonably withheld, conditioned or
delayed) (a “Site Engineering Application”); and

(C) Tower Operator has received a waiver of any applicable rights of first
refusal in and to the space in which any new equipment shall be located as
identified by the Verizon Collocator in the Site Engineering Application
(provided that this provision does not apply with respect to any equipment that
would be located in the then-existing the Verizon Collocation Space).

(ii) Installation of additional Verizon Communications Equipment or modification
of the existing Verizon Communications Equipment at a Site that is approved
under Section 9(a)(i) shall not commence, until the following conditions are
satisfied:

(A) Tower Operator has received and approved Verizon Collocator’s drawings
showing the installation or modification of the Verizon Communications Equipment
(such approval not to be unreasonably withheld, -conditioned or delayed);

(B) Tower Operator has reviewed and accepted, acting reasonably, all permits
required to be obtained by Verizon Collocator for its installation or
Modification of the Verizon Communications Equipment and all required regulatory
or Governmental Approvals of Verizon Collocator’s proposed installation or
modification at the Site;

(C) Tower Operator has approved or is deemed to have approved Verizon
Collocator’s proposed contractors as follows:

(1) Verizon Collocator will be required to obtain Tower Operator’s approval for
only those contractors performing the

 

- 52 -



--------------------------------------------------------------------------------

following types of work (“Approval Work”): (i) climbing a Tower at a Site or
(ii) conducting any construction work involving breaking ground (but this clause
(ii) will not require notice for contractors performing testing rather than
construction) at a Site.

(2) Tower Operator will maintain a list of approved contractors, which Tower
Operator may update and provide to Verizon Collocator from time to time.

(3) Any Verizon Collocator may at any time submit a request to Tower Operator
for approval of any contractor that will perform Approval Work, which must
include (w) the name of the contractor, (x) general company information
reasonably requested by Tower Operator, (y) proof of insurance and
(z) reasonable required safety certifications. Within two Business Days after
receipt of such request, Tower Operator shall promptly provide such approval or
notify Verizon Collocator that it does not approve the contractor and inform
Verizon Collocator of the reason why. Any contractors so approved will be added
to Tower Operator’s approved contractor list. Tower Operator may refuse such
approval or remove a previously approved contractor from the list of approved
contractors only for safety concerns (including but not limited to the
contractor’s failure to maintain adequate insurance).

(4) Verizon Collocator need not obtain any approval from Tower Operator for any
contractor that is not performing Approval Work, for any contractor for which
Verizon has obtained approval under Section 9(e)(ii)(C)(3) (and with respect to
whom Verizon has not subsequently received a notice from Tower Operator that
such contractor has been removed from Tower Operator’s approved contractor list
for the reasons cited in Section 9(e)(ii)(C)(3)), or for any contractor that
appears on the most recent approved contractor’s list that the Verizon
Collocators have received from Tower Operator;

(D) The Verizon Collocator has paid the applicable fees with respect to the
application and amendment process as set forth on Exhibit M; and

(E) A Site Lease Agreement and an amendment to the Site Lease Agreement have
been executed by the Verizon Collocator and Tower Operator has issued a notice
to proceed with the proposed installation or modification.

(iii) If the conditions precedent listed in Section 9(e)(i)(A) through (C) are
satisfied or determined not to be applicable, then Tower Operator’s approval of
the subject Site Engineering Application to install Verizon Communications
Equipment that

 

- 53 -



--------------------------------------------------------------------------------

is within the Verizon Reserved Amount of Tower Equipment shall not be
unreasonably withheld, conditioned or delayed.

(iv) The requirement that Tower Operator be obligated to expend funds in
connection with such proposed installation or modification pursuant to the terms
of Section 6(a)(ii)(A) of this Agreement shall not be a reasonable basis for the
withholding of its consent under this Section 9(e).

(v) Tower Operator shall evaluate and respond to submissions by a Verizon
Collocator in a commercially reasonable time period substantially similar to the
time period in which it responds to application requests by other subtenants
within its portfolio of telecommunications tower sites; provided, however, that
if any condition precedent described above is not satisfied within 180 days of
the date of the submission of the application or the execution by the Verizon
Collocator of the amendment of the subject Site Lease Agreement or within such
other period as may be specified in the subject amendment of the Site Lease
Agreement, Verizon Collocator shall have the right to withdraw the application,
or if an amendment has been executed, Tower Operator and the Verizon Collocator
shall each have the right to terminate the subject amendment of the subject Site
Lease Agreement (unless the condition precedent is not met because of the
actions or omissions of the terminating party, in which case such party shall
not have such termination right unless the failure to terminate would cause a
violation of Law or breach of the Ground Lease or any other contract or
agreement). The terminating party shall provide notice to the other party in the
event that the amendment of the subject Site Lease Agreement is terminated due
to failure to satisfy conditions precedent. Tower Operator shall endeavor to
obtain, and the Verizon Collocator shall cooperate to assist in obtaining,
prompt satisfaction of any conditions precedent.

(vi) Verizon Collocator must provide Tower Operator with copies of any zoning
application or amendment that Verizon Collocator submits to the applicable
zoning authority with respect to any Site at least 72 hours prior to submitting
to the zoning authority. Tower Operator also reserves the right, prior to any
decision by the applicable zoning authority, to approve or reject any conditions
of approval, limitations or other obligations that would apply to the owner of
the Site or property, or any existing or future Tower Subtenant, as a condition
of such zoning authority’s approval and that would be reasonably likely to
reduce the duration of the use of the subject Site or the operations thereon or
materially decrease the value of the Site or its use or impair or impede Tower
Operator’s or the Tower Subtenants’ operations at the Site, or create a material
risk of regulatory violations; provided, however, that Tower Operator shall not
unreasonably reject any conditions of approval if none of the foregoing factors
are present in Tower Operator’s judgment and Verizon Collocator agrees to pay
the cost of satisfying such conditions of approval. The Verizon Collocator at
the Site shall be responsible for all cost and expense associated with (i) any
zoning application or amendment submitted by it, (ii) making any improvements or
performing any other obligations required as a condition of approval with
respect to any zoning application or amendment submitted by it, and (iii) any
other related expenses.

 

- 54 -



--------------------------------------------------------------------------------

(f) Lease and Sublease; Appurtenant Rights. The Verizon Collocators and Tower
Operator expressly acknowledge that (i) the Verizon Collocation Space at each
Lease Site is deemed to be leased, subleased or otherwise made available by
Verizon Lessor to Tower Operator pursuant to the MPL, and subleased back or
otherwise made available to the Verizon Collocators, pursuant to this Agreement,
and (ii) the Verizon Collocation Space at each Managed Site shall be deemed
reserved for or otherwise be made available to the relevant Verizon Collocator
pursuant to this Agreement, in each case at each Lease Site and Managed Site for
the exclusive possession (subject to Sections 9(a)(i) and 9(a)(ii)) and use by
the relevant Verizon Collocator, except as otherwise expressly provided herein,
whether or not such Verizon Collocation Space is now or hereafter occupied. The
Verizon Collocators shall have the right to occupy at all times during the term
of the subject Site Lease Agreement, the portions of Land, the Improvements and
Tower occupied as of the Effective Date and any additional space constituting
Verizon Collocation Space and to repair, replace and modify any equipment of the
Verizon Collocators therein or thereon. Tower Operator also grants to the
Verizon Collocators as to each Site, and the Verizon Collocators reserve and
shall at all times retain (for the benefit of the Verizon Collocators), subject
to the terms of this Agreement, the Ground Leases, the rights of Tower
Subtenants and applicable Laws:

(i) Site Access. A non-exclusive right and easement for ingress to and egress
from the entire Site, and access to the entire Tower, all Verizon Improvements,
any Reserved Property and any structures (including Shelters and cabinets) on a
Site used by a Verizon Collocator or any Affiliate of a Verizon Collocator
(without regard to any demolition in connection with the planned replacement
thereof or substitution therefor with a similar structure and any period of
construction or restoration thereof) or any replacement thereof or substitution
therefor with a similar structure, at such times (on a 24-hour, seven day per
week basis without notice unless otherwise limited by or subject to notice
requirements under the Ground Lease), to such extent, and in such means and
manners (on foot or by motor vehicle, including trucks and other heavy
equipment), as a Verizon Collocator (and its authorized contractors,
subcontractors, engineers, agents, advisors, consultants, representatives, or
other persons authorized by the Verizon Collocator) deems reasonably necessary
in connection with its full use and enjoyment of the Verizon Collocation Space,
including a right to construct, install, use, operate, maintain, repair and
replace all of its equipment now or hereafter located in the applicable Verizon
Collocation Space;

(ii) Tower Access. Subject to the terms of any Ground Lease, the right to
undertake any activity that involves having a Verizon Collocator or its
contractors, subcontractors, engineers, agents, advisors, consultants,
representatives, or other Persons authorized by the Verizon Collocator climb,
access with a crane or otherwise access the Tower at any Site, including any
portion of the Tower leased to or occupied by a Tower Subtenant; provided,
however, that the Verizon Collocator must ensure that any such Person does not
work for a vendor listed on Exhibit O (which Tower Operator may update in its
reasonable discretion by providing notice to the relevant Verizon Collocator
from time to time); provided further that the Verizon Collocator shall, except
in the event of an Emergency, give Tower Operator prior notice (which notice
will be given 24 hours in advance if there are restrictions in place with
respect to the Site requiring advance

 

- 55 -



--------------------------------------------------------------------------------

notice), in each case in accordance with the process described in Exhibit J, of
its intention to exercise such right;

(iii) Storage. The right, exercisable during periods in which a Verizon
Collocator is actively performing work at the Site, to use without cost any
unoccupied portion of the ground space at the applicable Site (even if leased to
but then unoccupied by a Tower Subtenant) for purposes of temporary location and
storage of any of its equipment and for performing any repairs or replacements;
provided, however, that the relevant Verizon Collocator shall be required to
remove any of its stored Communications Equipment on any unoccupied portion of
the Site that is not part of the Verizon Collocation Space upon 10 days’ prior
written notice from Tower Operator if such unoccupied portion of the Site is
under sublease or other occupancy arrangement with a Tower Subtenant that is
prepared to take occupancy of such portion of the Site or is otherwise required
for use by Tower Operator for work or storage at such Site; and

(iv) Utility Lines. A non-exclusive right and easement for the use, operation,
maintenance, repair and replacement of all utility lines, Cables and all
equipment and appurtenances located on the Site and providing electrical, gas
and any other utility service to Verizon’s Communications Facility on the Site,
which right and easement includes the right of a Verizon Collocator and its
agents, employees and contractors to enter upon the Site (including any portion
of the Site leased to or occupied by a Tower Subtenant) to repair, maintain and
replace such utility facilities. A Verizon Collocator shall have the absolute
right to contract with any utility service providers it elects, from time to
time, for utility services.

(g) Maintenance. The Verizon Collocators shall, at all times during the Term as
to any Site, at the Verizon Collocators’ cost and expense, keep and maintain
Verizon Communications Equipment and Verizon Improvements in a structurally safe
and sound condition and in working order, in accordance with the Applicable
Standard of Care, subject to Tower Operator’s obligations with respect to the
maintenance, repair and reinforcement of the Included Property hereunder or
under the MPL.

(h) Intentionally Omitted.

(i) Restoration. A Verizon Collocator shall restore any property damage (normal
wear and tear excepted) to any Site or appurtenant property or any access roads
thereto caused, following the Effective Date, by motor vehicles, trucks or heavy
equipment of the Verizon Collocator or any of its employees, agents, contractors
or designees. If such restoration work is not performed by the Verizon
Collocator within 30 days after written notice from Tower Operator (or if not
capable of being performed within such 30-day period, then within a reasonable
period of time, provided that the Verizon Collocator is actively and diligently
pursuing completion of such restoration work), then Tower Operator may, but
shall not be obligated to, perform such work on behalf of and for the account of
the Verizon Collocator, and the Verizon Collocator shall reimburse Tower
Operator for the actual and reasonable costs of such restoration work within 30
days after Tower Operator delivers to the Verizon Collocator a written invoice
therefor, together with reasonable evidence of the incurrence of such costs. For
the avoidance of doubt, any damage caused by a Verizon Collocator to any Site or
appurtenant

 

- 56 -



--------------------------------------------------------------------------------

property or access roads and any failure by the Verizon Collocator to cure such
damage as required hereby, shall not constitute a breach of or default by Tower
Operator under this Agreement or give rise to any obligation by Tower Operator
to indemnify Verizon Indemnitees under this Agreement.

(j) Waiver. Tower Operator agrees to and does hereby waive and relinquish any
lien of any kind and any and all rights, statutory or otherwise, including levy,
execution and sale for unpaid rents, that Tower Operator may have or obtain on
or with respect to any Verizon Communications Equipment or Verizon Improvements
which shall be deemed personal property for the purposes of this Agreement,
whether or not the same is real or personal property under applicable Law.

(k) Obstructions. Except to the extent prohibited by applicable Law and in a
manner consistent with the Applicable Standard of Care, Tower Operator shall
prevent and eliminate obstructions on a Site that prevent a Verizon Collocator
from having access to repair and replace all of the Verizon Communications
Equipment and Verizon Improvements (including related Cables) or from being able
to fully open any equipment cabinet doors in such space and repair and replace
equipment therein or that impede airflow to and around Verizon Communications
Equipment.

(l) Relocation of Certain Verizon Improvements. Tower Operator shall be
permitted, after providing the required notices described below and subject to
the relevant Verizon Collocator’s consent, not to be unreasonably withheld,
conditioned or delayed, to relocate from one portion of a Site outside the
Verizon Primary Ground Space to another suitable portion of such Site outside
the Verizon Primary Ground Space, any structures or improvements related to the
wireline, backhaul, access, retail or other non-wireless business of any Verizon
Group Member, at Tower Operator’s cost and expense; provided any such relocation
must be performed without affecting or interrupting Verizon’s services. In
addition to obtaining the Verizon Collocator’s consent referenced above (which
consent must include an agreement by Tower Operator and the Verizon Collocator
as to the date and time when the relocation will be performed, in order to
permit both Tower Operator and the Verizon Collocator to have representatives
present), Tower Operator must provide two notices in writing to the Verizon
Collocator with respect to any such relocation: (i) Tower Operator must provide
the first notice at least 120 days before any such relocation, and (ii) must
provide the second notice at least 30 but no more than 45 days before any such
relocation.

Section 10. Right of Substitution.

(a) Exercise. If at any time during the Term there is any Available Space at any
Site, then a Verizon Collocator shall have the Right of Substitution as to such
Available Space. The Right of Substitution pursuant to this Section 10 may be
exercised by a Verizon Collocator one time with respect to the Verizon Primary
Tower Space and one time with respect to the Verizon Primary Ground Space of
each Site, upon written notice to Tower Operator, subject to the application and
amendment process described in Section 9(e) and provided that Tower Operator
shall be entitled to perform in its reasonable discretion a structural analysis,
at the Verizon Collocator’s cost and expense, prior to such exercise of a Right
of Substitution. Unless otherwise agreed by Verizon Collocator and Tower
Operator, and subject to the availability of sufficient

 

- 57 -



--------------------------------------------------------------------------------

Available Space, the number of vertical feet of Verizon Primary Tower Space or
the square footage of Verizon Primary Ground Space to which the Verizon
Collocator is relocated will be equal to the number of vertical feet of Verizon
Primary Tower Space or the square footage of Verizon Primary Ground Space, as
applicable, that is vacated; provided, however, that if the Verizon Primary
Tower Space occupies less than 10 vertical feet of space, then subject to the
availability of sufficient Available Space in the relocation area, upon
relocation the Verizon Primary Tower Space may be increased to up to 10 vertical
feet of space.

(b) Release. If a Verizon Collocator elects to exercise its Right of
Substitution, then, upon completion of the relocation of the Verizon
Communications Equipment on the Tower or the Ground, as the case may be, at the
Verizon Collocator’s expense, the portion of the Verizon Collocation Space of
the applicable Site that is vacated by Verizon shall automatically be released
by the Verizon Collocator and concurrently therewith, the Available Space on
such Site to which the Verizon Communications Equipment has been relocated shall
automatically become part of the Verizon Collocation Space of such Site.

(c) Amendment. If the Verizon Primary Tower Space or the Verizon Primary Ground
Space is moved as a result of the exercise of such right, then to the extent
necessary the Verizon Primary Tower Space, the Verizon Primary Ground Space, the
Horizontal Zone and the Verizon Collocation Space will be relocated and
recalculated. The parties shall promptly execute an amendment to the applicable
Site Lease Agreement to evidence any such substitution, and either party may
elect to cause such amendment to be recorded at the recording party’s cost and
expense.

(d) Timing. A Verizon Collocator shall, at the Verizon Collocator’s cost and
expense, complete the relocation of its Verizon Communications Equipment within
60 days of the execution of the amendment to the subject Site Lease Agreement
following the exercise of its Right of Substitution and return the previously
existing Verizon Collocation Space to its original condition, ordinary wear and
tear excepted.

(e) Multiple RAD Centers. For the avoidance of doubt, the exercise of a Right of
Substitution by a Verizon Collocator shall not permit the Verizon Collocator to
attach the Verizon Communications Equipment on a Tower at more than one RAD
center on such Tower at any time; provided, that if such Verizon Collocator
occupies more than one RAD center on such Tower as of the Effective Date, under
the Right of Substitution such Verizon Collocator may attach the Verizon
Communications Equipment on such Tower to the same number (but not more than the
same number) of RAD centers as it occupied on such Tower as of the Effective
Date. This limitation does not affect the ability of a Verizon Collocator to
install multiple RAD centers on any Tower to the extent otherwise provided in
this Agreement (i.e., this limitation restricts only the installation of
multiple RAD centers in connection with the Verizon Collocator’s Right of
Substitution).

Section 11. Additional Ground Space; Required Consents.

(a) Additional Ground Space. Without limitation of a Verizon Collocator’s rights
under Section 9(a)(i), if a Verizon Collocator deems it necessary to obtain
additional ground space (“Additional Ground Space”) to accommodate the Verizon
Collocator’s needs at any Site,

 

- 58 -



--------------------------------------------------------------------------------

the Verizon Collocator and Tower Operator shall cooperate to determine the
availability of such space and negotiate the lease of such additional space if
available on such Site or determine how to secure such additional space if it is
not available at such Site and shall follow the application and amendment
process set forth in Section 9(e).

(i) If Additional Ground Space is then available with respect to such Site, then
Tower Operator and the Verizon Collocator shall enter into an amendment to the
applicable Site Lease Agreement setting forth the terms under which the Verizon
Collocator shall lease any Additional Ground Space, including any additional
rent as provided under Section 11(a)(iii).

(ii) If such Additional Ground Space is not then available with respect to such
Site, then the Verizon Collocator may then seek adjacent additional ground space
from the relevant Ground Lessor or other appropriate party (or, at the Verizon
Collocator’s discretion, the Verizon Collocator may require Tower Operator to
seek such additional ground space).

(A) If the Verizon Collocator leases such Additional Ground Space, then the
Parties will execute mutually acceptable documents under which the Verizon
Collocator will lease its interest in the Ground Lease for such Additional
Ground Space to Tower Operator under the MPL and Tower Operator will in turn
sublease the Additional Ground Space to the Verizon Collocator under this
Agreement.

(B) If Tower Operator leases such Additional Ground Space, then the Parties will
execute mutually acceptable documents under which Tower Operator will lease such
Additional Ground Space to the Verizon Collocator under this Agreement.

(C) If in connection with the Tower Operator’s attempt to lease such Additional
Ground Space, Tower Operator is not able, using commercially reasonable efforts,
to obtain the lease of the amount of space requested by the Verizon Collocator
without leasing additional space, then Tower Operator shall first notify the
Verizon Collocator of this fact and any additional rent that would be charged
for all or any such space in accordance with Section 11(a)(iii)). If the Verizon
Collocator objects, then none of such ground space will be added to Verizon
Collocator’s lease of space at such Site and Tower Operator need not lease such
additional space. If Verizon consents to the lease of such additional space,
then Tower Operator and Verizon Collocator shall execute such documents as are
described in Section 11(a)(ii)(B) in order to add such space to the Verizon
Collocation Space. Notwithstanding the foregoing, if one or more Tower
Subtenants and any Verizon Collocator each obtain additional Ground Space
(including Ground Space that, pursuant to the preceding sentence, is in excess
of the Ground Space they requested) at the same Site at the same time, then the
costs for such Ground Space will be split among them in the same proportion that
such Ground Space is split among them.

 

- 59 -



--------------------------------------------------------------------------------

(D) In connection with future ground space needs of Tower Operator or any Tower
Subtenant at a Site, if the Verizon Collocator is then leasing any ground space
under Section 11(a)(ii)(C) in excess of the ground space that it had requested,
Tower Operator shall consider whether such excess ground space fits the needs of
Tower Operator or the Tower Subtenant and shall offer to remove such space from
the Verizon Collocation Space at such Site. If the Verizon Collocator consents
to such offer, the excess ground space will be removed from the Verizon
Collocation Space and the Verizon Collocator will have no further obligation to
pay any additional rent that it had been paying with respect to such removed
space.

(iii) Tower Operator shall be entitled to an increase in the Verizon Rent Amount
from the Verizon Collocator with respect to the Verizon Collocator’s lease of
Additional Ground Space only if and to the extent the Additional Ground Space
(A) includes space that was not previously part of the Site as of the Effective
Date or (B) exceeds the MLA Ground Space. In each case, such increase in the
Verizon Rent Amount shall be in an amount in accordance with the a la carte
price set forth in Exhibit G.

(b) Required Ground Lessor and Governmental Consents. If the installation of any
Verizon Communications Equipment, Verizon Improvement or any Tower Modification
that a Verizon Collocator desires to make (other than Modifications that are at
Tower Operator’s cost pursuant to Section 6(a)(ii)(A)) requires a Governmental
Approval or the consent, approval, obtaining a zoning variance, or other action
of a Ground Lessor or any other Person, as applicable, then the Verizon
Collocator shall be responsible for obtaining the same at its cost and expense.
If the installation of any Communications Equipment, Improvement or any Tower
Modification that Tower Operator desires to make (or any Modification at Tower
Operator’s cost pursuant to Section 6(a)(ii)(A)) requires a Governmental
Approval or the consent, approval, obtaining a zoning variance, or other action
of a Ground Lessor or any other Person, as applicable, then Tower Operator shall
be responsible for obtaining the same at its cost and expense or at the cost and
expense of the applicable Tower Subtenant. Tower Operator and the Verizon
Collocators each agree to coordinate with the other Party to obtain such
Governmental Approvals at the expense of the requesting Party.

Section 12. Limitations on Liens. The Verizon Collocators shall not create or
incur (and shall cause its Affiliates, contractors and their subcontractors not
to create or incur) any Lien (other than Permitted Liens) against all or any
part of any Site, in each case as a result of their actions or omissions. If any
such Lien (other than Permitted Liens) is filed against all or any part of any
Site as a result of the acts or omissions of a Verizon Collocator or any of its
Affiliates, contractors or their subcontractors, the relevant Verizon Collocator
shall cause the same to be promptly discharged by payment, satisfaction or
posting of bond within 30 days after receiving written notice of the same from
Tower Operator; provided, however, that the relevant Verizon Collocator need not
discharge a Lien the validity of which the Verizon Collocator contests provided
that (i) such Lien is not reasonably likely to cause a default under any Ground
Lease or Secured Tower Operator Loan, (ii) no portion of the Site is subject to
imminent danger of loss or forfeiture by virtue of or by reason of such Lien,
(iii) the Verizon Collocator or its Affiliate provides Tower Operator, upon
Tower Operator’s request, with an indemnity reasonably satisfactory to Tower
Operator assuring the discharge of the Verizon Collocator’s obligations for

 

- 60 -



--------------------------------------------------------------------------------

such Lien, including interest and penalties, and (iv) the Verizon Collocator is
diligently contesting the same by appropriate legal proceedings in good faith
and at its cost and expense. If the relevant Verizon Collocator fails to cause
any such Lien (other than Permitted Liens) to be discharged as required by the
preceding sentence, then Tower Operator shall have the right, but not the
obligation, to cause such Lien to be discharged or bonded over and may pay the
bond amount or amount of such Lien in order to do so. If Tower Operator makes
any such payment, all amounts paid by Tower Operator shall be payable by the
relevant Verizon Collocator to Tower Operator within 30 days after Tower
Operator delivers a written invoice to the relevant Verizon Collocator for the
same.

Section 13. Tower Operator Indemnity; Verizon Collocator Indemnity; Procedure
For All Indemnity Claims.

(a) Tower Operator Indemnity.

(i) Without limiting Tower Operator’s other obligations under this Agreement,
Tower Operator agrees to indemnify, defend and hold each Verizon Indemnitee
harmless from, against and in respect of any and all Claims that arise out of or
relate to:

(A) any default, breach or nonperformance by Tower Operator of its obligations
and covenants under this Agreement;

(B) the (x) ownership or (y) use, operation, maintenance or occupancy (other
than the use, operation, maintenance or occupancy by any Verizon Indemnitee), in
each case, of any part of a Site from and after the Effective Date, including
all obligations that relate to or arise out of any Ground Lease after the
Effective Date;

(C) any work at a Site (other than work performed by or at the direction of a
Tower Operator Indemnitee);

(D) the acts or omissions of a Tower Operator Indemnitee or any of their
respective engineers, contractors or subcontractors;

(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with Tower Operator and its Affiliates, agents, employees,
engineers, contractors, subcontractors, licensees or invitees in connection with
this Agreement;

(F) any breach or default under a Ground Lease (other than as a result of the
acts or omissions by any Verizon Indemnitee);

(G) the violation of any applicable Law by a Tower Operator Indemnitee, and

 

- 61 -



--------------------------------------------------------------------------------

(H) Tower Operator’s failure to (i) include the Required Collocation Agreement
Provisions, as set forth in Exhibit K to the MPL, in any Collocation Agreement
executed after the Effective Date, or (ii) enforce any provision under a
Collocation Agreement required to comply with the terms of this Agreement
(including, but not limited to, provisions relating to Tower Subtenant
interference with Verizon Collocator’s operation of the Verizon Communications
Equipment).

Tower Operator shall not be obliged to indemnify, defend and hold the Verizon
Indemnitees harmless from, against and in respect of Claims arising from or
relating to any default, breach or nonperformance of any term of this Agreement
that requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (1) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and to the extent required under the
MPL, Tower Operator enforces the obligations of Tower Subtenants to comply with
such Law or such Ground Lease, as applicable, in all material respects and
(2) no claims, demands, assessments, actions, suits, fines, levies or other
penalties have been asserted against or imposed on Verizon Collocator by any
Governmental Authority as a result of Tower Operator’s non-compliance in all
respects with such Law or by the applicable Ground Lessor as a result of Tower
Operator’s non-compliance in all respects with such Ground Lease.

(ii) Tower Operator further agrees to indemnify, defend and hold each Verizon
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any
Verizon Indemnitee with respect to the matters covered in such provision.

(b) Verizon Collocator Indemnity.

(i) Without limiting a Verizon Collocator’s other obligations under this
Agreement, the relevant Verizon Collocator agrees to indemnify, defend and hold
each Tower Operator Indemnitee harmless from, against and in respect of any and
all Claims that arise out of or relate to:

(A) any default, breach or nonperformance of its obligations and covenants under
this Agreement;

(B) any Verizon Indemnitee’s ownership, use, operation, maintenance or occupancy
of any Verizon Communications Equipment or any portion of any Site (including
the Verizon Collocation Space and any Reserved Property) in violation of the
terms of this Agreement or any applicable Ground Lease;

(C) any work at a Site performed by or at the direction of a Verizon Indemnitee
(but not including any work at any Site that Tower Operator is required to
perform pursuant to this Agreement that the Verizon Collocator elects to perform
under Section 24);

 

- 62 -



--------------------------------------------------------------------------------

(D) the acts or omissions of a Verizon Indemnitee or any of their respective
engineers, contractors or subcontractors;

(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with the Verizon Collocator or its agents, employees,
engineers, contractors, subcontractors, licensees or invitees in connection with
this Agreement; and

(F) any breach or default under a Ground Lease resulting from the acts or
omissions of any Verizon Group Member, and

(G) the violation of any applicable Law by a Verizon Indemnitee.

(ii) The relevant Verizon Collocator further agrees to indemnify, defend and
hold each Tower Operator Indemnitee harmless under any other provision of this
Agreement which expressly provides that such Verizon Collocator shall indemnify,
defend and hold harmless any Tower Operator Indemnitee with respect to the
matters covered in such provision.

(c) Indemnification Claim Procedure.

(i) Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”) describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Third Party Claim; provided, however, that delay in providing such
notice shall not release the Indemnifying Party from any of its obligations
under Section 13(a) or Section 13(b), except to the extent (and only to the
extent) the delay actually and materially prejudices the Indemnifying Party’s
ability to defend such Third Party Claim.

(ii) The Indemnifying Party may assume and control the defense of any Third
Party Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including reasonable out-of-pocket
attorney’s fees and expenses) within 30 days of receiving notice of the Third
Party Claim. If the Indemnifying Party declines to indemnify as required, fails
to respond to the notice, or fails to assume defense (or cause its insurer to
assume defense) of the Third Party Claim within such 30-day period, then the
Indemnified Party may control the defense and the Indemnifying Party shall pay
all reasonable out-of-pocket defense costs as incurred by the Indemnified Party.
The Party that is not controlling the defense of the Third Party Claim shall
have the right to participate in the defense and to retain separate counsel at
its cost and expense. The Party that is controlling the defense shall use
reasonable efforts to inform the other Party about the status of the defense.
The Parties shall cooperate in good faith in the defense of any Third Party
Claim. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the reasonable out-of-pocket fees and expenses of counsel

 

- 63 -



--------------------------------------------------------------------------------

incurred by the Indemnified Party in defending such Third Party Claim) if the
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages against the Indemnified Party that the Indemnified
Party reasonably determines, after conferring with its outside counsel, cannot
reasonably be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Third Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.

(iii) The Indemnifying Party shall not consent to a settlement or compromise of,
or the entry of any judgment arising out of or in connection with, any Third
Party Claim, without the consent of any Indemnified Party (provided that the
Indemnified Party may not withhold its consent if such settlement, compromise or
judgment involves solely the payment of money without any finding or admission
of any violation of Law or admission of any wrongdoing and will not create, in
the reasonable opinion of the Indemnified Party or adverse precedent with
respect to the third party or any other person similarly situated as the third
party with respect to other similar Third Party Claims or reasonably anticipated
potential similar Third Party Claims). The Indemnifying Party shall pay or cause
to be paid all amounts arising out of such settlement, compromise or judgment
concurrently with the effectiveness of such settlement, compromise or entry of
judgment and shall obtain, as a condition of any settlement, compromise or entry
of judgment, a complete and unconditional release of each relevant Indemnified
Party from any and all liability in respect of such Third Party Claim.

(iv) For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Section 13. If the Indemnifying Party
does not respond within 30 days, the Indemnified Party shall send a second
notice to the Indemnifying Party, marked at the top in bold lettering with the
following language: “A RESPONSE IS REQUIRED WITHIN 10 BUSINESS DAYS OF RECEIPT
OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH THE
UNDERSIGNED AND FAILURE TO RESPOND SHALL RESULT IN YOUR RIGHT TO OBJECT BEING
WAIVED” and the envelope containing the request must be marked “PRIORITY”. If
the Indemnifying Party does not notify the Indemnified Party within such 10
Business Days after the receipt of such second notice that the Indemnifying
Party disputes its liability to the Indemnified Party under Section 13(a) or
Section 13(b), as applicable, such Claim specified by the Indemnified Party in
such notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 13(a) or Section 13(b), as applicable, and the Indemnifying Party
shall pay the amount of such Claim to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined. If the Indemnifying Party timely disputes
the existence or scope of an obligation to indemnify for the Claim, it shall
explain in reasonable detail the basis for the dispute. If the Parties disagree
on the scope or existence of an indemnification obligation for the Claim,

 

- 64 -



--------------------------------------------------------------------------------

management representatives of the Indemnified Party and the Indemnifying Party
shall meet or confer by telephone within 20 Business Days in an attempt in good
faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with
Section 33(b).

(d) Tower Operator shall have the right to control, prosecute, settle or
compromise any dispute or litigation relating to a Third Party Claim that arises
during the Term in connection with any Ground Lessor, Ground Lease, Collocation
Agreement or Tower Subtenant or other issue relating to the operation of the
Sites; provided, however, that without the relevant Verizon Collocator’s written
consent, which may be granted or withheld in the Verizon Collocator’s sole
discretion, Tower Operator shall not settle or compromise or agree to the entry
of a judgment with respect to such disputes or litigation (i) for which Tower
Operator is seeking a claim for indemnification from a Verizon Indemnitee,
(ii) if the settlement, compromise or judgment involves an admission of any
violation of Law or admission of wrongdoing by a Verizon Indemnitee or would
create adverse precedent with respect to the third party or any other person
similarly situated as the third party regarding other similar Third Party Claims
or reasonably anticipated potential similar Third Party Claims), or (iii) unless
such settlement, compromise or judgment shall not create, in the reasonable
opinion of the Verizon Indemnitee, adverse precedent with respect to the third
party or any other person similarly situated as the third party with respect to
other similar Third Party Claims or reasonably anticipated potential similar
Third Party Claims. Tower Operator shall promptly notify the Verizon Indemnitee
in writing of any proposed settlement, compromise or judgment of such dispute or
litigation relating to a Third Party Claim, describing in reasonable detail the
proposed settlement, compromise or judgment. Such Verizon Indemnitee may assume
and control the discussions relating to such settlement, compromise or judgment
by accepting such responsibility in writing and agreeing to pay the costs
(including reasonable out-of-pocket attorney’s fees and expenses) within 30 days
of receiving notice of such proposed settlement, compromise or judgment. If the
Verizon Indemnitee declines, fails to respond to the notice, or fails to assume
the settlement and compromise discussions within such 30-day period, then the
Tower Operator may control the settlement, compromise or judgment discussions.
The Party that is not controlling the negotiations of the settlement, compromise
or judgment shall have the right to participate in the negotiation discussions
and to retain separate counsel at its cost and expense. The Party that is
controlling the negotiations shall use reasonable efforts to inform the other
Party about the status of the negotiations. The Parties shall cooperate in good
faith in the settlement, compromise or judgment negotiations. Tower Operator
shall pay or cause to be paid all amounts arising out of such settlement,
compromise or judgment concurrently with the effectiveness of such settlement,
compromise or entry of judgment and obtain, as a condition of any settlement,
compromise or entry of judgment, a complete and unconditional release of each
relevant Verizon Indemnitee from any and all liability in respect of such Third
Party Claim and settlement, compromise or entry of judgment with respect
thereto.

(e) The indemnification provided under Section 13(a) or (b) shall apply whether
or not the Indemnifying Party defends such Claim, and whether the Claim arises
or is alleged to arise out of the sole acts or omissions of the Indemnifying
Party (and/or any subcontractor of the Indemnifying Party) or out of the
concurrent acts or omissions of the Indemnifying Party (and/or any
subcontractors of the Indemnifying Party) and any Indemnified Party. If a Claim
arises out of the concurrent actions or omissions of an Indemnifying Party
(and/or any subcontractor of the

 

- 65 -



--------------------------------------------------------------------------------

Indemnifying Party) and any Indemnified Party hereunder, the indemnification
provided by the Indemnifying Party with respect to such Claim will be subject to
reasonable and equitable adjustment to take into account the proportionate
responsibility of the Indemnifying Party(and/or any subcontractor of the
Indemnifying Party), on the one hand, and that of such Indemnified Party, on the
other hand. All indemnity obligations with respect to facts, circumstances,
claims, losses or liabilities occurring or incurred during the Term of this
Agreement shall survive termination of this Agreement.

Section 14. Waiver of Subrogation; Insurance.

(a) Mutual Waiver of Subrogation. To the fullest extent permitted by applicable
Law, Tower Operator and the Verizon Collocators each hereby waive any and all
rights of recovery, claim, action or cause of action against the other and the
other’s Affiliates, for any loss or damage that occurs or is claimed to occur to
its property at any Site, by reason of any cause insured against, or required to
be insured against, by the waiving party under the terms of this Agreement,
regardless of cause or origin. In addition, Tower Operator and the Verizon
Collocators shall each ensure that any property insurance policy it carries with
respect to each Site shall provide that the insurer waives all rights of
recovery, claim, action or cause of action by way of subrogation against any
other Party with respect to Claims for damage to property covered by such
policy.

(b) Tower Operator Insurance. Tower Operator shall procure, and shall maintain
in full force and effect at all times during the Term as to such Site, the
following types of insurance with respect to such Site, including the Tower and
Improvements on such Site (but excluding Verizon Communications Equipment or any
other Tower Subtenant’s Communications Equipment), paying as they become due all
premiums for such insurance (it being understood that the insurance required
under this Section 14(b) does not represent all coverage or limits necessary to
protect Tower Operator or a limitation of Tower Operator’s liability to the
Verizon Collocators pursuant to this Agreement):

(i) commercial general liability insurance, written on Insurance Services Office
(ISO) Form CG 00 01 or its substantial equivalent, insuring on an occurrence
basis against liability of Tower Operator (including actions of Tower Operator’s
officers, employees, agents, licensees and invitees conducting business on its
behalf) arising out of, by reason of or in connection with the use, occupancy or
maintenance of each Site (including Tower and the Improvements), with a minimum
limit of $1.0 million for bodily injury and/or property damage per occurrence,
and $2.0 million in the aggregate;

(ii) umbrella or excess liability insurance with minimum limits of $25.0 million
per occurrence and in the aggregate;

(iii) property insurance (in an amount of $100.0 million (except at any time
Tower Operator does not have an Investment Grade corporate credit rating, such
amount will be increased to $200.0 million) in the aggregate for all Sites and
Sale Sites) against direct and indirect loss or damage by fire, earthquake and
all other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any Verizon Communications Equipment and
Verizon Improvements);

 

- 66 -



--------------------------------------------------------------------------------

provided that this Section 14(b)(iii) may be satisfied through a blanket policy
of insurance that applies to other locations that are not Sites;

(iv) workers’ compensation insurance (or state sanctioned self-insurance
program) affording statutory coverage for all employees of Tower Operator and
any employees of its Affiliates performing activities on all Sites, with
employer’s liability coverage with a minimum limit of $1.0 million each
accident, disease-policy limit, and disease per each employee;

(v) commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall be $1.0
million combined single limit for each accident and for bodily injury and
property damage; and

(vi) any other insurance required under the terms of the applicable Ground
Lease.

(c) Verizon Collocator Insurance. For each Site, the relevant Verizon Collocator
shall procure, and shall maintain in full force and effect at all times during
the Term as to such Site, the following types of insurance with respect to its
Verizon Collocation Space at such Site, paying as they become due all premiums
for such insurance:

(i) Commercial general liability insurance insuring on an occurrence basis
against liability of the Verizon Collocator and its officers, employees, agents,
licensees and invitees arising out of, by reason of or in connection with the
use, occupancy or maintenance of the Verizon Collocation Space of such Site,
with a minimum limit of $1.0 million for bodily injury and/or property damage
per occurrence, and $2.0 million in the aggregate;

(ii) Umbrella or excess liability insurance with minimum limits of $5.0 million
per occurrence and in the aggregate;

(iii) Workers’ compensation insurance (or state sanctioned self-insurance
program) affording statutory coverage for all employees of the Verizon
Collocator and any employees of its Affiliates performing activities on all
Sites, with employer’s liability coverage with a minimum limit of $1.0 million
each accident, disease-policy limit, and disease per each employee; and

(iv) Commercial automobile liability insurance, including coverage for all
owned, hired and non-owned automobiles. The amount of such coverage shall not be
less than $1.0 million combined single limit for each accident and for bodily
injury and property damage.

(d) Insurance Premiums; Additional Insureds and Notice of Cancellation. Tower
Operator and the Verizon Collocators shall each pay all premiums for the
insurance coverage which such Party is required to procure and maintain under
this Agreement. Each insurance policy maintained by Tower Operator and the
Verizon Collocators (i) shall name the other Party as an additional insured if
such insurance policy is for liability insurance (other than any

 

- 67 -



--------------------------------------------------------------------------------

workers’ compensation policies) or a loss payee if such insurance policy is for
property insurance; and (ii) shall provide that the insurer gives 30 days’
written notice of cancellation, except for non-payment of premium. Regardless of
the prior notice of cancellation required of the insurer(s), each party agrees
to provide the other with at least 20 days’ written notice of cancellation of
any and all policies of insurance required by this Agreement. Tower Operator and
the Verizon Collocators shall make available to the other a certificate or
certificates of insurance evidencing the existence of all required insurance,
such delivery to be made promptly after such insurance is obtained (but not
later than the Effective Date) and with the expiration date of any such
insurance. All insurance obtained by Tower Operator shall be primary to any
insurance carried by the Verizon Collocators and all insurance maintained by the
Verizon Collocators shall be non-contributory.

(e) Insurer Requirements. All policies of insurance required under this
Section 14 shall be written with companies rated “A-VII” or better by AM Best or
a comparable rating and licensed in the state where the applicable Site to which
such insurance applies is located.

(f) Other Insurance. Tower Operator and the Verizon Collocators each agree that
they shall not, on their own initiative or pursuant to the request or
requirement of any Tower Subtenant or other Person, take out separate insurance
concurrent in form or contributing in the event of loss with that required to be
carried by it pursuant to this Section 14, unless the other is named in the
policy as an additional insured or loss payee, if and to the extent applicable.
Tower Operator and the Verizon Collocators shall each immediately notify the
other whenever any such separate insurance is taken out by it and shall deliver
to the other original certificates evidencing such insurance.

(g) Right to Self-Insure. A Verizon Collocator shall be entitled to identify one
or more types and strata of insurable risk with respect to which the Verizon
Collocator is required hereunder to obtain and maintain insurance coverage and,
in lieu of obtaining and maintaining insurance with respect to such types and
strata of risk, the Verizon Collocator may self-insure such risks (including
through an Affiliate of the Verizon Collocators) in accordance with this
Section 14.

Section 15. Estoppel Certificate. Each of Tower Operator and the relevant
Verizon Collocator, from time to time upon 20 Business Days’ prior request by
the other, shall execute, acknowledge and deliver to the other, or to a Person
designated by the other, a certificate stating only that this Agreement is
unmodified and in full effect (or, if there have been modifications, that this
Agreement is in full effect as modified, and setting forth such modifications)
and the dates to which the Verizon Rent Amount and other sums payable under this
Agreement have been paid, and either stating that to the actual knowledge of the
signer of such certificate no material default exists under this Agreement or
specifying each such material default of which the signer has actual knowledge.
The Party requesting such certificate shall, at its cost and expense, cause such
certificate to be prepared for execution by the requested Party. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of any
portion of a Site.

Section 16. Assignment and Transfer Rights.

(a) Tower Operator Assignment and Transfer Rights.

 

- 68 -



--------------------------------------------------------------------------------

(i) Without the prior written consent of the relevant Verizon Collocator, Tower
Operator may not assign this Agreement or any of Tower Operator’s rights,
interests, duties or obligations under this Agreement in whole or in part to any
Person; provided that the Verizon Collocator’s consent shall not be required if
the assignee is not a Verizon Restricted Party and (y) meets the Assumption
Requirements and is an Affiliate of Tower Operator or (z) is a successor Person
of Tower Operator by way of merger, consolidation or other reorganization or by
the operation of law or a Person acquiring all or substantially all of the
assets of Tower Operator, provided, that such Person has creditworthiness, or a
guarantor with creditworthiness, reasonably sufficient to perform the
obligations of Tower Operator under this Agreement. For the avoidance of doubt,
nothing herein shall affect or impair (i) Tower Operator’s ability to transfer
any revenue, rents, issues or profits derived from the Sites (including under or
pursuant to this Agreement, the Sale Site MLA or any Collocation Agreements) or
its rights to receive the same, (ii) Tower Operator’s ability to incur, grant or
permit to exist any Liens on Tower Operator’s right to any revenue, rents,
issues or profits derived from the Sites (including under or pursuant to this
Agreement, the Sale Site MLA or any Collocation Agreement), (iii) the ability of
any parent company of Tower Operator to sell, convey, transfer, assign,
encumber, mortgage or otherwise hypothecate or dispose of any equity interests
in Tower Operator, (iv) Tower Operator’s ability to enter into Mortgages or
Liens solely as it relates to Tower Operator’s interest in the MPL; provided
that Tower Operator may not enter into or grant any Mortgage or Lien on such
interest for a period in excess of the Term, or (v) Tower Operator’s right,
subject to any required consent of any Ground Lessor and otherwise in accordance
with the terms of this Agreement, to lease, sublease, license or otherwise offer
Available Space to Tower Subtenants.

(ii) Tower Operator shall deliver to the relevant Verizon Collocator
documentation reasonably satisfactory to it confirming that any party to which
Tower Operator assigns any of its duties and obligations hereunder in accordance
with this Agreement shall, from and after the date of any such assignment,
assume all such duties and obligations to the extent of any such assignment and
acknowledge the rights of the relevant Verizon Collocator hereunder.

(iii) If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this Agreement
and under the MPL; provided that no such bifurcation shall act to diminish the
rights of any Verizon Group Member under this Agreement or the MPL or with
respect to any of the Sites.

(iv) Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 16 shall constitute a default under this Agreement and shall be null and
void ab initio.

(b) Verizon Collocator Assignment and Transfer Rights. Except as provided
pursuant to Section 13.6 of the Master Agreement with respect to any Verizon
Restructuring Transaction (as such term is defined in the Master Agreement):

 

- 69 -



--------------------------------------------------------------------------------

(i) A Verizon Collocator may not, without the prior written consent of Tower
Operator, assign this Agreement or any of its rights, duties or obligations
under this Agreement, including its rights, duties or obligations under this
Agreement with respect to any Site or the Verizon Collocation Space at such
Site, to any Person or, except as permitted under Section 19(d), sublease or
grant concessions or other rights for the occupancy or use of the Verizon
Collocation Space to any Person; provided that Tower Operator’s consent shall
not be required if the assignee assumes and agrees to perform all obligations of
the assigning party hereunder and is (A) an Affiliate of the Verizon
Collocators, (B) a successor Person by way of merger, consolidation, or other
reorganization or by operation of law or to any Person acquiring substantially
all of the assets of a Verizon Collocator or (C) is a wireless communications
end user that intends to use the Verizon Collocation Space for its own wireless
communications business and that enters into an agreement and consent with Tower
Operator that is reasonably satisfactory to Tower Operator (collectively, an
“Verizon Assignee,” and such assignment, an “Verizon Transfer”). In the case of
clause (C) of the preceding sentence, (y) an agreement and consent entered into
by a Verizon Assignee and Tower Operator substantially in the form of Exhibit F
hereto shall be deemed to be reasonably satisfactory to Tower Operator, and
(z) Tower Operator may condition such consent upon the subject Site Lease
Agreement or Site Lease Agreements, as the case may be, being amended to provide
for final expiration of each such Site Lease Agreement at the end of the then
current term (whether the initial term or a renewal term), with no further right
to renew available to the Verizon Assignee.

(ii) If a Verizon Collocator effects a Verizon Transfer to a Qualifying
Transferee, then the obligations of the Verizon Collocator with respect to the
Verizon Collocation Space that is the subject of the Verizon Transfer shall
cease and terminate, and Tower Operator shall look only and solely to the Person
that is the Qualifying Transferee of the Verizon Collocator’s interest in and to
the Verizon Collocation Space and to Verizon Guarantor pursuant to Section 34
for performance of all of the duties and obligations of the Verizon Collocator
under this Agreement with respect to such Verizon Collocation Space from and
after the date of the Verizon Transfer. Otherwise, in the event of any Verizon
Transfer, the relevant Verizon Collocator shall remain liable under this
Agreement for the performance of the Verizon Collocator’s duties and obligations
hereunder as to such applicable Verizon Collocation Space that is the subject of
the Verizon Transfer. As used herein, “Qualifying Transferee” means any Person
(a) with a rating of BBB- (stable) or higher from Standard & Poor’s Ratings
Services (or any successor thereto) or Baa3 (stable) or higher from Moody’s
Investor Services (or any successor thereto), (b) with a credit rating from one
of the aforementioned rating agencies equivalent to or higher than the
then-current credit rating, if any, of Verizon Guarantor or (c) approved by
Tower Operator, such approval not to be unreasonably withheld, conditioned or
delayed.

(iii) In no event shall a Verizon Collocator assign any of its rights,
interests, duties or obligations under this Agreement (including use of the
Verizon Collocation Space) with respect to less than the entirety of the Verizon
Collocation Space at any Site.

 

- 70 -



--------------------------------------------------------------------------------

(iv) A Verizon Collocator shall deliver to Tower Operator documentation
reasonably satisfactory to Tower Operator confirming that any party to which the
Verizon Collocator assigns any of its duties and obligations hereunder in
accordance with this Agreement shall, from and after the date of any such
assignment, assume all such duties and obligations of the Verizon Collocator
under this Agreement to the extent of any such assignment (provided that the
Verizon Collocator’s delivery of documentation substantially in the form of
Exhibit F hereto shall be deemed to be reasonably satisfactory to Tower
Operator).

(v) Verizon Guarantor may not, without the prior written consent of Tower
Operator, assign this Agreement or any of its rights, duties or obligations
under this Agreement, including under Section 34, to any Person; provided that
Tower Operator’s consent shall not be required in the case of an assignment by
Verizon Guarantor of this Agreement to a successor Person of Verizon Guarantor
by way of merger, consolidation or other business combination or a sale of all
or substantially all of the assets of Verizon Guarantor if such successor Person
or Person acquiring all or substantially all of the assets of Verizon Guarantor
executes documentation reasonably satisfactory to Tower Operator assuming the
obligations of Verizon Guarantor hereunder and becomes “Verizon Guarantor” for
all purposes hereunder. Each of Verizon Guarantor and the relevant Verizon
Collocator hereby agrees that any attempt of Verizon Guarantor or the Verizon
Collocator to assign its interest in this Agreement or any of its rights, duties
or obligations under this Agreement, in whole or in part, in violation of this
Section 16(b) shall constitute a default under this Agreement and shall be null
and void ab initio.

(vi) In the event of any Verizon Transfer or other disposition by a Verizon
Collocator of its interest in the Verizon Collocation Space to any Person that
is a Tower Operator Competitor, all rights of the Verizon Collocator relating
to, and the associated obligations of Tower Operator with respect to, the
Verizon Reserved Amount of Tower Equipment and the Reserved Verizon Loading
Capacity shall automatically terminate and in no event shall such rights
transfer to or otherwise benefit such Person.

Section 17. Environmental Covenants.

(a) Tower Operator Environmental Covenants.

(i) Tower Operator covenants and agrees that (i) Tower Operator shall not
conduct or allow to be conducted upon any Site any business operations or
activities, or employ or use a Site, to generate, manufacture, refine,
transport, treat, store, handle, dispose of, transfer, produce, or process
Hazardous Materials; provided, however, that Tower Operator shall have the right
to bring, use, keep and allow any Tower Subtenant to bring, use and keep on any
Site electronics, batteries, generators and associated fuel tanks and other
Hazardous Materials used in the tower or telecommunication industry for the
operation and maintenance of that Site or that are being used at the relevant
Site on the Effective Date provided that all such Hazardous Materials are
brought, used, kept and allowed at any Site in compliance with applicable
Environmental Laws; (ii) Tower Operator shall carry on its business and
operations at each Site, and shall require each Tower Subtenant to carry on its
business and operations at each Site, in compliance with

 

- 71 -



--------------------------------------------------------------------------------

all applicable Environmental Laws; (iii) to the extent any current and/or future
Environmental Law requires that Tower Operator, Verizon Lessor, Verizon Ground
Lease Party, a Verizon Collocator and/or Tower Subtenants to meet any
requirement as a unit rather than individually, it shall be Tower Operator’s
obligation to coordinate with Verizon Lessor, Verizon Ground Lease Party, the
relevant Verizon Collocator and all Tower Subtenants at a Site to achieve
compliance with such applicable Environmental Law; (iv) Tower Operator shall
promptly notify the relevant Verizon Collocator in writing if Tower Operator
receives any notice, letter, citation, order, warning, complaint, claim or
demand that (A) Tower Operator or a Tower Subtenant has violated, or is about to
violate, any Environmental Law or (B) there has been a release or there is a
threat of release, of Hazardous Materials at or from the Verizon Collocation
Space of, or otherwise affecting, any Site; and (v) Tower Operator shall
immediately notify the relevant Verizon Collocator of any release of Hazardous
Materials at any Site upon obtaining knowledge of such release.

(ii) Except to the extent designated a Post-Closing Liability under the Master
Agreement, Tower Operator shall hold the Verizon Indemnitees harmless, defend
and indemnify the Verizon Indemnitees from and assume all duties, responsibility
and liability, at Tower Operator’s cost and expense, for all duties,
responsibilities, and liability (for payment of penalties, sanctions,
forfeitures, losses, costs, attorney’s fees or damages) and for responding to
any action, notice, claim, order, summons, citation, directive, litigation,
investigation or proceeding which results or is alleged to have resulted from
any (i) failure of the Site to comply with any legal requirement governing
environmental or industrial hygiene matters except to the extent that any such
non-compliance is caused by the Verizon Indemnitees; and (ii) environmental or
industrial hygiene conditions arising out of or in any way related to the
condition of the Site or activities conducted thereon, except to the extent that
any such environmental conditions are caused by the Verizon Indemnitees.

(b) Verizon Collocator Environmental Covenants.

(i) A Verizon Collocator covenants and agrees that, from and after the Effective
Date, as to each Site upon which it leases or otherwise uses or occupies any
Verizon Collocation Space (i) the Verizon Collocator shall not conduct or allow
to be conducted upon any such Verizon Collocation Space of any Site any business
operations or activities, or employ or use any Verizon Collocation Space of any
Site, to generate, manufacture, refine, transport, treat, store, handle, dispose
of, transfer, produce, or process Hazardous Materials; provided, however, that
the Verizon Collocator shall have the right to bring, use and keep on the
Verizon Collocation Space of any Site electronics, batteries, generators and
associated fuel tanks and other Hazardous Materials used in the
telecommunications industry for the operation and maintenance of each Verizon
Collocation Space of any Site or that are being used by Verizon at the relevant
Site on the Effective Date; (ii) the Verizon Collocator shall carry on its
business and operations on the Verizon Collocation Space of any Site in
compliance with, and shall remain in compliance with, all applicable
Environmental Laws, unless non-compliance results from the acts or omissions of
Tower Operator or any Tower Subtenant; (iii) Verizon Collocator shall not create
any Lien against any Site for the costs of any response, removal or

 

- 72 -



--------------------------------------------------------------------------------

remedial action or clean-up of Hazardous Materials unless non-compliance results
from the acts or omissions of Tower Operator or any Tower Subtenant; (iv) to the
extent such Hazardous Materials were deposited by Verizon Collocator or any of
its Affiliates, agents, employees, engineers, contractors or subcontractors,
Verizon Collocator shall promptly conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
necessary to clean up and remove all such Hazardous Materials on, from or
affecting each Site in accordance with, and to the extent necessary to comply
with, all applicable Environmental Laws; and (v) Verizon Collocator shall
promptly notify Tower Operator in writing if the Verizon Collocator receives any
notice, letter, citation, order, warning, complaint, claim or demand that
(A) the Verizon Collocator has violated, or is about to violate, any
Environmental Law or (B) there has been a release or there is a threat of
release, of Hazardous Materials at or from the Verizon Collocation Space of, or
otherwise affecting, any Site, (C) Verizon Collocator may be or is liable, in
whole or in part, for the costs of cleaning up, remediating, removing or
responding to a release of Hazardous Materials, or (D) the Verizon Collocation
Space of any Site or the Site is subject to a Lien in favor of any Governmental
Authority for any liability, cost or damages under any Environmental Law.

(ii) The relevant Verizon Collocator shall hold Tower Operator harmless and
indemnify the Tower Operator Indemnitees from and assume all duties,
responsibility and liability, at the Verizon Collocator’s cost and expense, for
all duties, responsibilities, and liability (for payment of penalties,
sanctions, forfeitures, losses, costs, or damages) and for responding to any
action, notice, claim, order, summons, citation, directive, litigation,
investigation or proceeding which results from any (i) failure by the Verizon
Collocator to comply with any applicable legal requirement governing
environmental or industrial hygiene matters except to the extent that any such
non-compliance is caused by the Tower Operator Indemnitees; and
(ii) environmental or industrial hygiene conditions to the extent resulting from
the activities of the Verizon Collocator. The Verizon Collocator shall not be
responsible hereunder for any existing environmental conditions, including any
contamination, which existed prior to the date of this Agreement or to any
environmental conditions or contamination to the extent not caused by the
Verizon Collocator or those acting on its behalf.

Section 18. Tax Matters.

Notwithstanding any other section of this Agreement or any Collateral Agreement,
the provisions of Section 2.10 (Tax Matters) of the Master Agreement shall
govern Tax matters with respect to the transactions contemplated by this
Agreement and the Collateral Agreements. If any provision in any other section
of this Agreement or any Collateral Agreement conflicts with the provisions of
Section 2.10 (Tax Matters) of the Master Agreement, the provisions of
Section 2.10 (Tax Matters) of the Master Agreement shall control.

Section 19. Use of Easements and Utilities; Backhaul Services.

(a) Subject to any conditions in the applicable Ground Lease and in any
applicable easements, the Verizon Collocators and any Person providing wireless
or wireline voice, video, internet, data, or other communications products and
services that is an Affiliate of the Verizon

 

- 73 -



--------------------------------------------------------------------------------

Collocators (“Telecom Affiliate”) shall have the right to use, in addition to
the Verizon Collocation Space (i) any existing or future easements benefiting
the Land, (ii) any existing or future facilities for access to the Land and the
Site and (iii) any existing or future facilities for utilities available to
Tower Operator under the Ground Lease, in each case for the sole purpose of
supporting the services described in Section 19(d) and only to the extent such
use does not materially adversely affect the use of such easements or facilities
by Tower Operator or another Tower Subtenant. In obtaining easements, facilities
for access and facilities for utilities from and after the Effective Date, Tower
Operator shall use commercially reasonable efforts to negotiate the terms of the
same so that they are available for use by the Verizon Collocators. Subject to
any conditions in the applicable Ground Lease and in any applicable easements
and to any approval of Tower Operator required under this Agreement, the Verizon
Collocators shall have the right to modify, improve and install, at their own
expense, wires, Cables, conduits, pipes and other facilities on, over, under and
across the Land or in any easement benefiting the Land, for the benefit of the
Verizon Communications Equipment. If any easement benefiting the Land is
insufficient for a Verizon Collocator’s use under this Section 19, then Tower
Operator shall cooperate with the Verizon Collocator to attempt to obtain
easement rights from the Ground Lessor or adjacent property owner sufficient for
the Verizon Collocator’s use and at no additional cost to Tower Operator.

(b) Tower Operator shall provide the Verizon Collocators with access to any
telecommunications services, including but not limited to POTS, POTS with Fiber,
Fiber, Dark Fiber, Ethernet, telephone or other access or backhaul or utility
services at a Site that are available for use at the relevant Verizon
Collocator’s cost and expense. If Verizon Collocator desires to obtain any
services described in the preceding sentence from a provider that is not already
a Tower Subtenant at a Site and that needs or desires to lease space at the
Site, then Tower Operator shall, at a Verizon Collocator’s request and if such
space is available, negotiate in good faith with such provider to enter into a
Collocation Agreement with such provider at non-discriminatory rates.
Notwithstanding the preceding sentence, any such provider that does not need or
desire to lease space at a Site and occupies/uses the Site in accordance with
the first two sentences of Section 19(d) will not be required to enter into a
Collocation Agreement or pay rental, as provided in Section 19(d). Tower
Operator shall cause a Verizon Collocator’s utility charges with respect to the
services described in the first sentence of this Section 19(b) to be separately
metered at Tower Operator’s cost; provided, however, that if Verizon Collocator
is on a shared meter with other Tower Subtenants as of the Effective Date, Tower
Operator shall only be obligated to pay the costs associated with separately
metering any lighting utilities or other utilities used for operation of the
Site and any additional charges for the separate meter would be at Verizon
Collocator’s or the relevant Tower Subtenant’s cost. The relevant Verizon
Collocator shall pay to the applicable utility service provider the charges for
all separately metered utility services used by such Verizon Collocator at each
Site in the operation of Verizon’s Communications Facility at such Site.
Notwithstanding the foregoing provisions of this Section 19, if the applicable
utility service provider shall not render a separate bill for a Verizon
Collocator’s usage, the relevant Verizon Collocator shall reimburse Tower
Operator monthly for the Verizon Collocator’s actual metered usage at the rate
charged to Tower Operator by the applicable utility service provider, or if
Tower Operator is prohibited by the utility service provider from installing a
separate meter to measure the Verizon Collocator’s usage, the Verizon Collocator
may use Tower Operator’s utility sources to provide utility service to the
Communications Facility, and the Verizon Collocator shall reimburse Tower
Operator monthly

 

- 74 -



--------------------------------------------------------------------------------

for the Verizon Collocator’s actual usage at the rate charged to Tower Operator
by the applicable service provider (and Tower Operator and the relevant Verizon
Collocator agree to cooperate in determining a method by which to measure or
estimate the Verizon Collocator’s usage if the usage is not capable of actual
measurement); provided, however, that the relevant Verizon Collocator shall not
be responsible for any utility bill unless Tower Operator notifies the Verizon
Collocator of such amount within 12 months after the applicable billing date.
Notwithstanding anything to the contrary provided herein, Tower Operator shall
have no obligation to provide, maintain or pay for utility services relating
solely to Verizon Communications Equipment. The relevant Verizon Collocator
shall pay for all utility services utilized by the Verizon Collocator and its
Affiliates in its operations at each Site prior to delinquency.

(c) If not prohibited by applicable Laws, the Verizon Collocators shall allow
Tower Operator to use the Verizon Collocators’ power sources at all Sites with
tower lighting systems, solely for the purpose of providing electrical power for
Tower Operator’s light monitoring equipment on such Site and to maintain Tower
lighting on such Site as required under this Agreement and applicable Law, and
subject to the terms of the Transition Services Agreement; provided that the
Verizon Collocators shall have no liability to Tower Operator for any outage,
unavailability or insufficiency of electrical power at any time. Connecting
Tower Operator’s light monitoring equipment to a Verizon Collocator’s electrical
power source (unless necessary as a result of an increase in the height of a
Tower due to a Modification made at the request of the Verizon Collocator) shall
be at Tower Operator’s cost and expense. Notwithstanding the foregoing, at any
Site where Tower Operator uses a Verizon Collocator’s power sources, Tower
Operator may continue to use such Verizon Collocator power sources in
consideration of a monthly payment of $50 per Site, subject to an increase of 2%
on an annual basis during the Term of this Agreement on the first day of the
calendar month following the one year anniversary of the Effective Date and each
one-year anniversary thereafter. Tower Operator may connect to its own power
source and stop using a Verizon Collocator’s power source at any time, upon
which its obligation to make such monthly payments shall cease following written
notice of the same to the relevant Verizon Collocator. Notwithstanding anything
to the contrary contained herein: (i) Tower Operator is not required to obtain
its own power source for lighting and monitoring equipment if lighting at a Site
is not required under applicable Law (including approvals granted by any local
zoning board) or other existing written agreement, and (ii) Tower Operator may
not connect to any generators of a Verizon Collocator or use any fuel tanks of a
Verizon Collocator unless the only currently available power source at such Site
is a Verizon Collocator generator or fuel tank (in which case Tower Operator
shall be permitted to utilize such generator or fuel tank pursuant to the terms
of this paragraph).

(d) Tower Operator hereby acknowledges and agrees that a Verizon Collocator may
engage a Telecom Affiliate or other provider to provide telecommunications
services to the Verizon Collocator, including but not limited to POTS, POTS with
Fiber, Fiber, Dark Fiber, Ethernet, telephone or other access or backhaul or
utility services, for the benefit of the Verizon Collocation Equipment at such
Site. A Verizon Collocator’s utility connection point for such services at such
Site shall be established on a common H-frame or other equipment configuration,
in a location not to exceed 48 inches by 48 inches, to be mutually agreed upon
by the relevant Verizon Collocator, Tower Operator and the Telecom Affiliate or
other provider; provided that such equipment in place on the Effective Date (and
replacements thereof) may remain in such location and may exceed 48 inches by 48
inches (but not to exceed the location

 

- 75 -



--------------------------------------------------------------------------------

size on the Effective Date). To the extent such telecommunications services are
provided in accordance with the preceding sentences with respect to any Site,
the Telecom Affiliate or other provider need not enter into a Collocation
Agreement or pay rental with respect to its use of the Site. If other Tower
Subtenants order services from the Telecom Affiliate or other provider, then
such Tower Subtenants shall be permitted to use the H-frame or other equipment
configuration at the relevant Verizon Collocator’s sole discretion upon notice
to Tower Operator and without additional charge to the Verizon Collocator or the
Telecom Affiliate or other provider. Tower Operator acknowledges that a Verizon
Collocator and Telecom Affiliate or other provider may install equipment
designed for a multi-tenant environment, and Tower Operator agrees not to
restrict the Telecom Affiliate or other provider in its ability to provide
ordered services to additional Tower Subtenants at the same connection point for
the benefit of such Tower Subtenants’ Communications Equipment at such Site.
Notwithstanding the foregoing, nothing in this Section 19(d) shall prohibit
Tower Operator from charging such Tower Subtenants for any equipment, access or
ground space (provided such space is not otherwise licensed to a Verizon
Collocator or such Tower Subtenant) required for such Tower Subtenant to connect
to the Telecom Affiliate’s or other provider’s services.

Section 20. Compliance with Law; Governmental Permits.

(a) Tower Operator shall, at its cost and expense, obtain and maintain in effect
all Governmental Approvals required or imposed by Governmental Authorities.
Tower Operator shall comply with all Laws applicable to the Included Property of
each Site (including the Tower on such Site). Without limiting the generality of
the two immediately preceding sentences, Tower Operator shall maintain and
repair at each Site in compliance with applicable Law (i) any ASR signs and any
radio frequency exposure barriers and signs, including caution, notice,
information or alert signs, and to the extent any such barriers or signs that
are missing or Tower Operator is unable to maintain or replace such barriers or
signs without Verizon Lessor’s assistance, Tower Operator shall promptly notify
Verizon Lessor, and (ii) any AM detuning equipment and, if required but not
present at a Site, provide any necessary AM detuning equipment so that such Site
complies with applicable Law (which shall be at Verizon Collocator’s cost and
expense in the event such detuning is the result of an installation of Verizon
Communications Equipment). A Verizon Collocator shall, at its cost and expense,
comply with all applicable Laws in connection with its use of each Site. Tower
Operator shall not commence any work at a Site until all required Governmental
Approvals necessary to perform that work have been obtained, as provided by
Section 12(b) of the MPL. Tower Operator acknowledges that it (i) is responsible
for the safety of employees and contractors performing work on behalf of Tower
Operator at each Site and (ii) is responsible for ensuring that any such
employees and contractors are appropriately trained to perform such work and to
take appropriate precautions against radio frequency exposure when working in
the vicinity of Communications Equipment installed at each site.

(i) Subject to Section 20(a)(ii), Tower Operator shall conduct periodic
inspections of all Sites that are lighted and/or that have been granted an ASR
to ensure lights are operational and ASR signage is appropriately posted in
compliance with Law. Tower Operator shall perform such inspections as frequently
as required under Section 17.47(b) of the FCC’s rules.

 

- 76 -



--------------------------------------------------------------------------------

(ii) Tower Operator will be excused from its obligation to perform the
inspections required under Section 20(a)(i) with respect to any Tower that Tower
Operator demonstrates to the Verizon Collocators is equipped with FCC-approved
self-monitoring systems (“Approved Monitoring Systems”), to the extent (A) set
forth in a waiver obtained by Tower Operator (evidence of which is provided to
the Verizon Collocators) from the FCC’s Wireless Telecommunications Bureau of
the antenna structure lighting observation requirements under Section 17.47(c)
of the FCC’s rules; and (B) such waiver applies to all Tower Operator-owned, all
Tower-Operator-managed and all Tower Operator-leased towers equipped with
Approved Monitoring Systems. Any Approved Monitoring Systems will be installed
by Tower Operator at Tower Operator’s expense. If any FCC waiver obtained by
Tower Operator applies only to Towers owned by Tower Operator but not to Towers
managed or leased by Tower Operator, then the Verizon Collocators shall
cooperate with Tower Operator to request FCC waivers for Tower Operator-managed
and Tower Operator–leased Towers. Tower Operator shall perform the periodic
inspections required under Section 20(a)(i) with respect to any Tower that does
not have an Approved Monitoring System or as to which any condition set forth in
clause (A) or clause (B) is not satisfied.

(b) Tower Operator shall notify the relevant Verizon Collocator of any
modifications that will result in a new or revised FAA or ASR filing. The
relevant Verizon Collocator will retain responsibility for maintaining in effect
all Governmental filings and Approvals from the FAA and FCC relating to the
operation and maintenance of each Site. This includes FAA Notifications for
Determination, Antenna Structure Registration filings and Tower Construction
Notifications. To the extent Tower Operator and the relevant Verizon Collocator
disagree about the applicability of, or compliance with, Laws relating to FAA
marking and lighting issues or FCC ASR or NEPA issues (whether discussed in this
Section 20 or any other section of this Agreement), then the Parties shall adopt
the approach consistent with the Applicable Standard of Care. All data relating
to FAA, FCC, ASR or NEPA filings or issues is the property of the relevant
Verizon Collocator. Upon the termination of this Agreement with respect to any
Site, Tower Operator shall maintain any such information that it has in its
files and shall provide a copy of such information to the relevant Verizon
Collocator.

(c) Tower Operator shall, at its cost and expense, reasonably cooperate with the
relevant Verizon Collocator or its Affiliates in their efforts to obtain and
maintain in effect any Governmental Approvals from the FCC and to comply with
any Laws applicable to the Verizon Communications Equipment and the Verizon
Collocation Space. Without limiting the generality of the immediately preceding
sentence, Tower Operator shall, at its cost and expense and in a commercially
reasonable time period, provide to any Verizon Collocator any documentation in
its possession or control that may be necessary for or reasonably requested by
the Verizon Collocator to comply with all FCC reporting requirements relating to
the Verizon Communications Equipment and the Verizon Collocation Space.

(d) Tower Operator shall reasonably cooperate, at no cost to Tower Operator,
with the Verizon Group Members in the Verizon Group Members’ efforts to provide
information required by Governmental Authorities and to comply with all Laws
applicable to each Site.

 

- 77 -



--------------------------------------------------------------------------------

(e) Each Verizon Collocator shall reasonably cooperate, at no cost to the
Verizon Collocators, with Tower Operator in Tower Operator’s efforts to provide
information required by Governmental Authorities and to comply with all Laws
applicable to each Site.

(f) The Verizon Collocators shall be afforded access, at reasonable times and
upon reasonable prior notice, to all of Tower Operator’s records, books,
correspondence, instructions, blueprints, permit files, memoranda and similar
data relating to the compliance of the Towers with all applicable Laws, except
privileged or confidential documents or where such disclosure is prohibited by
Law. Tower Operator shall not dispose of any such information before the later
of (A) five years after the date on which such materials are created or received
by Tower Operator or (B) the applicable number of years shown on Exhibit N;
provided, that for any documents that are required to be retained for a period
longer than that specified by clause (A), Tower Operator may instead furnish
Verizon Collocators with a copy of such documents and shall thereafter have no
further obligation to retain such documents. Any such information described in
this Section 20(f) shall be open for inspection and copying upon reasonable
notice by a Verizon Collocator, at its cost, and its authorized representatives
at reasonable hours at Tower Operator’s principal office.

(g) If, as to any Site, any material Governmental Approval or certificate,
registration, permit, license, easement or approval relating to the operation of
such Site is canceled, expires, lapses or is otherwise withdrawn or terminated
(except as a result of the acts or omissions of a Verizon Collocator or its
Affiliates, agents or employees) or Tower Operator has breached any of its
obligations under this Section 20, and Tower Operator has not confirmed to the
relevant Verizon Collocator, within 48 hours of obtaining notice thereof, that
Tower Operator is commencing to remedy such non-compliance or, after commencing
to remedy such non-compliance, Tower Operator is not diligently acting to
complete the remedy thereof, then the relevant Verizon Collocator shall have the
right, in addition to its other remedies pursuant to this Agreement, at law, or
in equity, to take appropriate action to remedy any such non-compliance and be
reimbursed for its reasonable, out-of-pocket costs from Tower Operator as
provided in Section 24. Notwithstanding anything to the contrary contained
herein, Tower Operator shall have no obligation to obtain or restate any
Governmental Approval, certificates, permits, licenses, easements or approvals
that relate exclusively to Verizon Communications Equipment itself. The Verizon
Collocators shall, at all times, keep, operate and maintain Verizon
Communications Equipment at each Site in a safe condition, in good repair, in
accordance with applicable Laws and with the Applicable Standard of Care.

(h) The following provisions shall apply with respect to the marking/lighting
systems serving the Sites (but only if such marking/lighting systems are
required by applicable Law (including as part of or as a condition of any
Governmental Approval or as in place as of the Effective Date) or existing
written agreements):

(i) In addition to the requirements set out elsewhere in this Section 20 and in
Section 21, for each Site, Tower Operator agrees to monitor the lighting system
serving such Site in accordance with the requirements of applicable Law and file
all required Notices To Airmen (“NOTAM”) and other required reports in
connection therewith. Tower Operator agrees, as soon as practicable, to repair
any failed lighting system and deteriorating markings in accordance with the
requirements of applicable Law in all

 

- 78 -



--------------------------------------------------------------------------------

material respects. Tower Operator shall provide the relevant Verizon Collocator
with a copy of any NOTAM and a monthly report in electronic format describing
all pertinent facts relating to the lighting system serving the Sites, including
lighting outages, status of repairs, and location of outages.

(ii) In addition to and not in limitation of Section 25, if Tower Operator
defaults on its obligations under this Section 20(h), and Tower Operator has not
confirmed to the relevant Verizon Collocator, within 48 hours of obtaining
notice thereof, that Tower Operator is commencing to remedy such default, or,
after commencing to remedy such default, Tower Operator is not diligently acting
to complete the remedy thereof, the Verizon Collocator, in addition to its other
remedies pursuant to this Agreement, at law, or in equity, may elect to take
appropriate action to repair or replace any aspect of the marking/lighting
system, in which case the Verizon Collocator shall provide Tower Operator with
an invoice for related costs on a monthly basis, which amount, at the Verizon
Collocator’s option, shall either be paid by Tower Operator to the Verizon
Collocator, as applicable, within 45 Business Days of Tower Operator’s receipt
of such invoice, or set off against the Verizon Collocator’s monthly Rent
obligation.

(iii) If the tower lighting or monitoring controls or other equipment for any
Site are located in a Verizon Collocator’s Shelter, Tower Operator may not
access such controls without first providing 72 hours advance notice to the
Verizon Collocator so that the Verizon Collocator engage its personnel or a
vendor to open the Shelter and remain present while the Tower Operator accesses
or performs maintenance on such controls or other equipment. Tower Operator
shall reimburse Verizon Collocator for the cost of such personnel or vendor’s
time (including any time spent at the Site if the Tower Operator’s personnel or
vendor is a no-show).

Section 21. Compliance with Specific FCC Regulations.

(a) Tower Operator understands and acknowledges that Tower Subtenants are
engaged in the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio frequency emissions generated by Verizon
Communications Equipment. Tower Operator acknowledges that such regulations
prescribe the permissible exposure levels to emissions from the Communications
Equipment which can generally be met by maintaining safe distances from such
Communications Equipment. Tower Operator shall use commercially reasonable
efforts to install, or require the Tower Subtenants to install, at its or their
expense, such marking, signage or barriers to restrict access to any Site as is
necessary in order to comply with the applicable FCC rules, regulations,
decisions and guidance with respect to Communications Equipment other than
Verizon Communications Equipment, and with respect to Verizon Communications
Equipment, the Verizon Collocators shall use commercially reasonable efforts to
install same. Tower Operator further agrees to post, or to require the Tower
Subtenants to post, prominent signage as may be required by applicable Law or by
the order of any Governmental Authority at all points of entry to each Site
regarding the potential RF emissions, with respect to Communications Equipment
other than Verizon Communications Equipment, and with respect to Verizon
Communications Equipment, the Verizon Collocators shall install same.

 

- 79 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to perimeter fencing for each Site,
Tower Operator shall install and maintain barriers (such as fences) controlling
access to the property, post and maintain signs, and to restrict access to the
towers to authorized personnel, in accordance with applicable Laws; to the
extent such obligation would be duplicative with a Verizon Collocator’s
foregoing responsibilities, the obligations will instead be those of Tower
Operator, and the Verizon Collocator shall cooperate in good faith, at Tower
Operator’s cost and expense, in order to minimize any duplication or confusion.

(b) From and after the Effective Date, a Verizon Collocator shall cooperate (and
cause its Affiliates to cooperate) with each Tower Subtenant with respect to
each Site regarding compliance with applicable FCC rules, regulations, decisions
and guidance.

(c) The Verizon Collocators acknowledge and agree that Verizon Communications
Equipment at each Site is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio frequency emissions generated by Verizon
Communications Equipment, and the Verizon Collocators agree to comply (and the
Verizon Collocators shall cause its Affiliates to comply) with all FCC rules,
regulations, decisions and guidance and all other applicable Laws. The Verizon
Collocators acknowledge that such rules, regulations, decisions and guidance
prescribe the permissible exposure levels to emissions from their Communications
Equipment, which can generally be met by maintaining safe distances from such
Communications Equipment. A Verizon Collocator shall install at its expense such
marking, signage, or barriers to restrict access to any Verizon Communications
Equipment on a Site in respect of any Verizon Collocation Space on such Site as
the Verizon Collocator deems necessary in order to comply with the applicable
FCC rules, regulations, decisions and guidance. A Verizon Collocator shall
cooperate in good faith with Tower Operator to minimize any confusion or
unnecessary duplication that could result in similar signage being posted with
respect to any Verizon Communications Equipment at or near any Site in respect
of any Verizon Collocation Space on such Site. A Verizon Collocator, at its
option, may also install signage at any Site identifying Verizon’s
Communications Facility at such Site and providing for contact information in
the case of an Emergency.

(d) The relevant Verizon Collocator further agrees to alert personnel working at
or near each Site on its behalf, including the Verizon Collocator’s maintenance
and inspection personnel, to maintain the prescribed distance from the
Communications Equipment and to otherwise follow the posted instructions of
Tower Operator.

(e) The Parties acknowledge that the Verizon Collocators (or an Affiliate
thereof) are licensed by the FCC to provide telecommunications and wireless
services and that the Sites are used directly or indirectly to provide those
services. Nothing in this Agreement shall be construed to transfer control of
any FCC authorization held by a Verizon Collocator (or an Affiliate thereof) to
Tower Operator with respect to telecommunications services provided by the
Verizon Collocator or its Affiliates, to allow Tower Operator to in any manner
control the Verizon Communications Equipment, or to limit the right of a Verizon
Collocator (or an Affiliate thereof) to take all necessary actions to comply
with its obligations as an FCC licensee or with any other legal obligations to
which it is or may become subject (subject to the other terms of this Agreement
with respect to actions the Verizon Collocator or its Affiliates may take with
respect to a Site).

 

- 80 -



--------------------------------------------------------------------------------

(f) Tower Operator agrees to alert all personnel working at or near each Site,
including Tower Operator’s personnel, to maintain the prescribed distance from
the Verizon Communications Equipment and to otherwise follow the posted
instructions of Tower Operator and the relevant Verizon Collocator.

(g) Tower Operator is responsible for determining if a Tower Subtenant’s
modifications of a tower under the FCC NEPA requirements would require a new
Section 106 review (e.g., height increase, width increase, going outside of the
existing owned/leased area, installation of more than four equipment cabinets or
one equipment shelter). For collocation activity that requires a new Section 106
review, the Tower Operator will be responsible for ensuring the Section 106
review is completed. The Section 106 review will be performed at the cost of the
Tower Subtenant (or at Tower Operator’s option, the Tower Operator) and a copy
of the completed NEPA document and associated Reliance Letter will be provided
to the relevant Verizon Collocator for update of the regulatory station records
and tower data. Tower Operator shall not permit any Tower Subtenant to install
or store any Tower Subtenant Communications Equipment or other property of any
Tower Subtenant in any Shelter that is a Verizon Improvement, other than Tower
Subtenant Communications Equipment that was permitted to be in a Shelter that is
a Verizon Improvement as of the Effective Date pursuant to a Collocation
Agreement, and any replacement of such Tower Subtenant Communications Equipment
permitted under such Collocation Agreement.

Section 22. Holding Over.

(a) If during the Term of this Agreement a Verizon Collocator remains in
possession of the Verizon Collocation Space at any Site after expiration or
termination of the Verizon Collocator’s leaseback of or other right to use and
occupy the Verizon Collocation Space at such Site without any express written
agreement by Tower Operator, then the Verizon Collocator shall be a
month-to-month tenant with the monthly Verizon Rent Amount equal to 115% of the
monthly Verizon Rent Amount last applicable to the Verizon Collocation Space and
subject to all of the other terms set forth in this Agreement (including with
respect to any increase in the applicable Verizon Rent Amount pursuant to
Section 4(a)), except that such month-to-month tenancy shall be terminable by
either Party on 30 days’ notice (subject to the provisions of Section 3).

(b) No Verizon Group Member will be required to pay to Tower Operator the
Verizon Rent Amount or any other monthly charge under the MPL or this Agreement
with respect to the use and occupancy of any Site during the period in which
Tower Operator remained in possession of the Included Property of such Site
after the expiration or termination of the term of the MPL with respect to such
Site unless (i) Tower Operator is continuing to negotiate an extension of the
Ground Lease, and (ii) Verizon Collocator continues to operate the Verizon
Communications Equipment .

Section 23. Rights of Entry and Inspection. The relevant Verizon Collocator
shall permit Tower Operator and Tower Operator’s representatives to conduct
visual inspections of Verizon Communications Equipment located on the Tower in
accordance with the Applicable Standard of Care to ascertain compliance with the
provisions of this Agreement. Tower Operator may visually inspect, but shall not
be entitled to have any access to, any enclosed Verizon

 

- 81 -



--------------------------------------------------------------------------------

Communications Equipment. Nothing in this Section 23 shall imply or impose any
duty or obligation upon Tower Operator to enter upon any Site at any time for
any purpose, or to inspect Verizon Communications Equipment at any time, or to
perform, or pay the cost of, any work that a Verizon Collocator or its
Affiliates is required to perform under any provision of this Agreement, and
Tower Operator has no such duty or obligation.

Section 24. Right to Act for Tower Operator. In addition to and not in
limitation of any other right or remedy a Verizon Collocator may have under this
Agreement, if Tower Operator fails to make any payment or to take any other
action when and as required under this Agreement in order to correct a condition
the continued existence of which is imminently likely to cause bodily injury or
injury to property or have a material adverse effect on the ability of Verizon
Collocator to operate the Verizon Communications Equipment at any Site, then
subject to the following sentence, the relevant Verizon Collocator or its
Affiliate may, without demand upon Tower Operator and without waiving or
releasing Tower Operator from any duty, obligation or liability under this
Agreement, make any such payment or take any such other action required of Tower
Operator, in each case in compliance with applicable Law in all material
respects and in a manner consistent with the Applicable Standard of Care. Unless
Tower Operator’s failure results in or relates to an Emergency, the relevant
Verizon Collocator shall give Tower Operator at least five Business Days’ prior
written notice of such Verizon Collocator’s intended action and Tower Operator
shall have the right to cure such failure within such five Business Day period
unless the same is not able to be remedied in such five Business Day period, in
which event such five Business Day period shall be extended, provided that Tower
Operator has commenced such cure within such five Business Day period and
continuously prosecutes the performance of the same to completion with due
diligence. Any notice provided in accordance with this Section 24 shall also be
sent to Tower Operator’s notice address set forth in Section 33(e), together
with telephone notice to 1-877-518-6937 Option 0 and a written copy to 3500
Regency Parkway, Suite 100, Cary NC 27518, Attention; NOC. No prior notice shall
be required in the event of an Emergency. The actions that the relevant Verizon
Collocator may take include the payment of insurance premiums that Tower
Operator is required to pay under this Agreement. A Verizon Collocator may pay
all incidental costs and expenses incurred in exercising its rights under this
Section 24, including reasonable attorneys’ fees and expenses, penalties,
re-instatement fees, late charges, and interest. An amount equal to 120% of the
total amount of the costs and expenses incurred by any Verizon Collocator in
accordance with this Section 24 shall be due and payable by Tower Operator upon
demand and bear interest at the rate of the lesser of (A) the Prime Rate or
(B) 10% per annum from the date five days after demand until paid by Tower
Operator.

Section 25. Defaults and Remedies.

(a) Verizon Collocator Events of Default. The following events constitute events
of default by a Verizon Collocator:

(i) In respect of this Agreement or any Site Lease Agreement, a Verizon
Collocator fails to timely pay any portion of the Verizon Rent Amount, and any
such failure continues for 15 Business Days after receipt of written notice from
Tower Operator of such failure; provided that in connection with the partial
payment of the Verizon Rent Amount, if a Verizon Collocator provides supporting
materials indicating the Sites as to which the payment is made, the partial
payment will be first applied to

 

- 82 -



--------------------------------------------------------------------------------

such Sites in the order stated in the supporting materials, and then to other
Sites, to the extent of the payment;

(ii) A Verizon Collocator fails to timely pay any other amount payable hereunder
not constituting a portion of the Verizon Rent Amount, and such failure
continues for 15 Business Days after receipt of written notice from Tower
Operator of such failure; provided that in connection with the partial payment
of amounts not constituting a portion of the Verizon Rent Amount, if a Verizon
Collocator provides supporting materials indicating the Sites as to which the
payment is made, the partial payment will be first applied to such Sites in the
order stated in the supporting materials, and then to other Sites, to the extent
of the payment;

(iii) A Verizon Collocator violates or breaches any material term of this
Agreement in respect of any Site, and such Verizon Collocator fails to cure such
breach or violation within 30 days of receiving written notice thereof from
Tower Operator specifying such breach or violation in reasonable detail, or, if
the violation or breach cannot be cured within 30 days (other than a failure to
pay money), fails to take steps to cure such violation or breach within such 30
days and act continuously and diligently to complete the cure of such breach or
violation within a reasonable time thereafter; provided that if any such default
causes Tower Operator to be in default under any Collocation Agreement or Ground
Lease existing prior to the Effective Date, the 30 day period referenced above
in this Section 25(a)(iii) shall be reduced to such lesser time period as Tower
Operator notifies such Verizon Collocator in writing that Tower Operator has to
comply under such Collocation Agreement;

(iv) A Bankruptcy Event occurs with respect to any Verizon Collocator or any
Verizon Collocator rejects its rights to sublease or other right by such Verizon
Collocator to use and occupy any Site under Section 365 of the Bankruptcy Code;
or

(v) The occurrence of any event of default past all applicable cure periods by
any Verizon Lessor or any Verizon Ground Lease Party under the MPL shall be
deemed a separate breach hereof and an event of default hereunder; provided that
if the event of default is a payment default and a partial payment has been
made, if a Verizon Lessor, Verizon Ground Lease Party or a Verizon Collocator
provides supporting materials indicating the Sites as to which the payment is
made, the partial payment will be first applied to such Sites in the order
stated in the supporting materials, and then to other Sites, to the extent of
the payment.

(b) No Event of Default; No Termination.

(i) Notwithstanding anything to the contrary contained herein, no event of
default shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by any Verizon Collocator of any term of this Agreement that
requires such Verizon Collocator to comply in all respects with any applicable
Law (including, for the avoidance of doubt, any applicable Environmental Law) or
any Ground Lease if (x) such Verizon Collocator complies with such Law or such
Ground Lease, as applicable, in all material respects and (y) no claims,
demands, assessments, actions, suits, fines, levies or

 

- 83 -



--------------------------------------------------------------------------------

other penalties have been asserted against or imposed on Tower Operator by any
Governmental Authority as a result of such Verizon Collocator’s non-compliance
in all respects with such Law or by the applicable Ground Lessor as a result of
such Verizon Collocator’s non-compliance in all respects with such Ground Lease.

(ii) Notwithstanding anything in Section 25(c) to the contrary, with respect to
any event of default for the payment of money by a Verizon Collocator under
Section 25(a)(i), (ii) or (v): (A) in those instances in which the Verizon
Collocators have provided Rent Payment Detail, Tower Operator may not terminate
this Agreement with respect to any Site for which the Verizon Rent Amount was
allocated in accordance with the Rent Payment Detail; and (B) in those instances
in which the Verizon Collocators have not provided Rent Payment Detail, Tower
Operator may not terminate this Agreement with respect to a number of Sites
greater than the shortfall of the Verizon Rent Amount divided by the then
applicable per-Site Verizon Rent Amount.

(c) Tower Operator Remedies With Respect to Verizon Collocator Defaults; Verizon
Collocator Cure Rights.

(i) Upon the occurrence of (A) any event of default by a Verizon Collocator
under Section 25(a)(i) or Section 25(a)(ii) or (B) any event of default by any
Verizon Lessor or any Verizon Ground Lease Party under Section 25(a)(v) (that
relates to an event of default by any Verizon Lessor or Verizon Ground Lease
Party under Section 29(a)(i) or Section 29(a)(ii) of the MPL), Tower Operator
may deliver to the relevant Verizon Collocator a second notice of default marked
at the top in bold lettering with the following language: “A RESPONSE IS
REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS
OF A MASTER LEASE AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY
RESULT IN TERMINATION OF YOUR RIGHTS” and the envelope containing the request
must be marked “PRIORITY”. If the relevant Verizon Collocator does not cure the
event of default within 15 Business Days after delivery of such second notice,
then (x) Tower Operator may terminate this Agreement as to the leaseback or
other use and occupancy of the Verizon Collocation Space only as to those Sites
leased, used or occupied by the Verizon Collocator with respect to which such
event of default is occurring, and (y) accelerate all unpaid payments of the
Verizon Rent Amount for the remainder of the then-current initial term or
renewal term, as applicable, as to those Sites leased, used or occupied by the
Verizon Collocator with respect to which such event of default is occurring.
Termination with respect to the affected Site or Sites, as applicable, shall be
effective 30 days after the Verizon Collocator’s receipt of the termination
notice; provided, however, that this Agreement shall otherwise remain in full
force and effect; provided, further, that if the Verizon Collocator pays the
accelerated amount described in clause (y) of the immediately preceding sentence
within 30 days of receipt of the termination notice, the Verizon Collocator
shall be deemed to have cured such default and this Agreement shall continue in
full force and effect with respect to the affected Site or Sites, except that
the Verizon Collocator shall have no further obligation to pay the Verizon Rent
Amount to the extent already paid with respect to such Site(s) for the remainder
of the then-current initial term or renewal term, as applicable.

 

- 84 -



--------------------------------------------------------------------------------

(ii) Upon the occurrence of any event of default by a Verizon Collocator under
Section 25(a)(iii), Tower Operator may deliver to the relevant Verizon
Collocator a second notice of default marked at the top in bold lettering with
the following language: “A RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH
THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS”
and the envelope containing the request must be marked “PRIORITY”. If the
relevant Verizon Collocator does not cure the event of default within 15
Business Days after delivery of such second notice, Tower Operator may terminate
this Agreement as to the applicable Site and the Verizon Collocator’s leaseback
or other use and occupancy of the Verizon Collocation Space at such Site by
giving the Verizon Collocator written notice of termination, and this Agreement
shall be terminated as to the applicable Site and as to the applicable Verizon
Collocation Space, 30 days after the Verizon Collocator’s receipt of such
termination notice; provided; however, that this Agreement shall otherwise
remain in effect.

(iii) Upon the occurrence of (A) any event of default by a Verizon Collocator
under Section 25(a)(iv) or (B) any event of default by any Verizon Lessor or any
Verizon Ground Lease Party under Section 25(a)(v) (that relates to an event of
default by any Verizon Lessor or any Verizon Ground Lease Party under
Section 29(a)(iii) of the MPL), Tower Operator may terminate this Agreement as
to the leaseback or other use and occupancy of the Verizon Collocation Space at
any or all Sites leased, used or occupied by the Verizon Collocator, Verizon
Lessor or Verizon Ground Lease Party that is the subject of the Bankruptcy Event
or rejection (but not any Site leased, used or occupied by any other Verizon
Collocator, Verizon Lessor or Verizon Ground Lease Party) by giving the relevant
Verizon Collocator written notice of termination, and this Agreement shall be
terminated as to such Sites 30 days after the Verizon Collocator’s receipt of
such termination notice.

(iv) Notwithstanding anything to the contrary contained herein, if a Verizon
Collocator is determined pursuant to Section 25(i) to be in default, then the
Verizon Collocator shall have additional time following such determination to
initiate a cure of such default and so long as such cure is diligently
completed, an event of default with respect to the Verizon Collocator shall not
be deemed to have occurred.

(d) Tower Operator Events of Default. The following events constitute events of
default by Tower Operator:

(i) Tower Operator fails to timely pay any amount payable hereunder, and such
failure continues for 15 Business Days after receipt of written notice from a
Verizon Collocator of such failure;

(ii) Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within 30 days of receiving written notice thereof from a Verizon Collocator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30

 

- 85 -



--------------------------------------------------------------------------------

days (other than a failure to pay money), fails to take steps to cure such
violation or breach within such 30 days and act diligently to complete the cure
of such violation or breach within a reasonable time thereafter;

(iii) A Bankruptcy Event occurs with respect to Tower Operator; or the leaseback
to a Verizon Collocator or other right by a Verizon Collocator to use and occupy
the Verizon Collocation Space is rejected by Tower Operator under Section 365 of
the Bankruptcy Code; or

(iv) The occurrence of any event of default past all applicable cure periods by
any Tower Operator under the MPL or the Management Agreement (each of which
shall be deemed a separate breach of and an event of default under this
Agreement).

(e) No Event of Default. Notwithstanding anything to the contrary contained
herein, no event of default shall be deemed to occur and exist under this
Agreement as a result of a violation or breach by Tower Operator of:

(i) any term of this Agreement that requires Tower Operator to comply in all
respects with any applicable Law (including, for the avoidance of doubt, any
applicable Environmental Law) or any Ground Lease if (x) Tower Operator complies
with such Law or such Ground Lease, as applicable, in all material respects, and
to the extent required under the MPL, Tower Operator enforces the obligations of
Tower Subtenants to comply with such Law or such Ground Lease, as applicable, in
all material respects; (y) no claims, demands, assessments, actions, suits,
fines, levies or other penalties have been asserted against or imposed on a
Verizon Collocator by any Governmental Authority as a result of Tower Operator’s
non-compliance in all respects with such Law or by the applicable Ground Lessor
as a result of Tower Operator’s non-compliance in all respects with such Ground
Lease; and (z) no Ground Lessor and no Tower Subtenant issues a notice of
default or otherwise pursues remedies with respect to a default arising from
Tower Operator’s noncompliance; or

(ii) Section 5(a), Section 6, Section 8(a), Section 8(c), Section 17, Section 20
or Section 21 if such violation or breach arises out of or relates to any event,
condition or occurrence that occurred prior to, or is in existence as of, the
Effective Date unless such violation or breach has not been cured on or prior to
the first anniversary of the Effective Date; provided, however, that if a
Verizon Collocator gives Tower Operator notice of any event, condition or
occurrence giving rise to an obligation of Tower Operator to repair, maintain or
modify a Tower under Section 6(a), or Tower Operator otherwise obtains knowledge
thereof, Tower Operator shall remedy such event, condition or occurrence in
accordance with the Applicable Standard of Care (taking into account whether
such event, condition or occurrence is deemed an emergency, a priority or a
routine matter in accordance with Tower Operator’s then current practices).

(f) Verizon Collocator Remedies.

(i) Upon the occurrence of any event of default by Tower Operator under
(A) Section 25(d)(i) or Section 25(d)(ii) in respect of any Site, or (B) any
event of default

 

- 86 -



--------------------------------------------------------------------------------

by Tower Operator under Section 25(d)(iv) (that relates to an event of default
by Tower Operator under Section 29(d)(i) or Section 29(d)(ii) of the MPL), the
relevant Verizon Collocator may deliver to Tower Operator a second notice of
default marked at the top in bold lettering with the following language: “A
RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT
TO THE TERMS OF A MASTER LEASE AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO
RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS” and the envelope containing
the request must be marked “PRIORITY”. If Tower Operator does not cure the event
of default within 15 Business Days after delivery of such second notice, the
relevant Verizon Collocator may terminate this Agreement as to such Site by
giving Tower Operator written notice of termination, and this Agreement shall be
terminated as to such Site 30 days after Tower Operator’s receipt of such
termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect.

(ii) Upon the occurrence of any event of default by Tower Operator under
(A) Section 25(d)(iii) or (B) any event of default by Tower Operator under
Section 25(d)(iv) (that relates to an event of default by Tower Operator under
Section 29(d)(iii) of the MPL), a Verizon Collocator may terminate this
Agreement as to any Sites by giving Tower Operator written notice of
termination; termination with respect to the affected Site shall be effective 30
days after Tower Operator’s receipt of such termination
notice; provided, however, that this Agreement shall otherwise remain in full
force and effect.

(iii) Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined pursuant to Section 25(i) to be in default, then Tower
Operator shall have additional time following such determination to initiate a
cure of such default and so long as such cure is diligently completed, an event
of default with respect to Tower Operator shall not be deemed to have occurred.

(g) Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act required hereunder by reason of
events of Force Majeure, or any delay caused by the acts or omissions of the
other Party in violation of this Agreement or the MPL, then the performance of
such act (and any related losses and damages caused the failure of such
performance) shall be excused for the period of delay and the period for
performance of any such act shall be extended for a period equivalent to the
period required to perform as a result of such delay.

(h) No Limitation on Remedies. A Verizon Collocator or Tower Operator, as
applicable, may pursue any remedy or remedies provided in this Agreement or any
remedy or remedies provided for or allowed by law or in equity, separately or
concurrently or in any combination, including but not limited to (i) specific
performance or other equitable remedies, (ii) money damages arising out of such
default or (iii) in the case of Tower Operator’s default, a Verizon Collocator
may perform, on behalf of Tower Operator, Tower Operator’s obligations under the
terms of this Agreement and seek reimbursement pursuant to Section 24.

 

- 87 -



--------------------------------------------------------------------------------

(i) Arbitration. Notwithstanding anything in this Agreement to the contrary, any
Party receiving notice of a default or termination under this Agreement may,
within 10 days after receiving the notice, initiate arbitration proceedings to
determine the existence of any such default or termination right. These
arbitration proceedings shall include and be consolidated with any proceedings
initiated after notices delivered at or about the same time under the MPL. Such
arbitration proceedings shall be conducted in accordance with and subject to the
rules and practices of The American Arbitration Association under its Commercial
Arbitration Rules from time to time in force. There shall be three arbitrators,
selected in accordance with the rules of The American Arbitration Association
under its Commercial Arbitration Rules. A decision agreed on by two of the
arbitrators shall be the decision of the arbitration panel. Such arbitration
panel conducting any arbitration hereunder shall be bound by, and shall not have
the power to modify, the provisions of this Agreement. The arbitrators shall
allow such discovery as is appropriate to the purposes of arbitration in
accomplishing fair, speedy, cost-effective and confidential resolution of
disputes. The arbitrators shall reference the rules of evidence of the Federal
Rules of Civil Procedure then in effect in setting the scope and direction of
such discovery. The arbitrators shall not be required to make findings of fact
or render opinions of law, but shall issue a written opinion that explains the
basis for their decision. During the pendency of such arbitration proceedings,
the notice and cure periods set forth in this Section 25 shall be tolled and the
Party alleging the default may not terminate this Agreement on account of such
alleged event of default. The arbitrators will have no authority to award
damages in excess of or in contravention of Section 33(j) or otherwise make any
award that is inconsistent with this Agreement. Nothing in this Section 25(i) is
intended to be or to be construed as a waiver of a Party’s right to any remedy
set forth elsewhere in this Agreement or that may not be enforced by means of
arbitration, including, without limitation, the rights of set off, injunctive
relief and specific performance. Each Party will bear its own expenses of
arbitration and an equal share of the expenses of the arbitrators and the fees,
if any, of The American Arbitration Association, unless the arbitrators rule
otherwise.

(j) Remedies Not Exclusive. Unless expressly provided herein, a Party’s pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party’s
failure to fully and completely keep, observe, perform, satisfy and comply with
all of the agreements, terms, covenants, conditions, requirements, provisions
and restrictions of this Agreement.

(k) No Waiver. Either Party’s forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 25, or partial
termination of a Party’s rights hereunder,

 

- 88 -



--------------------------------------------------------------------------------

shall not terminate or diminish any Party’s rights with respect to the
obligations that were to be performed on or before the date of such termination.

(l) Continuing Obligations. Any termination by Tower Operator of a Verizon
Collocator’s rights with respect to any or all Sites pursuant to Section 25(c)
shall not diminish or limit any obligation of the Verizon Collocator to pay the
Verizon Rent Amount (or any component thereof) provided for herein or any other
amounts with respect to such Site(s), in each case, unless already paid pursuant
to Section 25(c)(i) or otherwise.

(m) Notice Parties. Notices of default or termination delivered pursuant to this
Section 25 shall not be effective unless delivered to each of the Persons
required by Section 33(e) pursuant to the terms thereof.

Section 26. Quiet Enjoyment. Tower Operator covenants that each Verizon
Collocator shall, subject to the terms and conditions of this Agreement,
peaceably and quietly hold and enjoy the Verizon Collocation Space at each Site
and shall have the right provided herein to operate its equipment at each Site
without hindrance or interruption from Tower Operator. Any assignee or
transferee of all or any of Tower Operator’s rights, revenues, profits or
interest in this Agreement or any of the other Transaction Documents shall
promptly, upon Verizon Collocator’s request, acknowledge in writing the relevant
Verizon Collocator’s rights under this Section 26.

Section 27. No Merger. There shall be no merger of this Agreement or any
subleasehold interest or estate created by this Agreement in any Site with any
superior estate held by a Party by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, both the subleasehold interest or
estate created by this Agreement in any Site and such superior estate; and this
Agreement shall not be terminated, in whole or as to any Site, except as
expressly provided in this Agreement. Without limiting the generality of the
foregoing provisions of this Section 27, there shall be no merger of the
subleasehold interest or estate created by this Agreement in Tower Operator in
any Site with any underlying fee interest that Tower Operator may acquire in any
Site that is superior or prior to such subleasehold interest or estate created
by this Agreement in Tower Operator.

Section 28. Broker and Commission.

(a) All negotiations in connection with this Agreement have been conducted by
and between the Verizon Collocators and Tower Operator and their respective
Affiliates without the intervention of any Person or other party as agent or
broker other than TAP Advisors and J.P. Morgan Securities LLC (the “Financial
Advisors”), which are advising Verizon Parent in connection with this Agreement
and related transactions and which shall be the cost and expense of Verizon
Parent.

(b) Each of Tower Operator and the Verizon Collocators warrants and represents
to the other that there are no broker’s commissions or fees payable by it in
connection with this Agreement by reason of its respective dealings,
negotiations or communications other than the advisor’s fees payable to the
Financial Advisors which shall be payable by Verizon Parent. Each of Tower
Operator and the Verizon Collocators agrees to indemnify and hold harmless the
other from any and all damage, loss, liability, expense and claim (including but
not limited to

 

- 89 -



--------------------------------------------------------------------------------

attorneys’ fees and court costs) arising with respect to any such commission or
fee which may be suffered by the indemnified Party by reason of any action or
agreement of the indemnifying Party.

Section 29. Recording of Memorandum of Site Lease Agreement.

(a) Subject to the applicable provisions of the Master Agreement, for each
Verizon Collocation Space at a Lease Site, following the execution of this
Agreement or after any Subsequent Closing, the relevant Verizon Collocator and
Tower Operator shall each have the right, at its cost and expense, to cause a
Memorandum of Site Lease Agreement to be filed in the appropriate county or
other local property records (unless the Ground Lease for any applicable Lease
Site prohibits such recording) to provide constructive notice to third parties
of the existence of this Agreement and shall promptly thereafter provide or
cause to be provided in electronic form a copy of the recorded Memorandum of
Site Lease Agreement to the other Party.

(b) In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After both Parties make such corrections and
agree upon the final form of the Memorandum of Site Lease Agreement, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the cost and
expense of the Party that requested such correction, and shall promptly provide
in electronic form a copy of the recorded Memorandum of Site Lease Agreement to
the other Party.

(c) The Parties shall cooperate with each other to cause changes to be made in
the Memorandum of Site Lease Agreement for such Site, if such changes are
requested by either Party to evidence any permitted changes in the description
of the Verizon Collocation Space respecting such Site or equipment or
improvements thereof, and the Party that requested such changes to the
Memorandum of Site Lease Agreement shall record same at its cost and expense and
shall promptly provide in electronic form a copy of the recorded Memorandum of
Site Lease Agreement to the other Party.

Section 30. Damage to the Site, Tower or the Improvements.

(a) Notice. If there occurs a casualty that damages or destroys all or a
Substantial Portion of any Site, then within 45 days after the date of the
casualty, Tower Operator shall notify the relevant Verizon Collocator in writing
as to whether, in Tower Operator’s reasonable judgment, the Site is a
Non-Restorable Site, which notice shall specify in detail the reasons for such
determination by Tower Operator, and if such Site is not a Non-Restorable Site
(a “Restorable Site”) the estimated time, in Tower Operator’s reasonable
judgment, required for Restoration of the Site (a “Casualty Notice”). If Tower
Operator fails to give Casualty Notice to the Verizon Collocator within such
45-day period, the affected Site shall be deemed to be a Non-Restorable Site if
Verizon Collocator provides notice of such failure to give a Casualty Notice to
Tower Operator and Tower Operator’s failure continues for a period of seven days
following the receipt of such notice. If a Verizon Collocator disagrees with any
determination of Tower Operator in the Casualty Notice that the Site is a
Non-Restorable Site, then a senior representative of Tower Operator and a senior
representative of Verizon Collocator shall attempt

 

- 90 -



--------------------------------------------------------------------------------

to reach agreement on whether the affected Site is a Restorable Site or a
Non-Restorable Site, and if they reach agreement, the Parties shall treat the
Site as so determined.

(b) Non-Restorable Site. If such Site is determined to be a Non-Restorable Site,
then (i) either Tower Operator or the relevant Verizon Collocator shall have the
right to terminate this Agreement with respect to such Site (which, for the
avoidance of doubt, includes the termination of the Verizon Collocator’s
obligation to pay Rent with respect to such Site from and after the date of
termination), by written notice to the other Party (given within the time period
required below) and the Verizon Collocator’s leaseback or other use and
occupancy of such Site shall terminate as of the date of such notice,
(ii) pursuant to the terms and conditions in the MPL, the applicable Verizon
Lessor or the applicable Verizon Ground Lease Party, as applicable, shall have
the right to terminate the MPL as to such Site by written notice to Tower
Operator within the time period required below, whereupon the Term as to such
Site shall automatically expire as of the date of such notice of termination and
the Verizon Collocator’s rights and obligations as to the leaseback or other use
and occupancy of Verizon Collocation Space at such Site shall automatically
expire as of the date of such notice of termination, and (iii) upon any such
termination Tower Operator shall be responsible for any remaining obligations
under the relevant Ground Lease and any Collocation Agreements relating to such
Site and Tower Operator shall indemnify the Verizon Indemnitees against all
losses, costs or expenses relating thereto. Any such notice of termination shall
be given not later than 30 days after receipt of the Casualty Notice (or after
senior representatives determine that the Site is a Non-Restorable Site as
provided above). In all instances Tower Operator shall have the sole right to
retain all insurance Proceeds related to the Tower Operator Improvements at a
Non-Restorable Site, but only to the extent such Tower Operator Improvements are
not Included Assets. The Verizon Collocator shall have the sole right to retain
all other insurance Proceeds relating to the Site, including insurance Proceeds
relating to the Land, Verizon Communications Equipment and Verizon Improvements.

(c) If there occurs, as to any Site, a casualty that damages or destroys (i) all
or a Substantial Portion of such Site and the Site is a Restorable Site, or
(ii) less than a Substantial Portion of any Site, then Tower Operator, at its
cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
as soon as reasonably practicable following such casualty, commence, and
diligently prosecute to completion, the Restoration of the Site. The Restoration
shall be carried on and completed in accordance with the provisions and
conditions of this Section 30.

(d) If Tower Operator is required to restore any Site in accordance with
Section 30(c), all Proceeds of Tower Operator’s insurance Claims with respect to
the related casualty shall be held by Tower Operator or Tower Operator Lender
and applied to the payment of the costs of the Restoration and shall be paid out
from time to time as the Restoration progresses. Any portion of the Proceeds of
Tower Operator’s insurance applicable to a particular Site remaining after final
payment has been made for work performed on such Site may be retained by and
shall be the property of Tower Operator. If the cost of Restoration exceeds the
Proceeds of Tower Operator’s insurance, Tower Operator shall pay the excess
cost.

(e) Without limiting Tower Operator’s obligations under this Agreement in
respect of a Site subject to a casualty, if Tower Operator is required to cause
the Restoration of a Site that

 

- 91 -



--------------------------------------------------------------------------------

has suffered a casualty, Tower Operator shall provide a Temporary Coverage
Solution to Verizon Collocator and shall give the relevant Verizon Collocator
priority over Tower Subtenants at such Site as to the use of such portion of the
Site with respect to the Temporary Coverage Solution; provided, however, that
(i) the placement of such Temporary Coverage Solution shall not interfere in any
material respect with Tower Operator’s Restoration or the continued operations
of any Tower Subtenant; (ii) the Verizon Collocator shall obtain any permits and
approvals, at the Verizon Collocator’s cost, required for the location of such
Temporary Coverage Solution on such Site; and (iii) there must be available
space on the Site for locating such Temporary Coverage Solution.

(f) If Tower Operator fails at any time to diligently pursue the substantial
completion of the Restoration of a Site required under this Agreement (subject
to delay for Force Majeure or the inability to obtain Governmental Approvals, as
opposed to merely a delay in obtaining Governmental Approvals), the relevant
Verizon Collocator may, in addition to any other available remedy, terminate
this Agreement as to such Site upon giving Tower Operator written notice of its
election to terminate at any time prior to completion of the Restoration.

(g) From and after any casualty as to any Site described in this Section 30 and
during the period of Restoration at a Site, the Verizon Rent Amount with respect
to such Site shall abate until completion of the Restoration.

(h) The Parties acknowledge and agree that this Section 30 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 30.

Section 31. Condemnation.

(a) If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or the relevant
Verizon Collocator shall have the right to terminate this Agreement as to such
Site by providing written notice to the other within 30 days of the occurrence
of such Taking, whereupon the Term shall automatically expire as to such Site
(which, for the avoidance of doubt, includes the termination of the Verizon
Collocator’s obligation to pay Rent with respect to such Site from and after the
date of termination), as of the earlier of (i) the date upon which title to such
Site, or any portion of such Site, is vested in the condemning authority, or
(ii) the date upon which possession of such Site or portion of such Site is
taken by the condemning authority, as if such date were the Site Expiration Date
as to such Site, and each Party shall be entitled to prosecute, claim and retain
the entire Award attributable to its respective interest in such Site under this
Agreement; provided that Tower Operator shall satisfy any remaining obligations
under any affected Ground Lease or Collocation Agreement and, if it receives
such an Award, Tower Operator shall first use such Award to satisfy any
remaining obligations under the affected Ground Lease or Collocation Agreement.

(b) If there occurs a Taking of less than a Substantial Portion of any Site,
then this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect. Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent

 

- 92 -



--------------------------------------------------------------------------------

commercially feasible) to a condition substantially equivalent to its condition
prior to the Taking. Tower Operator shall be entitled to apply the Award
received by Tower Operator to the Restoration of any Site from time to time as
such work progresses; provided, however, that the a Verizon Collocator shall be
entitled to prosecute and claim an amount of any Award reflecting its interest
under this Agreement. If the cost of the Restoration exceeds the Award recovered
by Tower Operator, Tower Operator shall pay the excess cost. If the Award
exceeds the cost of the Restoration, the excess shall be paid to Tower Operator
upon completion of the Restoration.

(c) If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such Site.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as Tower Operator will be out of possession of such Site, if a Lease
Site, or unable to operate such Site, if a Managed Site, by reason of such
Taking, the failure to keep, observe, perform, satisfy and comply with those
terms and conditions of this Agreement compliance with which are effectively
impractical or impossible as a result of Tower Operator’s being out of
possession of or unable to operate (as applicable) such Site shall not be a
breach of or an event of default under this Agreement. Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.

(d) If there occurs a Taking of all or any part of any Verizon Collocation Space
at any Site for temporary use, then this Agreement shall remain in full force
and effect as to such Site for the remainder of the then-current Term.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as a Verizon Collocator shall be out of possession of such Verizon
Collocation Space by reason of such Taking, the failure by the Verizon
Collocator to keep, observe, perform, satisfy, and comply with those terms and
conditions of this Agreement, compliance with which are effectively impractical
or impossible as a result of the Verizon Collocator’s being out of possession of
such Verizon Collocation Space shall not be a breach of or an event of default
under this Agreement, and the Verizon Collocator shall not be liable for payment
of the Verizon Rent Amount with respect to such Site during the period of the
temporary Taking.

Section 32. Temporary Coverage Solution.

(a) In the event of any occurrence or circumstances having a material adverse
effect on a Verizon Collocator’s ability to use the Verizon Collocation Space on
a Site for any use permitted under Section 9(b) (by way of example and not
limitation, termination of the underlying Ground Lease or casualty) (each, a
“TCS Trigger”), and only if such TCS Trigger primarily results from (i) the
occurrence of an event as provided for in Sections 7(b), 7(b)(ii) and 30(e), or
(ii) a wrongful act or omission of Tower Operator or any of its employees or
agents, including without limitation, from any breach by Tower Operator of its
obligations under this Agreement, then Tower Operator shall provide and pay the
costs (up to a maximum of $100,000 per Temporary Coverage Solution) of any
Temporary Coverage Solution until the events giving rise to the TCS Trigger have
been remedied (for example by substantial completion of the Restoration of a
Site subject to a casualty) and the relevant Verizon Collocator has had a
reasonable time to restore or install Verizon Communications Equipment on the
restored Site but in no event for a period exceeding one year. If the Verizon
Collocator desires to continue using the Temporary Coverage Solution after the
end of such time period, then the Verizon

 

- 93 -



--------------------------------------------------------------------------------

Collocator’s use of the Temporary Coverage Solution will thereafter be at the
Verizon Collocator’s cost and expense. Solely for purposes of this paragraph,
Tower Operator’s inability to renew a Ground Lease after expiration of its final
term or the termination of a Ground Lease by a Ground Lessor under the terms of
a Ground Lease that exists as of the Effective Date will not be deemed to
primarily result from a wrongful act or omission of Tower Operator.

(b) Tower Operator acknowledges that it is obligated to provide and pay the
costs (up to a maximum of $100,000 per Temporary Coverage Solution) of a
Temporary Coverage Solution at any Site where Tower Operator has elected to
pursue a Tower Operator Negotiated Renewal after termination or expiration of a
previously existing Ground Lease, but only if the Ground Lessor or Governmental
Authority requires Verizon Collocator to vacate the applicable Site and in no
event for a period exceeding one year.

(c) If Tower Operator provides a Temporary Coverage Solution for a Verizon
Collocator, then the Temporary Coverage Solution must provide coverage
comparable to 90% of the full coverage footprint that such Verizon Collocator
enjoyed while occupying the affected Leased Space at the affected Site. Testing
to confirm such coverage must be the same as that performed by Verizon
Collocator when it originally measured the coverage of the Site. Notwithstanding
the fact that Tower Operator has provided any Temporary Coverage Solution to a
Verizon Collocator, such Verizon Collocator will always have all other rights it
may have under the Agreement, at law or in equity.

Section 33. General Provisions.

(a) Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

(b) Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND REMEDIES; provided, however, that the enforcement of this Agreement with
respect to a particular Site as to matters relating to real property and matters
mandatorily governed by local Law, shall be governed by and construed in
accordance with the laws of the state in which the Site in question is located.
Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement, exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, and
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any Party hereto.

 

- 94 -



--------------------------------------------------------------------------------

Each Party hereto irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

(c) Entire Agreement. This Agreement (including any exhibits hereto) constitutes
the entire agreement among the Parties with respect to the subject matter of
this Agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties, with
respect to the subject matter hereof.

(d) Fees and Expenses. Except as otherwise expressly set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.

(e) Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered the next Business Day when sent overnight by a
nationally recognized overnight courier service (provided that such delivery is
actually effected or refused). All such notices and communications shall be sent
or delivered as set forth on Schedule 33(e) attached hereto or to such other
person(s), e-mail address or address(es) as the receiving Party may have
designated by written notice to the other Party. All notices delivered by any
Verizon Group Member shall be deemed to have been delivered on behalf of all
Verizon Group Members. All notices shall be delivered to the relevant Party at
the address set forth on Schedule 33(e) attached hereto.

(f) Successors and Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors,
heirs, legal representatives and permitted assigns. Except as provided in the
provisions of this Agreement related to indemnification, this Agreement is not
intended to confer upon any Person other than the Parties any rights or remedies
hereunder.

(g) Amendment; Waivers; Etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against which enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by a Party of a breach of
or a default under any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.

(h) Time of the Essence. Time is of the essence in this Agreement, and whenever
a date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.

(i) Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and

 

- 95 -



--------------------------------------------------------------------------------

that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any of the Chosen Courts to the extent permitted
by applicable Law, in addition to any other remedy to which they are entitled at
law or in equity. Each Party hereby waives any requirement for security or the
posting of any bond or other surety in connection with any temporary or
permanent award of injunctive, mandatory or other equitable relief. Subject to
Section 33(b) and Section 33(j) of this Agreement, nothing contained in this
Agreement shall be construed as prohibiting any Party from pursuing any other
remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.

(j) Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for
direct claims of the other Party for: (y) any punitive or exemplary damages, or
(z) any special, consequential, incidental or indirect damages, including lost
profits, lost data, lost revenues and loss of business opportunity, whether or
not the other Party was aware or should have been aware of the possibility of
these damages. The Parties do not, however give up their rights to receive
indemnity for claims by third parties for the types of damages described under
the preceding sentence. It is understood and agreed that a Verizon Collocator or
an Affiliate of the Verizon Collocator will be entering into a particular Site
Lease Agreement and that each such Affiliate executing the applicable Site Lease
Agreement shall be liable with respect to such Site Lease Agreement (for the
avoidance of doubt, Section 34 will remain unaffected and in full force and
effect). All communications and invoices relating to a Site Lease Agreement must
be directed to the party signing that Site Lease Agreement.

(k) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. If following the modification(s) to this Agreement described in
the foregoing sentence, the economic and legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party, all other conditions and provisions of this Agreement shall remain
in full force and effect.

(l) Certain Acknowledgments. The Verizon Collocators acknowledge on their own
behalf and on behalf of all Persons acquiring an interest in any Site that their
rights in and to the Sites are subject to the provisions of Section 20 of the
MPL.

Section 34. Verizon Guarantor Guarantee.

(a) Verizon Guarantor unconditionally guarantees to the Tower Operator
Indemnitees the full and timely payment of all obligations of the Verizon
Collocators under Section 4 of this Agreement and any corresponding obligations
of the Verizon Collocators or any Affiliate of the

 

- 96 -



--------------------------------------------------------------------------------

Verizon Collocators under any Site Lease Agreement (collectively, the “Verizon
Collocator Obligations”). Verizon Guarantor agrees that if a Verizon Collocator
(all references to Verizon Collocator in this Section 34 shall be deemed to
include any Affiliate of the Verizon Collocator with Communications Equipment,
Verizon Improvements, a Shelter or any equipment related to the use and
operation thereto on a Site or that is a party to any Site Lease Agreement)
defaults at any time during the Term of this Agreement or the term of any Site
Lease Agreement in the performance of any of the Verizon Collocator Obligations,
Verizon Guarantor shall faithfully perform and fulfill all Verizon Collocator
Obligations and shall pay to the applicable beneficiary all reasonable
attorneys’ fees, court costs and other expenses, costs and disbursements
incurred by the applicable beneficiary on account of any default by a Verizon
Collocator and on account of the enforcement of this guaranty.

(b) The foregoing guaranty obligation of Verizon Guarantor shall be enforceable
by any Tower Operator Indemnitee in an action against Verizon Guarantor without
the necessity of any suit, action or proceeding by the applicable beneficiary of
any kind or nature whatsoever against a Verizon Collocator, without the
necessity of any notice to Verizon Guarantor of a Verizon Collocator’s default
or breach under this Agreement or any Site Lease Agreement, and without the
necessity of any other notice or demand to Verizon Guarantor to which Verizon
Guarantor might otherwise be entitled, all of which notices Verizon Guarantor
hereby expressly waives. Verizon Guarantor hereby agrees that the validity of
this guaranty and the obligations of Verizon Guarantor hereunder shall not be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by any Tower Operator Indemnitee against a Verizon Collocator
any of the rights or remedies reserved to such Tower Operator Indemnitee
pursuant to the provisions of this Agreement, any Site Lease Agreement or any
other remedy or right which such Tower Operator Indemnitee may have at law or in
equity or otherwise. Notwithstanding anything to the contrary in this
Section 34, Verizon Guarantor shall be entitled to assert any defense,
counterclaim or set off right and will otherwise be entitled to exercise all
other rights, that would be available to a Verizon Collocator or an Indemnifying
Party hereunder under the other Transaction Documents, at law or in equity, and
to require that Tower Operator comply with any and all conditions applicable to
asserting a claim against a Verizon Collocator or Indemnifying Party hereunder,
including the giving of notices of default to the relevant Verizon Collocator,
notices to a Verizon Indemnifying Party pursuant to Section 13 or notice to any
other Verizon Group Member as expressly provided for herein or waiting for the
expiration of notice periods, cure periods or other time periods for performance
if any.

(c) Verizon Guarantor covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of Verizon
Guarantor hereunder shall not be affected, modified or diminished by reason of
any assignment, renewal, modification, extension or termination of this
Agreement or any Site Lease Agreement or any modification or waiver of or change
in any of the covenants and terms of this Agreement or any Site Lease Agreement
by agreement of a Tower Operator Indemnitee and a Verizon Collocator, or by any
unilateral action of either a Tower Operator Indemnitee or a Verizon Collocator,
or by an extension of time that may be granted by a Tower Operator Indemnitee to
a Verizon Collocator or any indulgence of any kind granted to a Verizon
Collocator, or any dealings or transactions occurring between a Tower Operator
Indemnitee and a Verizon Collocator, including any adjustment, compromise,
settlement, accord and satisfaction or release, or any Bankruptcy, insolvency,
reorganization or other arrangements affecting a Verizon Collocator,

 

- 97 -



--------------------------------------------------------------------------------

except in each case, to the extent expressly provided for in the terms of any
document evidencing any of the foregoing. Verizon Guarantor does hereby
expressly waive any suretyship defenses it might otherwise have.

(d) Except for any assignment by a Verizon Collocator of this Agreement
(including any of the Verizon Collocator’s rights, duties or obligations under
this Agreement with respect to any Site or the Verizon Collocation Space at such
Site) to a Qualified Transferee pursuant to Section 16(b), no assignment by a
Verizon Collocator of this Agreement (including any of the Verizon Collocator’s
rights, duties or obligations under this Agreement with respect to any Site or
the Verizon Collocation Space at such Site) shall relieve or discharge Verizon
Guarantor from its guarantee of the Verizon Collocator Obligations pursuant to
this Section 34.

(e) All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. Verizon Guarantor hereby waives presentment demand for performance,
notice of nonperformance, notice of protest, notice of dishonor and notice of
acceptance. Verizon Guarantor further waives any right to require that an action
be brought against a Verizon Collocator or any other Person or to require that
resort be had by a beneficiary to any security held by such beneficiary.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 98 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.

 

VERIZON COLLOCATORS: By:

/s/ MATTHEW D. ELLIS

Name: Matthew D. Ellis Title: Senior Vice President, Chief Financial Officer and
Treasurer, on behalf of each of the Verizon Collocators in the capacity set
forth on Schedule 2 VERIZON GUARANTOR: VERIZON COMMUNICATIONS INC. By:

/s/ MATTHEW D. ELLIS

Name: Matthew D. Ellis Title: Senior Vice President and Treasurer

[Signature Page to MPL Site Master Lease Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.

 

TOWER OPERATOR: ATC SEQUOIA LLC By:

/s/ EDMUND DISANTO

Name: Edmund DiSanto Title: Executive Vice President, General Counsel & Chief
Administrative Officer

[Signature Page to MPL Site Master Lease Agreement]



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Verizon Collocators

 

Verizon Collocator

     

Capacity of Signatory

Allentown SMSA Limited Partnership     Allentown SMSA Limited Partnership    
By:   Bell Atlantic Mobile Systems of Allentown, Inc., Its General Partner      
By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer Alltel Central Arkansas Cellular Limited Partnership     Alltel
Central Arkansas Cellular Limited Partnership     By:   Alltel Communications,
LLC, Its General Partner       By:   Matthew D. Ellis, Senior Vice President,
Chief Financial Officer and Treasurer Alltel Communications of Arkansas RSA #12
Cellular Limited Partnership     Alltel Communications of Arkansas RSA #12
Cellular Limited Partnership     By:   Alltel Communications Wireless, Inc., Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Alltel Communications of LaCrosse Limited
Partnership     Alltel Communications of LaCrosse Limited Partnership     By:  
Alltel Communications Wireless of Louisiana, Inc., Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Alltel Communications of Mississippi RSA #2, Inc.     Alltel Communications of
Mississippi RSA #2, Inc.     By:   Matthew D. Ellis, Senior Vice President,
Chief Financial Officer and Treasurer Alltel Communications of North Carolina
Limited Partnership     Alltel Communications of North Carolina Limited
Partnership     By:   Alltel Communications, LLC, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Alltel Communications of Nebraska LLC     Alltel Communications of Nebraska LLC
    By:   Alltel Communications, LLC, Its Sole Member       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Alltel
Communications of Saginaw MSA Limited Partnership     Alltel Communications of
Saginaw MSA Limited Partnership     By:   Alltel Communications Wireless, Inc.,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Alltel Communications Southwest Holdings, Inc.  
  Alltel Communications Southwest Holdings, Inc.     By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Alltel
Communications Wireless of Louisiana, Inc.     Alltel Communications Wireless of
Louisiana, Inc.     By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Alltel Communications Wireless, Inc.     Alltel Communications Wireless, Inc.  
  By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer Alltel Communications, LLC     Alltel Communications, LLC     By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Alltel Northern Arkansas RSA Limited Partnership     Alltel Northern Arkansas
RSA Limited Partnership     By:   Alltel Communications, LLC, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Anderson CellTelCo     Anderson CellTelCo     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Athens Cellular, Inc.    
Athens Cellular, Inc.     By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Bell Atlantic Mobile of Massachusetts
Corporation, Ltd.     Bell Atlantic Mobile of Massachusetts Corporation, Ltd.  
  By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Bell Atlantic Mobile of Rochester, L.P.     Bell Atlantic Mobile of Rochester,
L.P.     By:   Upstate Cellular Network, Its General Partner       By:   Cellco
Partnership, Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Binghamton MSA Limited
Partnership     Binghamton MSA Limited Partnership     By:   NYNEX Mobile of New
York Limited Partnership       By:   Upstate Cellular Network, Its General
Partner         By:   Cellco Partnership, Its General Partner           By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Bismarck MSA Limited Partnership     Bismarck MSA Limited Partnership     By:  
Cellular Inc. Network Corporation, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer California
RSA No. 4 Limited Partnership     California RSA No. 4 Limited Partnership    
By:   Pinnacles Cellular, Inc., Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

California RSA No. 3 Limited Partnership     California RSA No. 3 Limited
Partnership     By:   Pinnacles Cellular, LLC, Its General partner       By:  
Pinnacles Cellular, Inc., Its Sole Member           By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Cellco Partnership
    Cellco Partnership     By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Cellular Inc. Network Corporation     Cellular
Inc. Network Corporation     By:   Matthew D. Ellis, Senior Vice President,
Chief Financial Officer and Treasurer Charleston-North Charleston MSA Limited
Partnership     Charleston-North Charleston MSA Limited Partnership     By:  
Alltel Communications, LLC, Its General Partner       By:     Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Chicago SMSA
Limited Partnership     Chicago SMSA Limited Partnership     By:   Cellco
Partnership, Its General Partner       By:     Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Colorado 7-Saguache Limited Partnership     Colorado 7-Saguache Limited
Partnership d/b/a Verizon Wireless     By:   Sand Dunes Cellular of Colorado
Limited Partnership, its General Partner         By:  

CommNet Cellular, Inc., Its Managing Agent

          By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer
and Treasurer Colorado RSA No. 3 Limited Partnership     Colorado RSA No. 3
Limited Partnership     By:   Verizon Wireless (VAW) LLC, Its General Partner  
      By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer Dallas MTA, L.P.     Dallas MTA, L.P.     By:   Verizon Wireless
Texas, LLC, Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Danville Cellular Telephone
Company Limited Partnership     Danville Cellular Telephone Company Limited
Partnership     By:   Cellco Partnership, Its General Partner         By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Dubuque MSA Limited Partnership     Dubuque MSA Limited Partnership     By:  
Southwestco Wireless, L.P., Its General Partner       By:   Southwestco
Wireless, Inc., Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Duluth MSA Limited Partnership
    Duluth MSA Limited Partnership     By:   Verizon Wireless (VAW) LLC, Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Fayetteville MSA Limited Partnership    
Fayetteville MSA Limited Partnership     By:   Alltel Communications, LLC, Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Fresno MSA Limited Partnership     Fresno MSA
Limited Partnership     By:   Cellco Partnership, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Gadsden CellTelCo Partnership     Gadsden CellTelCo Partnership     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Gila River Cellular General Partnership     Gila River Cellular General
Partnership     By:   Cellco Partnership, Its Managing General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Gold Creek Cellular of Montana Limited Partnership     Gold Creek Cellular of
Montana Limited Partnership     By:   Cellular Inc. Network Corporation, Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer GTE Mobilnet of California Limited Partnership  
  GTE Mobilnet of California Limited Partnership     By:   Cellco Partnership,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer GTE Mobilnet of Fort Wayne Limited Partnership  
  GTE Mobilnet of Fort Wayne Limited Partnership     By:   GTE Wireless of the
Midwest Incorporated, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer GTE Mobilnet of Indiana
Limited Partnership     GTE Mobilnet of Indiana Limited Partnership     By:  
GTE Wireless of the Midwest Incorporated, Its General Partner       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

GTE Mobilnet of Indiana RSA #3 Limited Partnership     GTE Mobilnet of Indiana
RSA #3 Limited Partnership     By:   GTE Wireless of the Midwest Incorporated,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer GTE Mobilnet of Santa Barbara Limited
Partnership     GTE Mobilnet of Santa Barbara Limited Partnership     By:  
Cellco Partnership, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer GTE Mobilnet of South
Texas Limited Partnership     GTE Mobilnet of South Texas Limited Partnership  
  By:   San Antonio MTA, L.P., Its General Partner       By:   Verizon Wireless
Texas, LLC, Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer GTE Mobilnet of Terre Haute
Limited Partnership     GTE Mobilnet of Terre Haute Limited Partnership     By:
  GTE Wireless of the Midwest Incorporated, Its General Partner       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

GTE Mobilnet of Texas RSA #17 Limited Partnership     GTE Mobilnet of Texas RSA
#17 Limited Partnership     By:   San Antonio MTA, L.P., Its General Partner    
  By:   Verizon Wireless Texas, LLC, Its General Partner         By:   Matthew
D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer GTE
Wireless of the Midwest Incorporated     GTE Wireless of the Midwest
Incorporated     By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer GTE Mobilnet of Florence, Alabama Incorporated     GTE
Mobilnet of Florence, Alabama Incorporated     By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Idaho 6-Clark Limited
Partnership     Idaho 6-Clark Limited Partnership     By:   Teton Cellular of
Idaho Limited Partnership, Its General Partner       By:   Teton Cellular, Inc.,
Its General Partner         By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Idaho RSA No. 2 Limited Partnership     Idaho
RSA No. 2 Limited Partnership     By:   Verizon Wireless (VAW) LLC, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Idaho RSA 3 Limited Partnership     Idaho RSA 3 Limited Partnership     By:  
Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Illinois RSA 1
Limited Partnership     Illinois RSA 1 Limited Partnership     By:   GTE
Wireless of the Midwest Incorporated, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Illinois RSA
6 and 7 Limited Partnership     Illinois RSA 6 and 7 Limited Partnership     By:
  Illinois SMSA Limited Partnership, Its General Partner       By:   Cellco
Partnership, Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Illinois SMSA Limited
Partnership     Illinois SMSA Limited Partnership     By:   Cellco Partnership,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Indiana RSA 2 Limited Partnership     Indiana RSA 2 Limited Partnership     By:
  Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Iowa 8-Monona
Limited Partnership     Iowa 8-Monona Limited Partnership     By:   CommNet
Cellular Inc., Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Iowa RSA No. 4 Limited
Partnership     Iowa RSA No. 4 Limited Partnership     By:   GTE Wireless of the
Midwest Incorporated, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Iowa RSA 5 Limited
Partnership     Iowa RSA 5 Limited Partnership     By:   GTE Wireless of the
Midwest Incorporated, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Jackson Cellular Telephone
Co., Inc.     Jackson Cellular Telephone Co., Inc.     By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Kentucky RSA No. 1 Partnership     Kentucky RSA No. 1 Partnership     By:  
Cellco Partnership, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Lafayette Cellular
Telephone Company     Lafayette Cellular Telephone Company     By:   Verizon
Wireless Personal Communications LP, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Los Angeles
SMSA Limited Partnership     Los Angeles SMSA Limited Partnership     By:  
AirTouch Cellular, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Michigan RSA #9 Limited
Partnership     Michigan RSA #9 Limited Partnership     By:   Alltel
Communications Wireless, Inc., Managing General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Missouri RSA
#15 Limited Partnership     Missouri RSA #15 Limited Partnership     By:  
Alltel Communications, LLC, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Missouri RSA 2 Limited Partnership     Missouri RSA 2 Limited Partnership    
By:   Alltel Communications, LLC, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Missouri RSA
4 Limited Partnership     Missouri RSA 4 Limited Partnership     By:   Alltel
Communications, LLC, Its Managing General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Muskegon Cellular
Partnership     Muskegon Cellular Partnership     By:   Verizon Wireless (VAW)
LLC, Its Managing Partner       By:   Matthew D. Ellis, Senior Vice President,
Chief Financial Officer and Treasurer North Central RSA 2 of North Dakota
Limited Partnership     North Central RSA 2 of North Dakota Limited Partnership
    By:   CommNet Cellular, Inc., Its Managing Agent       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer New
Hampshire RSA 2 Partnership     New Hampshire RSA 2 Partnership     By:   Cellco
Partnership, Its Managing General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

New Mexico RSA 3 Limited Partnership     New Mexico RSA 3 Limited Partnership  
  By:   Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer New Mexico
RSA No. 5 Limited Partnership     New Mexico RSA No. 5 Limited Partnership    
By:   Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer New Mexico
RSA 6-I Partnership     New Mexico RSA 6-I Partnership     By:   Verizon
Wireless (VAW) LLC, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer New Par     New Par    
By:   Verizon Wireless (VAW) LLC, Its Managing General Partner       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

 

Capacity of Signatory

New York RSA No. 3 Cellular Partnership     New York RSA No. 3 Cellular
Partnership     By:   Upstate Cellular Network, Its General Partner       By:  
Cellco Partnership, Its General Partner         By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer New York SMSA Limited
Partnership     New York SMSA Limited Partnership     By:   Cellco Partnership,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer North Dakota RSA No. 3 Limited Partnership    
North Dakota RSA No. 3 Limited Partnership     By:   Verizon Wireless (VAW) LLC,
Its General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer North Dakota 5-Kidder Limited Partnership    
North Dakota 5-Kidder Limited Partnership d/b/a Verizon Wireless     By:  
CommNet Cellular, Inc., Its Managing Agent       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

 

Capacity of Signatory

Northeast Pennsylvania SMSA Limited Partnership     Northeast Pennsylvania SMSA
Limited Partnership     By:   Cellco Partnership, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Northern New Mexico Limited Partnership     Northern New Mexico Limited
Partnership     By:   Cellular Inc. Network Corporation, Its General Partner    
  By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer Northwest Dakota Cellular of North Dakota Limited Partnership    
Northwest Dakota Cellular of North Dakota Limited Partnership d/b/a Verizon
Wireless     By:   CommNet Cellular, Inc., Its Managing Agent       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
NYNEX Mobile Limited Partnership 1     NYNEX Mobile Limited Partnership 1    
By:   Cellco Partnership, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer NYNEX Mobile
Limited Partnership 2     NYNEX Mobile Limited Partnership 2     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

 

Capacity of Signatory

NYNEX Mobile of New York, L.P.     NYNEX Mobile of New York, L.P.     By:  
Upstate Cellular Network, Its General Partner       By:   Cellco Partnership,
Its General Partner         By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Oklahoma RSA No. 4 South Partnership    
Oklahoma RSA No. 4 South Partnership     By:   Alltel Communications, LLC, Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Omaha Cellular Telephone Company     Omaha
Cellular Telephone Company     By:   Verizon Wireless (VAW) LLC, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Orange County-Poughkeepsie Limited Partnership     Orange
County-Poughkeepsie Limited Partnership     By:   Verizon Wireless of the East
LP, Its General Partner       By:   Cellco Partnership, Its General Partner    
    By:   Matthew D. Ellis, Senior Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

 

Capacity of Signatory

Pascagoula Cellular Partnership     Pascagoula Cellular Partnership     By:  
Pascagoula Cellular Services, Inc., Its Managing Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Pennsylvania
RSA 1 Limited Partnership     Pennsylvania RSA 1 Limited Partnership     By:  
Cellco Partnership, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Pennsylvania 3 Sector 2
Limited Partnership     Pennsylvania 3 Sector 2 Limited Partnership     By:  
NYNEX Mobile of New York, L.P., Its General Partner       By:   Upstate Cellular
Network, Its General Partner         By:   Cellco Partnership, Its General
Partner           By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Pennsylvania 4 Sector 2 Limited Partnership    
Pennsylvania 4 Sector 2 Limited Partnership     By:   NYNEX Mobile of New York,
L.P., Its General Partner       By:   Upstate Cellular Network, Its General
Partner         By:   Cellco Partnership, Its General Partner           By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Pennsylvania RSA No. 6 (I) Limited Partnership     Pennsylvania RSA No. 6 (I)
Limited Partnership     By:   Cellco Partnership, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Pennsylvania RSA No. 6 (II) Limited Partnership     Pennsylvania RSA No. 6 (II)
Limited Partnership     By:   Cellco Partnership, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Petersburg Cellular Partnership     Petersburg Cellular Partnership     By:  
Alltel Communications, LLC, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Pittsburgh SMSA
Limited Partnership     Pittsburgh SMSA Limited Partnership     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Pittsfield Cellular Telephone
Company     Pittsfield Cellular Telephone Company     By:   Cellco Partnership,
Its Managing General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Portland Cellular Partnership     Portland Cellular Partnership     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Redding MSA Limited Partnership
    Redding MSA Limited Partnership     By:   Sacramento-Valley Limited
Partnership, Its General Partner       By:   AirTouch Cellular, Its General
Partner         By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Rockford MSA Limited Partnership     Rockford MSA Limited
Partnership     By:   GTE Wireless of the Midwest Incorporated, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer RSA 7 Limited Partnership     RSA 7 Limited Partnership  
  By:   Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Rural
Cellular Corporation     Rural Cellular Corporation     By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Sacramento-Valley Limited Partnership     Sacramento-Valley Limited Partnership
    By:   AirTouch Cellular, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer San Antonio MTA,
L.P.     San Antonio MTA, L.P.     By:   Verizon Wireless Texas, LLC, Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer San Isabel Cellular of Colorado Limited
Partnership     San Isabel Cellular of Colorado Limited Partnership d/b/a
Verizon Wireless     By:   CommNet Cellular, Inc., Its Manager       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Seattle SMSA Limited Partnership     Seattle SMSA Limited Partnership     By:  
Cellco Partnership, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer Sioux City MSA Limited
Partnership     Sioux City MSA Limited Partnership     By:   Cellular Inc.
Network Corporation, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Southern Indiana RSA Limited Partnership     Southern Indiana RSA Limited
Partnership     By:   GTE Wireless of the Midwest Incorporated, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Southwestco Wireless, L.P.     Southwestco Wireless, L.P.
    By:   Southwestco Wireless, Inc., Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Springfield
Cellular Telephone Company     Springfield Cellular Telephone Company     By:  
New Par, Its General Partner       By:   Verizon Wireless (VAW) LLC, Its General
Partner         By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer St. Joseph CellTelCo     St. Joseph CellTelCo     By:  
Verizon Wireless (VAW) LLC, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Syracuse SMSA Limited Partnership     Syracuse SMSA Limited Partnership     By:
  Upstate Cellular Network, Its General Partner       By:   Cellco Partnership,
Its General Partner         By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Texas RSA #11B Limited Partnership     Texas RSA
#11B Limited Partnership     By:   Alltel Communications, LLC, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Topeka Cellular Telephone Company, Inc.     Topeka
Cellular Telephone Company, Inc.     By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Tuscaloosa Cellular Partnership
    Tuscaloosa Cellular Partnership     By:   Cellco Partnership, Its Managing
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer Tyler/Longview/Marshall MSA Limited Partnership
    Tyler/Longview/Marshall MSA Limited Partnership     By:   Alltel
Communications, LLC, Its General Partner       By:   Matthew D. Ellis, Senior
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Upstate Cellular Network     Upstate Cellular Network     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Verizon Wireless (VAW) LLC    
Verizon Wireless (VAW) LLC     By:   Matthew D. Ellis, Senior Vice President,
Chief Financial Officer and Treasurer Verizon Wireless of the East LP    
Verizon Wireless of the East LP     By:   Cellco Partnership, Its General
Partner       By:   Matthew D. Ellis, Senior Vice President, Chief Financial
Officer and Treasurer Vermont RSA Limited Partnership     Vermont RSA Limited
Partnership     By:   NYNEX Mobile Limited Partnership1, Its General Partner    
  By:   Cellco Partnership, Its General Partner         By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Virginia 10 RSA
Limited Partnership     Virginia 10 RSA Limited Partnership     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Virginia RSA 2 Limited Partnership     Virginia RSA 2 Limited Partnership    
By:   Alltel Communications, LLC, Its General Partner       By:   Matthew D.
Ellis, Senior Vice President, Chief Financial Officer and Treasurer Virginia RSA
5 Limited Partnership     Virginia RSA 5 Limited Partnership     By:   Cellco
Partnership, Its General Partner       By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Verizon Wireless Personal
Communications LP     Verizon Wireless Personal Communications LP     By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Verizon Wireless Tennessee Partnership     Verizon Wireless Tennessee
Partnership     By:   Cellco Partnership, Its General Partner       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer
Wasatch Utah RSA No. 2 Limited Partnership     Wasatch Utah RSA No. 2 Limited
Partnership     By:   Verizon Wireless (VAW) LLC, Its General Partner       By:
  Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Waterloo MSA Limited Partnership     Waterloo MSA Limited Partnership     By:  
Southwestco Wireless, L.P., Its General Partner       By:   Southwestco
Wireless, Inc., Its General Partner         By:   Matthew D. Ellis, Senior Vice
President, Chief Financial Officer and Treasurer Wisconsin RSA #1 Limited
Partnership     Wisconsin RSA #1 Limited Partnership     By:   Alltel Wireless
of Wisconsin RSA #1, LLC, its Managing Partner       By:   Alltel Communications
Wireless of Louisiana, Inc., Its Sole Member         By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Wisconsin RSA #2
Partnership     Wisconsin RSA #2 Partnership     By:   Alltel Communications
Wireless of Louisiana, Inc., Its Managing Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Wisconsin RSA #6
Partnership, LLP     Wisconsin RSA #6 Partnership, LLP     By:   Alltel
Communications Wireless of Louisiana, Inc., Its Managing Partner       By:  
Matthew D. Ellis, Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Verizon Collocator

     

Capacity of Signatory

Wisconsin RSA No. 8 Limited Partnership     Wisconsin RSA No. 8 Limited
Partnership     By:   Alltel Communications Wireless of Louisiana, Inc., Its
General Partner       By:   Matthew D. Ellis, Senior Vice President, Chief
Financial Officer and Treasurer WWC Texas RSA LLC     WWC Texas RSA LLC     By:
  Alltel Communications, LLC, Its Managing Member       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer Wyoming 1-Park
Limited Partnership     Wyoming 1-Park Limited Partnership     By:   Cellular
Inc. Network Corporation, Its General Partner       By:   Matthew D. Ellis,
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Schedule 33(e)

Notice

If to a Verizon Collocator, Verizon Guarantor or any other Verizon Group Member,
to:

Verizon Wireless

Attn: Network Real Estate

180 Washington Valley Road

Bedminster, NJ 07920

with a copy to:

S. Kendall Butterworth

Associate General Counsel

Verizon Wireless

One Verizon Place

MC-GA1B3LGL

Alpharetta, GA 30004

and a copy of any notice given pursuant to Section 25 to:

Philip. R. Marx

Vice President and Associate General Counsel - Strategic Transactions

Verizon

One Verizon Way, VC54S404

Basking Ridge, NJ 07920

and a copy of any notice given pursuant to Section 25 to:

Gregory A. Gorospe

Jones Day

325 John H. McConnell Blvd.

Suite 600

Columbus, OH 43215



--------------------------------------------------------------------------------

If to Tower Operator, to:

ATC Sequoia LLC

c/o American Tower Corporation

116 Huntington Avenue, 11th Floor

Boston, MA 02116

Attn: General Counsel

ATC Sequoia LLC

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Contracts Manager

ATC Sequoia LLC

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Verizon Portfolio Group

and a copy of any notice given pursuant to Section 25 to:

ATC Sequoia LLC

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Vice President – Legal

and a copy of any notice given pursuant to Section 24 to:

American Tower Corporation

3500 Regency Parkway

Suite 100

Cary NC 27518

Attention; NOC

along with telephonic notice of any such Section 24 notice at:

1-877-518-6937 Option 0